    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 1 of 159




                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,       )
on behalf of itself and all others        )
similarly situated,                       )
     Plaintiff,                           )
                                          ) C.A. No. 11-10230-MLW
             v.                           )
                                          )
STATE STREET BANK AND TRUST COMPANY,      )
     Defendant.                           )

ARNOLD HENRIQUEZ, MICHAEL T. COHN,        )
WILLIAM R. TAYLOR, RICHARD A.             )
SUTHERLAND, and those similarly           )
situated,                                 )
     Plaintiffs,                          ) C.A. No. 11-12049-MLW
                                          )
             v.                           )
                                          )
STATE STREET BANK AND TRUST COMPANY,      )
     Defendant.                           )

THE ANDOVER COMPANIES EMPLOYEE            )
SAVINGS AND PROFIT SHARING PLAN, on       )
behalf of itself, and JAMES               )
PEHOUSHEK-STANGELAND and all others       )
similarly situated,                       )
     Plaintiffs,                          ) C.A. No. 12-11698-MLW
                                          )
             v.                           )
                                          )
STATE STREET BANK AND TRUST COMPANY,      )
     Defendant.                           )



                        MEMORANDUM AND ORDER

WOLF, D.J.                                         February 27, 2020
 Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 2 of 159



                       TABLE OF CONTENTS


SUMMARY..................................................... 3

 PROCEDURAL BACKGROUND..................................... 31

  THE STANDARDS FOR AWARDING ATTORNEYS' FEES............... 33

 THE FACTS................................................. 40

    The Approval of the Proposed Settlement ................40

    The Reports of Errors in the Fee Petitions .............46

    The Appointment of the Master ..........................52

    The Master's Investigation .............................59

    The Report and Recommendations .........................62

    Proceedings Following Submission of the Master's
    Report and Recommendations .............................69

THE AWARD OF ATTORNEYS' FEES............................... 77

    The Role of the Court ..................................77

    Megafund Cases .........................................78

    The Applicable Standards ...............................79

    Analysis of Certain Relevant Factors ...................80

    Public Policy Considerations ...........................84

       The Duty of Candor.................................. 84

         Thornton, Labaton, and Lieff ..................... 86

    An Award of $60,000,000 in Attorneys' Fees is
    Reasonable and Most Appropriate. ......................126

    Allocation of the Fee and Expense Award ...............144

    Service Awards ........................................153

 REFERRAL TO THE MASSACHUSETTS BOARD OF BAR OVERSEERS..... 154

  IMPLEMENTATION OF THIS MEMORANDUM AND ORDER............. 155


                                2
       Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 3 of 159



         CONCLUSION............................................. 156

       ORDER.................................................... 157




  SUMMARY

  In 1913, Supreme Court Justice Oliver Wendell Holmes said that

"[j]udges are apt to be naif, simple-minded men . . . ." Occasional

Speeches of Justice Oliver Wendell Holmes 172 (Howe ed. 1962).

This case is a reminder that he was right.

        Judges trust lawyers. They expect that lawyers will provide

the court the accurate and complete information that is necessary

to decide matters properly. The Federal Rules of Civil Procedure

and the Massachusetts Rules of Professional Conduct make these

expectations legal obligations.

        For example, Federal Rule of Civil Procedure 11(b) provides

that     by   presenting   a   pleading   to   a   court   an   attorney   is

representing that he or she has made a reasonable inquiry and that

all factual contentions are supported by evidence. This means,

among other things, that an attorney who has signed a memorandum

or sworn declaration that is submitted to the court represents

that he or she has read the document and that the statements in it

are true. In addition, Rule 11 requires that an attorney not

continue to advocate positions based on false statements after he

or she learns they are not true. Similarly, Massachusetts Rule of




                                      3
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 4 of 159



Professional Conduct 3.3(a) requires that an attorney not make a

false statement to a court and that an attorney correct any such

false statement when it is discovered to be untrue.

        Judges also expect that complex class action cases conform to

the paradigm prescribed by statutes, Supreme Court decisions, and

other     well-established   jurisprudence.    Although    the   instant

consolidated cases are not subject to the Private Securities

Litigation Reform Act ("PSLRA"), 15 U.S.C. §78u-4, the parties

agree that its principles apply here too.

        Prior to the enactment of the PSLRA, there was "a cottage-

industry     of   specialized   securities    litigation    firms      that

researched potential targets for [class action] suits, enlisted

plaintiffs, controlled the course of the litigation, and often

negotiated settlements that resulted in huge profits for the law

firms with only marginal recovery for the shareholders." In re

Cendant Corp. Litig., 182 F.R.D. 144, 145 (D.N.J. 1998) (internal

quotation marks omitted), aff'd, 264 F.3d 201. The PSLRA was

intended to assure that institutional investors with a large

financial stake in the litigation would "choose counsel rather

than, as [was] true [in 1995], counsel choosing the plaintiff."

H.R. Conf. Rep. No. 104-369, at 35. It was expected that such an

institutional investor would have "sophistication and interest in

the litigation [] sufficient to permit that . . . entity to

function as an active agent for the class" and "actively supervise


                                   4
       Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 5 of 159



the conduct of the litigation." Cendant Corp., 264 F.3d at 266-

67.

       Attorneys always have a duty to provide their clients with

the information necessary to permit the clients to make informed

decisions concerning the representation. See Massachusetts Rules

of     Professional    Conduct    1.4(a)(1),    (b).   For    an   attorney

representing a class, providing material information to all class

members is required. Courts expect counsel to discharge this duty

too.

       When a class action has been settled, a common fund must be

divided between class counsel and the members of the class. At

this point, there is a tension between the interests of counsel in

maximizing their compensation and the interests of members of the

class in maximizing their recovery. The court, therefore, acts as

a fiduciary to protect the interests of the class.

       A defendant who has agreed to settle for a total sum has no

interest in how the common fund is divided between counsel and the

class. Thus, the usual adversary system does not operate to expose

possible misrepresentations by counsel for the class to the court.

Recognizing this, the Massachusetts Rules of Professional Conduct

deem a petition to approve the settlement of a class action to be

an ex parte proceeding. See Mass. R. Prof. C. 3.3 cmt. 14A.

Accordingly, lawyers for the class are required to inform the court

of all material facts, "whether or not the facts are adverse" to


                                      5
      Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 6 of 159



the attorneys' personal interests. Mass. R. Prof. C. 3.3(d). Judges

trust attorneys to discharge this duty when seeking an award of

attorneys' fees, among other things.

      Usually courts award class counsel a percentage of the common

fund as attorneys' fees. Frequently the most appropriate award is

found to be in the 20 to 30% range. However, the percentage award

is   usually   less       than   20%    if   the      common    fund     is   more   than

$250,000,000.

      There    are    a    series      of    well-known        factors    that   judges

customarily consider in awarding attorneys' fees. These include:

      (1) the size of the fund and the number of persons
      benefitted; (2) the skill, experience, and efficiency of
      the attorneys involved; (3) the complexity and duration
      of the litigation; (4) the risks of the litigation;
      (5) the amount of time devoted to the case by counsel;
      (6) awards in similar cases; and (7) public policy
      considerations.

In re Neurontin Mktg. & Sales Practices Litig., 58 F. Supp. 3d

167, 170 (D. Mass. 2014) (citation omitted). Assuring the integrity

of   judicial        proceedings        is       an   important        public    policy

consideration. Therefore, among other things, "courts should look

to the various codes of ethics as guidelines for judging the

conduct of counsel" in making fee awards. In re Agent Orange Prod.

Liab. Litig., 818 F.2d 216, 222 (2d Cir. 1987).

      "'Every lawyer is an officer of the court [and] has a duty of

candor to the tribunal.'" Pearson v. First NH Mortg. Corp., 200

F.3d 30, 38 (1st Cir. 1999) (quoting Burns v. Windsor Ins. Co., 31


                                             6
      Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 7 of 159



F.3d 1092, 1095 (11th Cir. 1994)). If counsel in a class action

fail in their duty to be candid with the court, it is permissible

and appropriate for the court to take this into account in deciding

what amount within the reasonable range is most appropriate to

award as attorneys' fees. In some cases it is most appropriate to

deny an award of attorneys' fees as a sanction for misconduct.

      In addition to considering the customary factors, courts

regularly check the reasonableness of a requested fee award against

the   "lodestar"    of   plaintiff's       counsel   to   determine   whether

awarding a multiple of the lodestar is justified. A lodestar is

calculated by multiplying the number of hours reasonably spent on

the litigation by a reasonable hourly rate for each attorney. See

In re Thirteen Appeals Arising out of the San Juan Dupont Plaza

Hotel Fire Litig., 56 F.3d 295, 305 (1st Cir. 1995) (citing Blum

v. Stenson, 465 U.S. 886, 896-902 (1984)). "Reasonable fees are to

be calculated according to the prevailing market rates in the

relevant community . . . ." Blum, 465 U.S. at 895. "[T]he rate

that private counsel actually charges for her services, while not

conclusive, is a reliable indicium of market value." United States

v. One Star Class Sloop Sailboat, 546 F.3d 26, 40 (1st Cir. 2008)

(emphasis added).

      Only counsel for a class possess the information necessary to

calculate the lodestar, which they know will be used to test the

reasonableness of their request for attorneys' fees. Therefore, it


                                       7
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 8 of 159



is especially important that their representations concerning the

lodestar be reliable. Judges expect that such representations have

been carefully considered and are correct.

        In 2016, these consolidated cases seemed to fit the PSLRA

paradigm for class actions. Arkansas Teachers Retirement System

("ATRS"), the representative of the class of customers alleging

fraud in billing for foreign exchange transactions by defendant

State    Street     Bank    and   Trust   Co.    ("State     Street"),    was   an

institutional investor with experience as the Lead Plaintiff in

class actions. ATRS had reportedly selected experienced counsel,

Labaton      Sucharow      LLP    ("Labaton").     Labaton     involved     other

experienced counsel, The Thornton Law Firm ("Thornton"), and Lieff

Cabraser Heimann & Bernstein, LLP ("Lieff") (collectively, "Class

Counsel").     In    addition,      several     Employee    Retirement    Income

Security Act ("ERISA") pension plans ("ERISA Plans") in separate

suits consolidated with the ATRS case made comparable allegations

of   fraud    and    were    also   represented     by     experienced    counsel

(collectively, "ERISA Counsel").

        In 2016, the parties moved for approval of a $300,000,000

settlement and for a fee award to plaintiffs' counsel of about 25%

of that common fund -- approximately $75,000,000. 1 At a November



1    Counsel requested, and the court awarded, $74,541,250 in
attorneys' fees and $1,257,697.94 in expenses. For simplicity, in
this Memorandum the award is referred to as a $75,000,000 award.



                                          8
       Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 9 of 159



2, 2016 hearing, the court repeatedly stated that because the

adversary system was not then operating, it was relying heavily on

the representations of plaintiffs' counsel. After approving the

settlement,        considering    the    customary   factors,    and    doing   a

lodestar check, the court decided that their reported multiplier

of     1.8   was    reasonable,    and    awarded    counsel    the    requested

$75,000,000 in attorneys' fees.

       The evolution of events since has demonstrated that the

court's assumptions in awarding fees were incorrect in material

respects. Many of the representations made to the court in support

of the request for attorneys' fees by Labaton and Thornton, and to

a lesser extent by Lieff, were untrue. In addition, the court now

realizes that the relationship between ATRS and Labaton in this

case was very different than the previously described paradigm for

complex class actions.

       About a week after the court ordered the $75,000,000 fee

award, David Goldsmith of Labaton informed the court that inquiries

from the media had caused Class Counsel to realize that they had

inadvertently double-counted the hours of staff attorneys who

worked on this case. This error inflated what had been represented

to be their collective lodestar by more than 9,300 hours and more

than     $4,000,000.     Goldsmith       asserted    that,   nevertheless,      a

multiplier of 2.0, rather than 1.8, as originally erroneously




                                          9
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 10 of 159



calculated, was reasonable and that the court should not reduce

the $75,000,000 award.

     Soon     after,    a    Boston     Globe     article   raised     additional

questions about the reliability of the representations made by

counsel in their request for attorneys' fees. For example, it was

reported that staff attorneys who were represented as having a

regular rate of $335 to $500 an hour, were typically paid $25 to

$40 an hour. Moreover, the article pointed out that different

hourly rates had been attributed to the attorneys who were double-

counted by different firms, which suggested that those rates may

have been fabricated. In addition, it was reported that Michael

Bradley, the brother of Thornton Managing Partner Garrett Bradley,

had been represented to be an employee of Thornton with a regular

rate of $500 an hour, but was actually a sole practitioner who

never charged that much and often made $53 an hour representing

indigents in state court.

     A subsequent Boston Globe story described the means by which

Labaton and Thornton reportedly obtained clients in Massachusetts.

Garrett     Bradley    was   the      Assistant    Majority       Leader   of   the

Massachusetts House of Representatives. He exploited his political

connections to get business. In addition, many Labaton and Thornton

lawyers   made   campaign     contributions        to   elected    officials    who

chaired public pension funds. Those funds retained Labaton to

monitor their investments and to represent them as Lead Plaintiffs


                                         10
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 11 of 159



in class actions. The Plymouth County Retirement Fund, which

Garrett Bradley had recruited as a client, and whose Chair had

received   substantial    campaign   contributions       from   Labaton   and

Thornton lawyers, reportedly recovered about $40,000 in cases in

which it represented a class, while Labaton was in those cases

awarded more than $41,000,000, which it shared with Thornton.

Another fund, chaired by the Treasurer of the Commonwealth of

Massachusetts who had received campaign contributions from Labaton

and Thornton, reportedly recovered in two class actions about

$682,000, while Labaton was awarded approximately $60,000,000,

which it also shared with Thornton.

     In view of the questions raised by the inflated lodestar and

the Boston Globe articles -- which evidently prompted Garrett

Bradley to resign from the Massachusetts House of Representatives

-- the court proposed appointing Retired United States District

Judge Gerald Rosen as a Master to investigate the reliability of

the representations made to the court in the request for attorneys'

fees and related issues.

     On March 7, 2017, the court conducted a hearing on its

proposal   to   appoint   Judge   Rosen   as   Master.    The   Competitive

Enterprise Institute's Center for Class Action Fairness ("CCAF") 2




2    CCAF is no longer part of the Competitive Enterprise
Institute. It is now, instead, part of the Hamilton-Lincoln Law
Institute.


                                     11
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 12 of 159



moved for leave to serve as guardian ad litem for the class and/or

to make submissions to the court and Master as amicus curiae. Class

Counsel opposed these requests. The court did not appoint CCAF as

guardian ad litem or authorize it to participate in proceedings

before the Master. The court did, however, allow CCAF to make

submissions to the court and participate in hearings it conducted.

CCAF brought expertise to the proceedings, which was often very

helpful to the court. 3

         Led by Labaton, Class Counsel and ERISA Counsel agreed to the

appointment of Judge Rosen as Master. They also agreed to pay the

reasonable cost of his services and those he engaged to assist

him. 4

         In appointing the Master, the court ordered that:

              The Master shall investigate and prepare a Report
         and Recommendation concerning all issues relating to the
         attorneys' fees, expenses and service awards previously
         made in this case. The Report and Recommendation shall
         address, at least: (a) the accuracy and reliability of
         the representations made by [Class Counsel] in their
         requests for awards of attorneys' fees and expenses,
         including but not limited to whether counsel employed
         the correct legal standards and had a proper factual
         basis for what was represented to be the lodestar for
         each firm; (b) the accuracy and reliability of the
         representations made in the November 10, 2016 letter


3    The court would consider ordering that CCAF be compensated
for its work if it had the authority to do so.
4    The initial payment to the Clerk of the District Court by
Labaton on behalf of Class Counsel was $2,000,000. Counsel were
informed that the court would order additional payments if
necessary.



                                    12
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 13 of 159



     from David Goldsmith, Esq. of Labaton Sucharow, LLP to
     the court (Docket. No. 116); (c) the accuracy and
     reliability of the representations made by [Class
     Counsel and each of the named plaintiffs in] requesting
     service awards; (d) the reasonableness of the amounts of
     attorneys' fees, expenses, and service awards previously
     ordered, and whether any or all of them should be
     reduced;   (e) whether   any  misconduct   occurred   in
     connection with such awards; and, if so, whether it
     should be sanctioned, see e.g. Fed. R. Civ. P. 11(b)(3)
     & (c); Massachusetts Supreme Judicial Court Rule of
     Professional Conduct 3.3(a)(1) & (3).

Mar. 8, 2017 Order (Dkt. No. 173). The Master was ordered to

attempt to complete his investigation by October 10, 2017, but the

court authorized him to request an extension of time to do so if

necessary.

     In order to eliminate any possible doubt about the court's

authority to modify the $75,000,000 fee award after receiving the

Master's   Report   and   Recommendations,    the   court   subsequently

vacated the original fee award.

     The Master worked hard to complete his investigation and

Report. However, the process became protracted when -- based on

documents produced by Thornton, but not Labaton or Lieff -- the

Master discovered that Labaton had agreed to pay $4,100,000 to

Damon Chargois, a lawyer who had done no work on this case, as an

ethically impermissible finder's fee for the role of his firm,

Chargois & Herron, in influencing ATRS to employ Labaton.

     On May 14, 2018, the Master filed his 377-page Report and

Recommendations (the "Report") and an Executive Summary of it. The




                                   13
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 14 of 159



Report was filed under seal to permit the parties to propose

redactions. The court denied Labaton's request to keep under seal

all references to Chargois, whom it had secretly paid 20% of its

fee -- amounting to millions of dollars -- in eight other class

action cases in which it had represented ATRS. In addition, the

court    denied   Labaton's   motion    to   disqualify      the   court   from

continuing to preside in this case and the First Circuit promptly

denied Labaton's appeal of that decision. The court also denied

Labaton's    motion   to   prevent     the   Master   from    responding     to

objections to his Report.

        The Master's Report recommended that the court again award

$75,000,000 but reallocate it because of the misconduct by Class

Counsel that he found. If adopted, the Master's recommendations

would reduce Class Counsel's compensation: from about $32,000,000

to about $26,000,000 for Labaton; from about $20,000,000 to about

$17,000,000 for Thornton; and from about $16,000,000 to about

$13,000,000 for Lieff. The Master also recommended that additional

payments be made to ERISA Counsel to compensate them for the cost

of participating in the proceedings after the original fee award

that were prompted by the misconduct of Class Counsel. In addition,

the Master recommended that some of the funds "disgorged" by Class

Counsel go to the class. The Master also recommended that sanctions

in the amount of $400,000 to $1,000,000 be imposed on Thornton

pursuant to Federal Rule of Civil Procedure 11 and that Garrett


                                     14
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 15 of 159



Bradley be referred to the Massachusetts Board of Bar Overseers

for disciplinary action.

     Numerous objections to the Report were filed. Eventually,

however, Labaton and ERISA Counsel agreed to settle their disputes

with the Master, if the court approved that settlement (the

"Proposed     Resolution").      Nevertheless,       Lieff      and    Thornton

maintained their objections to the Report.

     The    court   conducted    hearings     on   all   of   the    objections,

including Labaton's, in June 2019. It is now deciding de novo each

objection to the Master's findings of fact and conclusions of law.

See Fed. R. Civ. P. 53(f)(3) & (4). It is also, in effect, modifying

his Report. See Fed. R. Civ. P. 53(f)(1).

     As described in detail in this Memorandum, the court finds

that it is reasonable and most appropriate to award attorneys'

fees in the amount of $60,000,000, which constitutes 20% of the

$300,000,000   common    fund.   It   is     exercising   its    authority   to

allocate the total award among the participating firms as follows:

$22,202,131.25      to   Labaton;          $13,261,908.10       to    Thornton;

$15,233,397.53 to Lieff; and a total of $10,716,526.15 to all ERISA

Counsel. 5 The court is reducing the Service Award to ATRS from

$25,000 to $15,000 and reinstating the original $10,000 service



5    A chart comparing the amount to be received by each firm under
the original award, the Master's recommendations, and this
Memorandum and Order is attached hereto as Exhibit A.



                                      15
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 16 of 159



awards to the six ERISA plaintiffs. An additional more than

$14,000,000 is, therefore, being allocated to the class.

     In summary, the reasons for the court's decision concerning

the most appropriate amount to award as attorneys' fees is as

follows.

     The court begins by assuming that an award of 20% to 30% would

be reasonable, and uses 25% as a starting point for determining

the amount to be awarded. It does not presume that a lower

percentage of the common fund should be awarded merely because

this case involves a "megafund" of more than $100,000,000.

     The court recognizes that this was a complex case in which

capable    counsel   achieved   for    the    class   an   unusually   large

settlement -- $300,000,000. At the outset the case was based on an

untested    theory   of   liability        under   Massachusetts   consumer

protection law and was, therefore, risky. However, the risk that

the class and, therefore, counsel would recover nothing was greatly

reduced when the court denied State Street's motion to dismiss the

ATRS case. Since being appointed in 1985, this court has never

been required to try a class action. Rather, every case that has

survived a motion to dismiss has subsequently been settled. There

is no reason to believe that this court's experience is unique or

unusual. In essence, the court believes that when class action

cases are carefully chosen by experienced counsel, and claims are

thoughtfully alleged to defeat a motion to dismiss, the questions,


                                      16
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 17 of 159



as a practical matter, are when the case will settle and for how

much.

        Lieff and Thornton brought to this case special knowledge and

experience they acquired as plaintiffs' counsel in settling the

first foreign currency exchange class action alleging deceptive

practices. See In re Bank of N.Y. Mellon Corp. Forex Trans. Litig.,

No. 12-md-02335-LAC-JLC (S.D.N.Y.) ("BONY Mellon"), Dkt. No. 581.

The instant case involved far less work than BONY Mellon. Following

the denial of State Street's motion to dismiss there was no further

litigation. Rather, the case was stayed for informal discovery and

the mediation that resulted in settlement.

        In view of the foregoing, the court would now award less than

25% of the $300,000,000 common fund as attorneys' fees even if

public policy considerations did not make a lower award reasonable

and most appropriate. However, like the Master, the court now finds

that the submissions of Labaton and Thornton in support of the

request for an award of $75,000,000 were replete with material

false and misleading statements. Labaton and Thornton in many

respects violated Federal Rule of Civil Procedure 11(b) and related

Massachusetts Rules of Professional Conduct. This misconduct makes

an award at the lower end of the presumptive reasonable range --

20% -- most appropriate.

        In summary, the misconduct of Thornton and Labaton includes,

but is not limited to, the following. Garrett Bradley did not, as


                                   17
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 18 of 159



required   by   Federal    Rule     of     Civil   Procedure    11    and   the

Massachusetts    Rules    of     Professional      Conduct,    read   the   fee

declaration in support of the fee request that he signed under

oath before it was submitted to the court on behalf of Thornton.

It   included    many    false     statements.      For   example,     Bradley

represented that certain attorneys were employed by Thornton and

that the hourly rates attributed to them for the purpose of

calculating Thornton's lodestar were "the same as my firm's regular

rates charged for their services, which have been accepted in other

complex class actions." G. Bradley Decl. ¶4 (Dkt. No. 104-16)

(emphasis added). However, Thornton worked solely on a contingent-

fee basis. It had no clients who paid the firm on an hourly basis

and no "regular rates charged" for its attorneys. In addition,

Michael Bradley was not, as represented, employed by Thornton. Nor

had the firm, as Garrett Bradley claimed, ever charged $500 an

hour for his services, which in this case were worth far less. 6

     Moreover, the staff or contract attorneys Thornton claimed in

its lodestar did not work for Thornton. Rather they were employed

by Labaton or Lieff and paid for by Thornton, primarily to increase

Thornton's lodestar and thus its claim for a higher percentage of

the fees that would foreseeably be awarded. The arrangement for




6    In this Memorandum, Garrett Bradley will at times be referred
to as "Bradley" and his brother will be referred to as "Michael
Bradley."


                                      18
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 19 of 159



Thornton to pay for lawyers employed by Labaton and Lieff led to

the double-counting error that inflated their total lodestar by

over $4,000,000.

     Contrary to his testimony under oath on June 25, 2019, see

June 25, 2019 Tr. at 85:25 to 88:13 (Dkt. No. 565), Garrett Bradley

did read his declaration after a December 17, 2016 Boston Globe

article was published. He then knew that the declaration included

false statements. However, he did not, as required by Rule 11 and

the Massachusetts Rules of Professional Conduct, inform the court

and correct them. Rather, he permitted Labaton to continue to argue

for an award of $75,000,000 based in part on his false statements.

     Labaton also repeatedly violated Rule 11 and the related

Massachusetts Rules of Professional Conduct. Sucharow filed a

sworn declaration stating that the lodestar calculations of all of

plaintiffs' firms that he submitted were "based on their current

billing rates." Dkt. No. 104, ¶176. This was not true with regard

to Thornton, at least. A reasonable inquiry -- such as a question

to Garrett Bradley who was also Of Counsel to Labaton -- would

have revealed Sucharow's sworn statement to be untrue. However,

evidently neither Sucharow nor anyone at Labaton made any inquiry

at all.

     Nor did Sucharow or his partner Nicole Zeiss, who was in

charge of assembling the documents in support of the fee petition,

read with reasonable care the declarations concerning the lodestar


                                   19
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 20 of 159



of each firm that Sucharow swore were accurate. If he or she had,

Sucharow or Zeiss would have recognized that many attorneys were

claimed to have been employed by two firms, which attributed

different regular hourly rates to them.

     Sucharow also falsely claimed that the rates attributed to

Labaton attorneys were "the same as my firm's regular rates charged

for their services, which have been accepted in other complex class

actions." Dkt. No. 104-15, ¶7 (emphasis added). When Sucharow made

this statement under oath he believed that Labaton did not have

any clients who were charged or paid hourly rates. 7

     Sucharow   also   failed   in   his   duty   to   correct   his   false

statements after the Boston Globe alerted Labaton to the double-

counting and later published its first, December 17, 2016 article.

Nor did his partner, Goldsmith, who sent the court the November

10, 2016 letter disclosing the double-counting, but which did not

correct Labaton's false claims to have had regular hourly rates

charged for its attorneys. Rather, Goldsmith continued to rely, in

part, on that false information in arguing that an award of

$75,000,000 as attorneys' fees was justified.

     In addition, in the memorandum in support of the request for

a $75,000,000 award, signed by Sucharow for Labaton, and also

represented to have been signed by partners of Thornton and Lieff,



7    Labaton now claims it had a few clients who paid hourly rates.



                                     20
      Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 21 of 159



Labaton provided a misleading description of a prominent study by

Brian Fitzpatrick. See Brian T. Fitzpatrick, "An Empirical Study

of Class Action Settlements and Their Fee Awards," 7 J. Empirical

Legal     Stud.   811   (2010)     (the      "Fitzpatrick         Study").   Labaton

accurately reported that Fitzpatrick had found that the mean and

median fees awarded in 444 common fund settlements were 25.7% and

25%. Sucharow argued that, therefore, "[t]he 24.85% fee requested

[in this case] is right in line with Professor Fitzpatrick's

findings." Dkt. No. 103-1, at 17-18 of 36.

        However, Sucharow did not disclose other findings from the

Fitzpatrick Study that undermined his argument, as was required by

the   Massachusetts     ethical       rules    that     deem      applications   for

attorneys' fees to be ex parte proceedings in which lawyers must

disclose all material facts even if some of them are adverse to

the attorneys' interests. See Mass. R. Prof. C. 3.3 cmt. 14A. More

specifically,     Sucharow   did      not    disclose      that    Fitzpatrick    had

written that: "fee percentage is strongly and inversely associated

with settlement size . . . ; [when] a settlement size of $100

million was reached . . . fee percentages plunged well below 20

percent." Fitzpatrick Study, supra, at 837-38. Nor did Sucharow

reference    Fitzpatrick's       finding      that    in    settlements      between

$250,000,000 and $500,000,000, the mean fee award was 17.8% and

the median award was 19.5%. See id. at 839. It was, therefore,

misleading    for   Sucharow     to    assert    that      the    25%   award   being


                                        21
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 22 of 159



requested    in     this    case    was     "right     in     line   with    Professor

Fitzpatrick's findings." 8

     Sucharow also did not disclose to ERISA Counsel, the ERISA

pension     funds    in    the     single        settlement    class   Labaton    was

representing,       or    the    court    that     Labaton     would   pay   Chargois

$4,100,000 as a finders fee for the successful efforts of his

partner Tim Herron to secure ATRS as a Labaton client.

     More specifically, in about 2007, Labaton asked Chargois, a

Texas lawyer, to find institutional investors in the Southwest for

Labaton to represent in class actions, and to influence them to

hire Labaton. Neither Chargois nor his partner in Arkansas, Herron,

had any relationship with an institutional investor. However,

Herron knew Arkansas State Senator Steve Faris, who served on the

legislative committee responsible for oversight of ATRS. Chargois

introduced Labaton partners to Faris and said that Faris was

"prepared to . . . take necessary steps [with ATRS] after you do

your thing." Email from Chargois to Belfi (Aug. 9, 2007) (Dkt. No.

454-5). Faris subsequently introduced Labaton to the Executive

Director of ATRS, Paul Doane. Chargois later reported to Labaton



8    A table in the Fitzpatrick Study reported that for settlements
between $250,000,000 and $500,000,000, there was a standard
deviation of 7.9%. Id. at 839. However, Sucharow did not mention
this fact either. If Sucharow had disclosed this finding, he could
have argued that a 25% award would be within the range of the
standard deviation and, therefore, reasonable. The court would
have then assessed the merit of that argument.



                                            22
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 23 of 159



that "[t]he good Senator is finalizing with Paul Doan[e]" an

arrangement for Labaton to represent ATRS, urged Labaton to "act

surprised" when officially informed, and added that "[e]verybody

wants something sometimes." Email from Chargois to Belfi (Sept.

26, 2007) (Dkt. No. 454-8). Labaton was soon hired to serve as a

"monitoring counsel" for ATRS. As monitoring counsel, Labaton

would recommend that ATRS initiate certain class actions and retain

Labaton as lead counsel if ATRS succeeded in being appointed lead

plaintiff.

     As a result of being engaged as monitoring counsel by ATRS,

Labaton agreed to pay Chargois 20% of any fee Labaton was awarded

as a lead counsel representing ATRS in a class action, although

neither Chargois nor Herron was expected to serve as local counsel

or do any work on the case. As Chargois credibly explained:

     Our deal with Labaton is straightforward-- we got you
     ATRS as a client (after considerable favors, political
     activity, money spent and time dedicated in Arkansas)
     and Labaton would use ATRS to seek [L]ead [C]ounsel
     appointments in institutional investor fraud and
     misrepresentation cases. Where Labaton is successful in
     getting appointed [L]ead [C]ounsel and obtains a
     settlement or judgment award, we split Labaton's
     attorney fee award 80/20. Period.

Email from Chargois to Belfi (Oct. 18, 2014), R. & R. Ex. 177 (Dkt.

No. 401-176) (emphasis added). With regard to the instant case,

Labaton negotiated a reduced payment to Chargois of $4,100,000.

Thornton and Lieff each contributed to this payment. Thornton was

fully familiar with Labaton's agreement with Chargois. Indeed,


                                   23
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 24 of 159



Garrett Bradley, who was Of Counsel to Labaton, played a leading

role in persuading Chargois to accept a reduced payment. Lieff had

been told that Chargois had served as local counsel. However, Lieff

knew or should have known Chargois did not do any work on this

case and should have at least suspected that the payment was

improper.

     Labaton did not inform ATRS, ERISA Counsel or their clients,

or the court of the agreement to pay Chargois. This was consistent

with Labaton's practice of secrecy in the eight other ATRS cases

for which it paid Chargois despite the fact that, in six of them,

Chargois did not file an appearance or do any work.

     Labaton's    $4,100,000      payment    to    Chargois     violated

Massachusetts Rule of Professional Conduct 7.2(c), which in 2011

prohibited a lawyer from paying a person for recommending his

services, except for paying a referral fee as defined in Rule

1.5(e). Contrary to Labaton's contentions, a lawyer is a person

and the payment to Chargois was not a permissible "referral fee"

under the Massachusetts Rules.

     After the Master discovered the payment to Chargois, Labaton

sought and obtained ratification of it from George Hopkins, who

had succeeded Doane as the Executive Director of ATRS. However,

Labaton was then Lead Counsel for a single class that included the

ERISA pension funds which were not represented by ATRS. Labaton

had a fiduciary duty to all class members, including those funds.


                                   24
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 25 of 159



This included the duty, under Massachusetts Rules of Professional

Conduct 1.4(a)(1) and (b), to provide the ERISA Plans all of the

information      necessary      to   make    informed   decisions    concerning

Labaton's representation, including concerning its request for

attorneys' fees. Labaton violated this duty by failing to inform

the ERISA Plans of the payment to Chargois.

     If informed, ERISA Counsel would have viewed the Labaton

payment to Chargois as important to their clients, to the viability

of the settlement that the United States Department of Labor had

approved before it was presented to the court, and to its agreement

with Labaton to accept only ten percent of the total fee award,

about $7,500,000, for the valuable work they did in this case.

     At a minimum, ERISA Counsel would have informed the court of

Labaton's obligation to pay Chargois. This would have prompted the

court to question the purpose of the payment, possibly remove

Labaton as lead counsel, and/or reduce the fee awarded to Labaton.

     The court had not ordered that counsel disclose the terms of

any agreement concerning fees, as it could have under Federal Rules

of Civil Procedure 23(h) and 54(d)(2). Therefore, in contrast to

the Master, the court does not find that Labaton's failure to

inform the court of the intended payment to Chargois violated

Federal   Rule     of   Civil   Procedure     23(e)(3).   However,    Labaton's

violation     of    its   duty,      under    the   Massachusetts    Rules   of

Professional Conduct, to inform ERISA Counsel and their clients of


                                        25
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 26 of 159



the payment had the practical effect of depriving the court of

important information.

     The conduct of Lieff was also deficient, but not as serious

as the misconduct of Labaton and Thornton. Using the template

provided by Labaton, Lieff too represented in its declaration in

support of the fee petition that the hourly rates attributed to

lawyers it employed were "the same as my firm's regular rates

charged for their services, which have been accepted in other

complex class actions." Chiplock Decl. ¶5 (Dkt. No. 104-17).

However, Lieff also worked primarily on a contingent-fee basis and

had only a "handful of paying clients over the years." Mar. 7,

2017 Tr. at 93:17 (Dkt. No. 176). In BONY Mellon, Lieff stated in

its fee declaration that "[t]he hourly rates charged by the

Timekeepers are the Firm's regular rates for contingent cases and

those generally charged to clients for their services in non-

contingent/hourly matters." Dkt. No. 622-1 ¶5, BONY Mellon, 12-

md-02335-LAK-JLC (S.D.N.Y. Aug. 17, 2015), also available at R. &

R. Ex. 186 (Dkt. No. 401-185). To the extent Lieff had ever

actually charged an hourly rate for an attorney involved in this

case, Lieff should have used similar language in the declaration

it submitted to this court.

     In   addition,   Lieff   reviewed   and   authorized    Labaton    to

represent that it had signed the memorandum submitted in support

of the request for attorneys' fees that mischaracterized the


                                   26
      Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 27 of 159



Fitzpatrick Study. In BONY Mellon, Lieff was a signatory of a

memorandum that accurately described the Fitzpatrick Study. Lieff

should have caused Labaton to correct the mischaracterization of

the Fitzpatrick Study in this case.

      In contrast to Garrett Bradley and, therefore, Thornton,

Lieff was not accurately or completely informed of the reasons

Labaton was paying Chargois $4,100,000 when it agreed to contribute

$1,000,000 to that payment. More specifically, attorneys at Lieff

had been told Chargois was "local counsel" and testified that they

assumed that Chargois was dealing with ATRS. However, the fact

that Chargois was being paid so much despite doing no work on this

case should have prompted the Lieff lawyers to question Labaton

carefully about the matter. Lieff claims that if fully informed,

it would not have subsidized the payment to Chargois and would

have encouraged Labaton to disclose it to the court. However, its

inaction and acquiescence contributed to the misconduct of Labaton

and Thornton concerning Chargois.

      Awarding attorneys' fees in a class action is an exercise of

the   court's    equitable    authority.    Each   case   is   unique     and

"individualization is the name of the game." In re Fidelity/Micron

Secs. Litig., 167 F.3d 735, 737 (1st Cir. 1999). The court now

finds that an award of 20% of the $300,000,000 common fund --

$60,000,000 -- is within the reasonable range and most appropriate.




                                     27
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 28 of 159



     On closer scrutiny, the court has decided that even absent

the serious, repeated misconduct of Labaton and Thornton, an award

of less than 25% of the common fund would be most appropriate.

However, for the reasons described in detail in this Memorandum,

in this equitable proceeding it is permissible and appropriate to

take that misconduct into account in awarding and allocating

attorneys' fees.

     An award of 20% of the common fund is at the low end of the

20-30% range generally presumed to be reasonable. It is above both

the mean of 17.8% and median of 19.5% in settlements between

$250,000,000 and $500,000,000 according to the Fitzpatrick Study

on which plaintiffs' counsel asked the court to rely. It is also

above the average of 13.16% that was awarded in the 20 cases with

settlements between $100,000,000 and $500,000,000 that Labaton's

expert William Rubenstein referenced in an expert declaration. See

Dkt. No. 446-2, Ex. E; see also Dkt. No. 522 at 7. In addition, a

20% award is compatible with what Class Counsel reported to be the

awards in the eight cases in the First Circuit with common funds

exceeding $100,000,000.

     A check against the properly calculated lodestar confirms the

reasonableness of a $60,000,000 fee award. It involves a multiplier

of 1.67, which is not materially less than the 1.8 multiplier that

plaintiffs' counsel asserted was reasonable in their request for




                                   28
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 29 of 159



a $75,000,000 award that was based, in part, on an inflated

lodestar calculation.

     The parties acknowledge that the court has the authority to

allocate the $60,000,000 among the firms. The court is doing so.

The award of attorneys' fees and expenses now being made is as

follows:

                          Fees           Expenses      Total
Labaton                    21,943,464.40    258,666.85  22,202,131.25
Thornton                   12,966,592.60    295,315.50  13,261,908.10
Lieff                      14,961,453.00    271,944.53  15,233,397.53
Keller Rohrback             3,567,380.83    410,771.35   3,978,152.18
McTigue                     3,367,917.34     71,858.08   3,439,775.42
Zuckerman Spaeder           3,193,191.83    105,406.72   3,298,598.55
TOTAL                      60,000,000.00   1,413,963.03    61,413,963.03
ERISA Counsel Total        10,128,490.00     588,036.15    10,716,526.15
Customer Counsel Total     49,871,510.00     825,926.88    50,697,436.88


     This fee award provides ERISA Counsel the full amount they

received from the original $75,000,000 award and compensates them

for their lodestar concerning the post-award proceedings prompted

by the misconduct of Labaton and Thornton primarily. Because of

that misconduct, Labaton and Thornton are being required to bear

the full future cost of the Master. Therefore, an additional more

than $14,000,000 is being provided to the class.

     The Code of Conduct for United States Judges states that "[a]

judge should take appropriate action upon receipt of reliable

information indicating the likelihood . . . that a lawyer violated

applicable rules of professional conduct." U.S. Judicial Conf.,



                                   29
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 30 of 159



Code of Judicial Conduct for U.S. Judges, Canon 3(B)(6) (Mar.

2019). Therefore, this Memorandum and Order shall be sent to the

Massachusetts Board of Bar Overseers for whatever action, if any,

it deems appropriate.

     The court is also ordering that the Master advise concerning

whether it is necessary or appropriate to give notice to the class

of this new fee award and to perform the additional work necessary

to implement the Order concerning attorneys' fees now being issued.

This will entail additional expense. The $4,850,000 previously

paid to the Clerk of Court to compensate reasonably the Master and

those he employs has been substantially spent. Therefore, Labaton

and Thornton are being ordered to provide the Clerk, by March 11,

2020, with an additional $250,000 each for this purpose.

     In addition, the Proposed Settlement among Labaton, ERISA

Counsel, and the Master is being denied.

     The   United   States   has   a    proud   history   of   honorable,

trustworthy lawyers. However, this case demonstrates that not all

lawyers can be trusted when they are seeking millions of dollars

in attorneys' fees and face no real risk that the usual adversary

process will expose misrepresentations that they make. Therefore,

in making fee awards in class actions, it is important that judges

be skeptical, and do the hard work necessary to protect the

interests of the class and the integrity of the administration of

justice.


                                   30
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 31 of 159



   PROCEDURAL BACKGROUND

        This matter involves three related class action cases against

State Street which were consolidated for pretrial purposes. In one

case, C.A. No. 11-10230-MLW, ATRS sued State Street on behalf of

a putative class of similarly situated customers, alleging that

State     Street   engaged   in   unfair   and   deceptive    practices   by

overcharging clients for foreign currency exchange transactions.

As requested by ATRS, and approved by the court, the class in that

case has been represented by "Lead Counsel" Labaton, and by

Thornton and Lieff. In the other two cases, C.A. No. 11-12049-MLW

and C.A. No. 12-11698-MLW (the "ERISA cases"), members of employee

pension and retirement plans covered by ERISA alleged that State

Street breached its fiduciary duties under ERISA, and engaged in

transactions prohibited by ERISA, Pub. L. No. 93-406, 88 Stat. 829

(codified in relevant part as amended at 29 U.S.C. §§1001-1461),

with regard to foreign currency exchange. The ERISA plaintiffs

have been represented by McTigue Law LLP ("McTigue"), Zuckerman

Spaeder     LLP    ("Zuckerman"),   Keller   Rohrbach   LLP    ("Keller"),

(collectively, "ERISA Counsel"), and, to a limited extent, by

several other firms working with them.

        In 2012, the court denied State Street's motion to dismiss

the ATRS case. At the request of all parties, the court then stayed

the cases to permit them to engage in informal discovery and

mediated settlement negotiations.


                                     31
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 32 of 159



      In July 2016, the parties filed a stipulation of settlement

of   the   three    cases.       They    asked   that   the    court:      certify    for

settlement purposes a single class that included both customers in

the original proposed ATRS class and the ERISA Plans in the

original     proposed       ERISA       classes;    preliminarily         approve     the

settlement; appoint Labaton as "Lead Counsel" for the single class

to   be    certified;      give    class    members     notice      of    the   proposed

settlement and an opportunity to object; and then finally approve

the settlement. While State Street did not admit liability, the

proposed settlement provided for a payment by State Street of

$300,000,000.       It    also     authorized      plaintiffs'      counsel     to    seek

approximately $75,000,000 in attorneys' fees, up to $1,750,000 in

expenses,     and        $85,000     in     service     awards      for     the      class

representatives.         The     proposed    settlement       had   previously       been

approved by the United States Departments of Justice and Labor and

the Securities and Exchange Commission, subject to approval by the

court.

      These cases then appeared to the court to fit the paradigm

for securities class actions prescribed by PSLRA, which the parties

agree is equally applicable to these cases. See, e.g., June 26,

2019 Tr. at 126-27 (Dkt. No. 566). As the First Circuit has

written, "[i]n certain types of complex litigation, the lawyers'

monetary interests often comprise a tail that wags the dog."

Fidelity/Micron, 167 F.3d at 736. The PSLRA "was intended to end


                                            32
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 33 of 159



the perceived practice of counsel choosing plaintiffs, operating

without supervision, and often profiting greatly from settlements

that provided little benefit to class members." Garbowski v. Tokai

Pharm., Inc., 302 F. Supp. 3d 441, 443 (D. Mass. 2018). The statute

sought to ensure that plaintiffs' counsel in class actions do not

"litigate with a view toward ensuring payment for their services

without sufficient regard to whether their clients are receiving

adequate compensation in light of evidence of wrongdoing." S. Rep.

No. 104-98, at 6 (1995) (citation omitted).

     When the proposed settlement in this case was presented, the

court inferred that ATRS, a sophisticated institutional investor,

had identified a promising basis for a class action, selected

counsel, directed and monitored their performance, and concluded

that about $75,000,000 would be reasonable compensation for their

work. As explained below, Class Counsel and ERISA Counsel did

obtain reasonable compensation for class members. However, the

evolution of events has demonstrated that in the ATRS case, the

appearance of conforming to the proper paradigm was a fiction.

    THE STANDARDS FOR AWARDING ATTORNEYS' FEES

     The court's authority to award fees "has its origins in

equity . . . ." Fidelity/Micron, 167 F.3d at 737. With regard to

class actions, "[c]ourts have long recognized that a lawyer who

recovers a 'common fund' for the class she represents is entitled

to be paid a reasonable attorneys' fee and her expenses prior to


                                   33
      Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 34 of 159



the distribution of the balance to the class." In re Lupron Mktg.

& Sales Practices Litig., No. 01-cv-10861-RGS, 2005 WL 2006833, *2

(D. Mass. Aug. 17, 2005). "The common fund doctrine is founded on

the   equitable    principle    that    those   who   have   profited     from

litigation should share its costs." Thirteen Appeals, 56 F.3d at

305 n.6. As the award of attorneys' fees is an exercise of a

court's equitable authority, the court has "wide latitude in

shaping the contours of [attorneys' fee] awards." Fidelity/Micron,

167 F.3d at 736.

      In exercising its discretion, the district court "functions

as a quasi-fiduciary to safeguard the corpus of the fund for the

benefit of the plaintiff class." Id.; see also Agent Orange, 818

F.2d at 222 (Federal Rule of Civil Procedure 23(e) "requires court

approval of any settlement of a class action suit and squarely

places the court in the role of protector of the rights of the

class when such a settlement is reached and attorneys' fees are

awarded"); In re Relafen Antitrust Litig., 360 F. Supp. 2d 166,

192-94 (D. Mass. 2005) (collecting authorities). This fiduciary

duty can be difficult to discharge because "the presentation of

the settlement for judicial approval is nonadversarial in nature:

the prior competing parties (class counsel and the defendants)

have resolved their differences and are now in harmony in seeking

the court's approval." 4 William B. Rubenstein, Newberg on Class

Actions §13:40 (5th ed. Dec. 2019 Update). Ultimately, courts have


                                       34
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 35 of 159



to rely on counsel, particularly plaintiffs' counsel, to provide

the accurate and complete information necessary for the court to

exercise properly its discretion in awarding attorneys' fees. The

Massachusetts Rules of Professional Conduct impose on attorneys

seeking a fee award in a class action the duty to do so. See Mass.

R. Prof. C. 3.3.

     Courts   may   award   fees   from   a   common   fund   "either   on   a

percentage of the fund basis or by fashioning a lodestar." Thirteen

Appeals, 56 F.3d at 307. "[T]he [percentage of fund] method in

common fund cases is the prevailing praxis . . . ." Id. "Within

the First Circuit, courts generally award fees in the range of 20–

30%, with 25% as the benchmark." Bezdek v. Vibram USA Inc., 79 F.

Supp. 3d 324, 349–50 (D. Mass. 2015) (internal quotation marks

omitted), aff'd, 809 F.3d 78 (1st Cir. 2015); see also Lupron,

2005 WL 2006833 at *5 ("Courts in the First Circuit have recognized

that fee awards in common fund cases typically range from 20 to 30

percent."). The First Circuit's approach is comparable to that

employed in other Circuits. For example, the Ninth Circuit has

written: "Twenty-five percent is the 'benchmark' that district

courts should award in common fund cases. The district court may

adjust the benchmark when special circumstances indicate a higher

or lower percentage would be appropriate." In re Pac. Enters. Secs.

Litig., 47 F.3d 373, 379 (9th Cir. 1995) (internal citation

omitted).


                                    35
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 36 of 159



        "[T]he First Circuit does not require courts to examine a

fixed    laundry   list   of   factors"   in   determining    a    reasonable

attorneys' fee award. In re Tyco Int'l, Ltd. Multidist. Litig.,

535 F. Supp. 2d 249, 265-66 (D.N.H. 2007). However, district courts

within the First Circuit generally consider the factors initially

identified by the Second and Third Circuits, particularly:

        (1) the size of the fund and the number of persons
        benefitted; (2) the skill, experience, and efficiency of
        the attorneys involved; (3) the complexity and duration
        of the litigation; (4) the risks of the litigation;
        (5) the amount of time devoted to the case by counsel;
        (6) awards in similar cases; and (7) public policy
        considerations.

Neurontin, 58 F. Supp. at 170 (quoting Lupron, 2005 WL 2006833 at

*3); see generally Goldberger v. Integrated Res., Inc., 209 F.3d

43, 50 (2d Cir. 2000); Third Circuit Task Force, Court Awarded

Attorney Fees, 108 F.R.D. 237, 255–56 (1985).

        Courts have a duty to promote and protect the integrity of

judicial proceedings. In exercising its equitable authority to

award fees, a court should not reward or encourage inequitable

conduct by counsel. Therefore, it is permissible and appropriate

for a court to take misconduct into account in making a fee award.

        More   specifically,   in   fulfilling   its   duty   to    serve   as

protector of the class, the court should, among other things, "look

to the various codes of ethics as guidelines for judging the

conduct of counsel." Agent Orange, 818 F.2d at 222. As the First

Circuit has written, "'[e]very lawyer is an officer of the court


                                     36
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 37 of 159



[and] has a duty of candor to the tribunal.'" Pearson, 200 F.3d at

38 (quoting Burns, 31 F.3d at 1095).

     In   view   of   the   fact   that    the   adversary   process   is   not

operating when attorneys representing a class seek a fee award, it

is especially important that they satisfy their duty of candor to

the court. As explained earlier, the particular importance of

attorneys' providing accurate and complete information to the

court when seeking an award of attorneys' fees in a class action

is emphasized in the Massachusetts Rules of Professional Conduct.

Comment 14A to Rule 3.3 states that:

     When adversaries present a joint petition to a tribunal,
     such as a joint petition to approve the settlement of a
     class action suit or the settlement of a suit involving
     a minor, the proceeding loses its adversarial character
     and in some respects takes on the form of an ex parte
     proceeding. The lawyers presenting such a joint petition
     thus have the same duties of candor to the tribunal as
     lawyers in ex parte proceedings and should be guided by
     Rule 3.3(d).

(emphasis added). Rule 3.3(d) provides that:

     In an ex parte proceeding, a lawyer shall inform the
     tribunal of all material facts known to the lawyer that
     will enable the tribunal to make an informed decision,
     whether or not the facts are adverse.

     A petition for an award of attorneys' fees in a class action

is appropriately treated as an ex parte submission because at that

point the attorneys' interests in maximizing their compensation is

adverse to the interest of the class in maximizing its recovery.

See In re Rite Aid Corp. Secs. Litig., 396 F.3d 294, 307-08 (3d




                                      37
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 38 of 159



Cir. 2005). Except in the rare case in which a well-endowed class

member invests in opposing a request for attorneys' fees, the

adversary process does not operate to advocate for the interests

of the class.

     "[I]n light of the divergence of interests that can . . .

develop between counsel and the class in [] class actions, it is

essential that courts not doubt the forthrightness of counsel." In

re IMAX Secs. Litig., No. 06 Civ. 6128(NRB), 2012 WL 3133476, at

*11 (S.D.N.Y. Aug. 1, 2012). When counsel fail in their duty to be

candid and complete in their presentations to the court, "the grant

of fees and expenses must reflect this." Id.

     Indeed, "'[i]t is well settled . . . that the district court

has the duty and responsibility to supervise the conduct of

attorneys   who   appear   before   it,   and   that   . . .   [d]enial   of

attorneys' fees may be a proper sanction' for attorney misconduct."

Travers v. Flight Servs. & Sys., Inc., 808 F.3d 525, 542 (1st Cir.

2015) (quoting Culebras Enters. Corp. v. Rivera-Rios, 846 F.2d 94,

97 (1st Cir. 1988)). Therefore, as the Ninth Circuit wrote in a

decision concerning a class action, "under long-standing equitable

principles, a district court has broad discretion to deny fees to

an attorney who commits an ethical violation." Rodriguez v. Disner,

688 F.3d 645, 655 (9th Cir. 2012).

     In addition to considering whether a requested award is

reasonable based on the customary Goldberger factors and any others


                                    38
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 39 of 159



that are relevant in the unique circumstances of the case, courts

in the First Circuit and nationally regularly check the requested

award against the "lodestar" to evaluate whether such an award

would be reasonable. See David F. Herr, Annotated Manual for

Complex Litigation §14.122 (4th ed. May 2019 Update) ("[T]he

lodestar is . . . useful as a cross-check on the [percentage of

fund] method . . . ."); see also Goldberger 209 F.3d at 50

(encouraging use of lodestar as a cross check). A lodestar is

properly calculated by multiplying the number of hours reasonably

spent on the litigation by a reasonable hourly rate. Thirteen

Appeals, 56 F.3d at 305 (citing Blum, 465 U.S. at 896-902); Bezdek,

79 F. Supp. 3d at 350. "Reasonable fees are to be calculated

according      to    the    prevailing        market    rates       in    the    relevant

community . . . ." Blum, 465 U.S. at 895. "[T]he rate that private

counsel actually charges for her services, while not conclusive,

is a reliable indicium of market value." One Star Class Sloop

Sailboat, 546 F.3d at 40 (emphasis added).

        Although awarding a percentage of the fund in the 20% to 30%

range     is   common,         the    First       Circuit   has      explained       that

"'[r]easonableness is the goal,' and that courts should avoid

'mechanical         or     formulaic        application'       of        rigid    rules."

Fidelity/Micron,         167   F.3d    at    737    (quoting    In       re   Coordinated

Pretrial Proceedings in Petroleum Prods. Antitrust Litig., 109

F.3d 602, 607 (9th Cir. 1997)). Accordingly, "because each common


                                             39
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 40 of 159



fund case presents its own unique set of circumstances, trial

courts must assess each request for fees and expenses on its own

terms,"   and   "when   a   court   exercises   [its]   equitable   power,

individualization is the name of the game." Id.

     Moreover, "the court has the ultimate authority to determine"

not only the most appropriate total amount to award in attorneys'

fees but also "how the aggregate fee is to be allocated among

counsel." 5 Rubenstein, Newberg on Class Actions §15:23.

     Counsel for the plaintiffs in this case agree that the

foregoing are the generally applicable principles for awarding

attorneys' fees, including concerning the authority of the court

to allocate an award of attorneys' fees among counsel. See June

24, 2019 Tr. at 17 (Dkt. No. 560).

   THE FACTS

           The Approval of the Proposed Settlement

     On August 8, 2016, the court conducted a hearing on the

requests for preliminary approval of the proposed settlement and

for attorneys' fees. The court stated that the case was at "a point

at which the adversary system doesn't work." Aug. 8, 2016 Tr. at

41:13-14 (Dkt. No. 93). Indeed, the court characterized a proposed

class action settlement as "a point at which the adversary process

usually fails." Id. at 14:4-5.

     The court was referring to the fact that when plaintiffs'

counsel request an award of attorneys' fees, their interest in


                                     40
      Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 41 of 159



maximizing their compensation is in tension with the interests of

the members of the class, who will share the remainder of the

common fund. The court's statements should have reminded Class

Counsel of the importance of their ethical duty to provide the

court, as fiduciary for the class, with accurate and complete

information. See Mass. R. Prof. C. 3.3 cmt. 14A; Pearson, 200 F.3d

at 38. However, as explained below, the court's remarks did not

influence Labaton and Thornton, and to a lesser extent Lieff, to

satisfy their duty of candor to the court.

      At the August 8, 2016 hearing, the court certified for

settlement purposes the proposed single class that included the

members of the putative ATRS class and of the putative ERISA

classes. As requested, the court appointed Labaton as Lead Counsel

for   that   single     class.    It   also   preliminarily   approved    the

settlement and subsequently approved a revised notice of it to be

provided to the classes. See Aug 8, 2016 Tr. at 11:17-21, 21:21-

23:6 (Dkt. No. 93); Aug. 11, 2016 Order (Dkt. No. 97). A hearing

concerning    whether    the     proposed   settlement   should   be   finally

approved and to award attorneys' fees was scheduled for November

2, 2016. See id.

      In advance of the November 2, 2016 hearing, Labaton, as Lead

Counsel, filed a memorandum in support of the proposed settlement

which stated that it was signed by Thornton and Lieff as well. See

Dkt. No. 101-1. As Lead Counsel, Labaton also filed a memorandum


                                       41
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 42 of 159



in support of a request for $74,541,250 in attorneys' fees,

$1,257,698 in expenses, and $85,000 in service awards. See Dkt.

No. 103-1. That memorandum too stated that it was also signed by

Thornton and Lieff. See id. at 28-29 of 36. In addition, Sucharow

of Labaton submitted a sworn declaration attesting to the accuracy

of the sworn declarations concerning the request for attorneys'

fees submitted by representatives of each law firm that had

appeared for plaintiffs in these cases. See Sucharow Decl. ¶¶161-

98 (Dkt. No. 104).

     The memorandum in support of the request for attorneys' fees:

addressed   the   Goldberger    factors,    including    public    policy

considerations; noted that the requested fee was in the 20% to 30%

range that is usual in the First Circuit, and was consistent with

the typical 25% starting benchmark, citing Bezdek, 79 F. Supp. 3d

at 349-50; asserted that the requested fee was reasonable when

compared to settlements in First Circuit in other cases involving

more than $100,000,000, which are often referred to as "megafund"

cases; and argued that a sliding scale had not been used by judges

in the First Circuit to reduce the percentage of the common fund

awarded in megafund cases and should not be used in this case. See

Dkt. No. 103-1. The memorandum also stated that the requested fee

was comparable to the award in another foreign currency exchange

class action in which Thornton and Lieff were counsel for the

class, BONY Mellon. See id. at 17 n.17 of 36.


                                   42
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 43 of 159



     In addition, the memorandum stated that:

     Empirical studies also support the requested fee. An
     in-depth review of all 688 class action settlements in
     federal courts during 2006 and 2007 found that the mean
     and median fees awarded in the 444 settlements where
     the [percentage of fund] method was used (either with
     or without a lodestar cross-check) were 25.7% and
     25.0%, that the mean and median fees awarded in
     securities cases (233 of 444) were 24.7% and 25.0%, and
     that the mean and median fees awarded in consumer cases
     (39 of 444) were 23.5% and 24.6%. Brian T. Fitzpatrick,
     "An Empirical Study of Class Action Settlements and
     Their Fee Awards," 7 J. Empirical Legal Stud. 811, 835
     (2010) (Ex. 31); see also Neurontin, 58 F. Supp. 3d at
     172 (favorably citing this study). The 24.85% fee
     requested is right in line with Professor Fitzpatrick's
     findings.

Id. at 17-18 (emphasis added) (footnote omitted). The                 memorandum

also stated in a footnote that Fitzpatrick "found . . . that the

mean and median fees awarded in settlements in the First Circuit

(23 of 444) were 27.0% and 25.0%." Id. at 18 n.18 of 36. As

explained   below,    the   court      now   finds    that    Class    Counsel's

characterization     of     the    Fitzpatrick        Study    was    materially

misleading because Class Counsel did not inform the court that for

settlements   between     $250,000,000       and   $500,000,000      Fitzpatrick

found that the mean award was 17.8% and the median award was 19.5%.

See Fitzpatrick Study, supra, at 839.

     In   further    support      of   the   motion    for    attorneys'   fees,

Sucharow, Garrett Bradley of Thornton, and Daniel Chiplock of Lieff

submitted sworn declarations. Each of their declarations included

an attachment listing the attorneys and professional staff each



                                        43
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 44 of 159



firm employed who worked on this case, the hours that each worked,

the regular hourly rate for each attorney, and the total lodestar

for his firm. More specifically, each declarant stated that:

     The schedule attached hereto as Exhibit A is a summary
     indicating the amount of time spent by each attorney and
     professional support staff-member of my firm who was
     involved in the prosecution of the Class Actions, and
     the lodestar calculation based on my firm's current
     billing rates. For personnel who are no longer employed
     by my firm, the lodestar calculation is based upon the
     billing rates for such personnel in his or her final
     year of employment by my firm. The schedule was prepared
     from contemporaneous daily time records regularly
     prepared and maintained by my firm, which are available
     at the request of the Court. . . .

     The hourly rates for the attorneys and professional
     support staff in my firm included in Exhibit A are the
     same as my firm's regular rates charged for their
     services, which have been accepted in other complex
     class actions.

Sucharow Decl. ¶¶6-7 (Dkt. No. 104-15) (emphasis added); G. Bradley

Decl. ¶¶3-4 (Dkt. No. 104-16) (emphasis added); Chiplock Decl.

¶¶4-5 (Dkt. No. 104-17) (emphasis added).

     In   view   of   the   well-established   jurisprudence   described

earlier and the representations of counsel, the court understood

that in calculating the lodestar, plaintiffs' law firms had used

the rates they each customarily actually charged paying clients

for the services of each attorney and were representing that those

rates were comparable to the rates actually charged to clients for

similar services by other attorneys in their community. Counsel

for Labaton has acknowledged that a judge would have reasonably



                                    44
       Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 45 of 159



interpreted the foregoing representations this way. See June 24,

2019 Tr. at 119-20 (Dkt. No. 560). However, as explained below,

the    court's    understanding,    based     on    the     statements    in    the

declarations and the clearly established law they addressed, was

incorrect. More specifically, various representations concerning

calculation of the lodestar were false or misleading, including

the representation that the rates attributed to Labaton, Thornton,

and Lieff attorneys were actually charged to paying clients.

        Nevertheless, in his sworn declaration, Sucharow stated that

the declarations of each of the nine firms in support of the

requested fee award were based on "the current billing rates" of

each of the attorneys in each firm, including his own. Sucharow

Decl.    ¶¶175-76    (Dkt.   No.   104).    Based    on   this   representation

Sucharow stated that the total lodestar was $41,323,895.75. See

id. ¶177; Mem. Supp. Attys.' Fees 31 of 36 (Dkt. No. 103-1); Nov.

2, 2016 Tr. at 30:18-31:12 (Dkt. No. 114). Sucharow claimed that

the    $75,000,000    requested    fee     award    would    constitute     a   1.8

multiplier of the lodestar, which was reasonable in view of the

risk    that   plaintiffs    and   their    counsel    might     have    recovered

nothing, the delay in obtaining any payment, and the multipliers

deemed reasonable in other cases. See Mem. Supp. Attys.' Fees at

31-32 of 36 (Dkt. No. 103-1). These assertions were reiterated at

the November 2, 2016 hearing by Goldsmith of Labaton. See Nov. 2,

2016 Tr. at 30:24-33:1 (Dkt. No. 114).


                                      45
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 46 of 159



     At the November 2, 2016 hearing, the court approved the

proposed $300,000,000 settlement. Id. at 35:6-37:3. With regard to

attorneys' fees, the court stated that it was "relying heavily on

[counsel's] submissions and what [had] been said" at the hearing.

Id. at 35:4-6 (emphasis added). The court stated that it had "used

the percentage of common fund method" and the lodestar cross-

check, and found counsels' request to be reasonable. Id. at 35:6-

36:18. Therefore, the court awarded $74,541,250 in attorneys' fees

and $1,257,697.94 in expenses. See id. It also made service awards

of a total of $85,000 to the plaintiff class representatives. See

id. at 36:18-37:3.

           The Reports of Errors in the Fee Petitions

     On November 10, 2016, Goldsmith, on behalf of all Class and

ERISA Counsel, sent the court a letter. See Dkt. No. 116. Goldsmith

noted that the court had used the lodestar calculated by Labaton

as a check concerning the reasonableness of the percentage of the

common fund requested for attorneys' fees. See id. at 3 n.4. He

stated   that   as   a   result   of     an   "inquiry   from     the   media,"

"inadvertent    errors   [had]    just      [been]   discovered    in   certain

written submissions from Labaton Sucharow LLP, Thornton Law Firm

LLP, and Lieff Cabraser Heimann & Bernstein LLP supporting Lead

Counsel's motion for attorneys' fees . . . ." Id. at 1. Goldsmith

reported that the hours of 23 temporary "staff attorneys," who

were paid by the hour primarily to review documents, had been


                                       46
      Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 47 of 159



included in the lodestar reports of more than one firm. Id. at 1–

2. More specifically, Goldsmith stated that lawyers located at

Labaton's and Lieff's offices were counted by Thornton and should

have been included only in Thornton's lodestar. See id. at 2.

Goldsmith also wrote that in some instances different billing rates

had been attributed to the same staff attorneys by different firms.

See id. at 3.

      This double-counting resulted in inflating the number of

hours worked by more than 9,300 and inflating the total lodestar

by more than $4,000,000. See id. at 2–3. As a result, Goldsmith

stated that the correct lodestar was approximately $37,270,000 and

that a multiplier of 2, rather than 1.8, should have been used to

test the reasonableness of the request for an award of $75,000,000

in attorneys' fees. See id. at 3. He asserted that the award

nevertheless remained reasonable and should not be reduced. See

id.

      The letter did not indicate that the reported lodestar was

not based on what plaintiffs' counsel actually customarily charged

paying clients for the type of work done by the staff attorneys or

other lawyers involved in this case. Nor did the letter raise any

other question concerning the reliability of the representations

made to the court in the request for attorneys' fees.

      Additional questions were, however, raised by a December 17,

2016 Boston Globe article headlined "Critics hit law firms' bills


                                     47
      Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 48 of 159



after class-action lawsuits." See Dkt. No. 117, Ex. B. For example,

the article reported that the staff attorneys involved in this

case were typically paid $25 to $40 an hour. Id. at 24 of 37. In

calculating the lodestar, Class Counsel had represented to the

court that the regular hourly billing rates for the staff attorneys

were much higher–for example, $425 to $500 for Thornton, see Dkt.

No. 104–16 at 7–8 of 14, and $335 to $440 for Labaton, see Dkt.

No. 104–15 at 7–8 of 52. A representative of Labaton reportedly

confirmed the accuracy of the article in this respect. See Dkt.

No. 117, Ex. B at 24 of 37.

      The article also raised questions concerning the reliability

of statements made in his sworn declaration by Garrett Bradley,

the Managing Partner of Thornton, concerning his brother Michael

Bradley. Id. at 22-23, 25. Garrett Bradley had represented that

Michael Bradley was employed by Thornton and the regular rate

charged by the firm for his brother's services was $500 an hour.

See Dkt. No. 104-16 at 7 of 14. However, the article stated,

without    reported   contradiction,      that   "Michael   Bradley   .   .   .

normally works alone, [and] often mak[es] $53 an hour as a court-

appointed defender in [the] Quincy District Court . . . ." See

Dkt. No. 117, Ex. B. at 22 of 37.

      The Boston Globe published a second article six weeks later.

See    Andrea   Estes,    "Firms   profited      from   Garrett   Bradley's




                                     48
      Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 49 of 159



ties," Boston    Globe (Jan.     28,   2017).     The   article   stated    that

Plymouth County Treasurer Thomas J. O'Brien was:

           an unlikely magnet for campaign contributions
           from high-powered attorneys in Manhattan and
           downtown Boston. . . . Yet, since 2007, lawyers
           from the Thornton Law Firm in Boston and Labaton
           Sucharow of New York City have given $100,000
           to O'Brien's political campaigns, accounting for
           almost half of all of the donations he's
           received over the decade.

Id. The article also reported that "[f]ourteen times in the past

decade, the Plymouth County retirement system has filed [class

action]    lawsuits   on   the   advice     of   lawyers   from   Labaton    and

Thornton . . . ." Id. Reportedly, "[c]ourt records show that the

retirement fund has collected a grand total of $40,035 from all

the lawsuits combined while the lawyers have received 1,000 times

that amount: $41.4 million." Id. In addition, the article stated

that "in Massachusetts, no one is better at persuading investors

to join class action lawsuits than O'Brien's friend, [Garrett]

Bradley, the managing partner of Thornton Law Firm and, until his

sudden departure a few months ago, assistant majority leader in

the   state   House   of   Representatives."        Id.    Thornton's   lawyer

reportedly explained that Bradley's role was indeed to "drum[] up

business" for Thornton and Labaton. Id. "O'Brien said his county's

decision to join so many Labaton lawsuits has nothing to do

with political favors." Id.




                                       49
       Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 50 of 159



       The January 28, 2017 Boston Globe article also described more

than    $30,000   in   campaign    contributions     Thornton   and   Labaton

attorneys and their family members had made to former Massachusetts

Treasurer Timothy Cahill. Reportedly, several months after those

contributions,      the   state    pension   fund    Cahill   chaired    hired

Labaton. Id. Labaton reportedly subsequently filed two successful

class action lawsuits for the state pension fund. Id. As a result,

Labaton reportedly received approximately $60,000,000 and gave

$9,000,000 to Thornton, while the state pension fund collected

$681,763. Id. The article also reported that after the Boston

Globe began asking questions about Bradley's work with the pension

fund, "he took [the] drastic step [of] . . . abruptly resign[ing]

from the [state] Legislature . . . ." Id.

       In testimony on June 25, 2019, Garrett Bradley confirmed that

he had served in the Massachusetts Legislature with O'Brien, the

Plymouth     County    Treasurer    who    chaired   the   Plymouth     County

Retirement Board, and he was instrumental in obtaining the Board

as a client for Labaton and Thornton. 9 See June 25, 2019 Tr. at

37-39 (Dkt. No. 565). Garrett Bradley also confirmed that it was

indeed his role to "drum up business" for Labaton and Thornton.

More specifically, he testified that it was his job to get Labaton



9    Garrett Bradley also testified that he obtained the Plymouth
County Retirement Board as a client before O'Brien became its
Chair. See June 25, 2019 Tr. at 38-39 (Dkt. No. 565).



                                      50
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 51 of 159



retained as a monitor for a fund and to represent it if the fund

became a lead plaintiff in a class action. See id. at 42-43.

Thornton would then get up to 20% of the fees awarded to Labaton

in a class action in which Labaton represented a client obtained

by Bradley, even if Thornton did not file an appearance or do any

work on the case. Id. at 39-40, 44, 45.

     Bradley also confirmed that Labaton and Thornton lawyers,

including himself, made campaign contributions to O'Brien. Id. at

40. With regard to the Boston Globe report that the Plymouth County

Retirement System received about $40,000 in cases in which Labaton

had received more than $41,000,000, which it shared with Thornton,

Bradley testified that while the numbers seemed high, "that's the

class action model." Id. at 41. Christopher Keller of Labaton also

confirmed   the   essential   accuracy   of   the   Boston   Globe   report

regarding the relationship between Labaton, Thornton, and the

Plymouth County Retirement System. See June 26, 2019 Tr. at 120:13-

124:5 (Dkt. No. 566). 10



10   In Iron Workers Local No. 25 Pension Fund v. Credit-Based
Asset Servicing & Securitization, LLC, 616 F. Supp. 2d 461
(S.D.N.Y. 2009), Judge Jed Rakoff expressed concern about
monitoring arrangements like the agreement Labaton had with ATRS
and other pension funds.

     Going far beyond any traditional contingency arrangement
     of which the Court is aware, this practice, on its face,
     creates a clear incentive for [the plaintiffs' firm] to
     discover "fraud" in the investments it monitors and to
     recommend to the Fund's non-lawyer administrator (and,
     through him, to the trustees) that the Fund, at no cost


                                    51
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 52 of 159



          The Appointment of the Master

     In a February 6, 2017 Memorandum and Order, the court wrote

that the December 17, 2016 Boston Globe article raised questions

concerning whether the hourly rates plaintiffs' counsel attributed

to the staff attorneys in calculating the lodestar were, as

represented, what these firms actually charged for their services

or what other lawyers in their community charge paying clients for

similar services. See Dkt. No. 117. This concern was enhanced by

the fact that different firms represented that they customarily

charged clients for the same lawyer at different rates. See id. at

7. In general, the court questioned whether clients customarily


     to itself, bring a class action lawsuit. In other words,
     the practice fosters the very tendencies toward lawyer-
     driv[en] litigation that the PSLRA was designed to
     curtail.

Id. at 464.

     This court shares that concern. Serving as monitoring counsel
for an institutional investor is potentially very lucrative. The
opportunity for monitoring counsel to profit greatly creates a
risk that firms will engage in questionable conduct to obtain such
assignments. As explained below, questionable conduct was involved
in Labaton's successful effort to become one of ATRS' monitoring
counsel and, as a result, Lead Counsel in this case.

     There may be good reasons for a pension fund, particularly a
smaller pension fund, to engage someone to monitor its portfolio
in order to minimize the risk that it will be injured by fraudulent
conduct. However, it would be far more consistent with the purposes
of the PSLRA if such monitors, who could provide the service to
many funds that would share the cost, were paid on a fee-for-
service basis and did not have powerful financial incentives to
recommend initiating a class action from which they would
foreseeably benefit the most.



                                   52
       Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 53 of 159



agreed    to    pay,      and   actually     paid,    an    hourly      rate     for   staff

attorneys that is about ten times more than the hourly cost, before

overhead, to the law firms representing plaintiffs. See id.

        In addition, the court noted that the article raised a

question concerning whether Thornton regularly charged $500 an

hour    for     Michael       Bradley's    services        as    Garrett       Bradley   had

represented in his sworn declaration. See id.

        The court also stated that the acknowledged double-counting

of hours of staff attorneys and the other matters discussed in the

December 17, 2016 Boston Globe article raised questions generally

about     the       accuracy     and   reliability         of     the     representations

plaintiffs' counsel made in their calculation of the lodestar. See

id. at 8. These questions caused the court to express concern about

whether the award of almost $75,000,000 in attorneys' fees was

reasonable. Therefore, the court informed the parties that it

proposed to appoint Retired United States District Judge Gerald

Rosen    as     a    Master     to   investigate      and       provide    a    Report   and

Recommendation on all issues relating to the award of attorneys'

fees in this case. See id. at 8-10.

        On March 7, 2017, a hearing was held concerning the proposed

appointment of Judge Rosen as Master and related issues. The court

first addressed a motion filed by Ted Frank of CCAF to participate

in these proceedings, including as a guardian ad litem for the

class    with       the   authority     to    serve    as       an   adversary     to    the


                                             53
      Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 54 of 159



plaintiffs' law firms in any proceedings before the proposed

Master. See Dkt. No. 126. In successfully opposing this request

counsel for Labaton argued that Judge Rosen could retain someone

"to ask cross-examination questions in an adversarial or quasi-

adversarial model," and, therefore, neither the class nor the

Master would need Frank's assistance. Mar. 7, 2017 Tr. at 40:19-

42:15 (Dkt. No. 176). Labaton's counsel added that Judge Rosen was

"obviously very skilled and has been in the role of a judge for

many,     many     years . . . ."   Id.   at   40:22-25.   She    expressed

appreciation for "the opportunity to present to a special master

of his qualifications." Id. at 41:7-9. Therefore, Labaton had "no

objection to Judge Rosen" being appointed as Master. Id. at 41:7,

43:8-9. Nor did anyone else object to Judge Rosen's appointment.

Id.

        Labaton also agreed to the court's proposal that it return

$2,000,000 to the Clerk of the District Court to permit the court

to compensate the Master and those he employed. Id. at 43:14-45:7,

65:18-25. The court informed Class Counsel that if more than

$2,000,000 was needed they might be required to return additional

funds. Id. at 65:18-25.

        The March 7, 2017 hearing also included discussion of some of

the issues that prompted the appointment of the Master. Counsel

for     Thornton    stated   that   the   court's   concerns     about    the

representations that had been made in the requests for attorneys'


                                     54
       Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 55 of 159



fees were "justifiable." Id. at 71:20-72:5. He represented that

Michael Bradley had actually worked more than the number of hours

attributed     to    him    in   the    fee    petition,    but   did       not     have

conventional time sheets to document his time. See id. at 72:1-

24. Thornton's counsel and Michael Bradley each also stated that

Michael Bradley was not an employee of Thornton, and that neither

the firm nor Michael Bradley had, as represented under oath in

Garrett Bradley's declaration, ever billed for his time at the

rate of $500 per hour. See id. at 72:25-77:10. Although Garrett

Bradley claimed that Thornton's regular rate for Michael Bradley

was $500 an hour, he could not identify any case in which a client

had been charged that rate, and identified only one case in which

his brother was billed by Thornton at a rate of as much as $300 an

hour. See id. at 87:10-90:3.

       As explained earlier, Sucharow of Labaton had stated in his

sworn declaration in support of Labaton's request for attorneys'

fees that: "[t]he hourly rates for the attorneys and professional

support     staff    in    [Labaton]      included   in     Exhibit     A     [to    my

declaration] are the same as my firm's regular rates charged for

their services, which have been accepted in other complex class

actions." Sucharow Decl. ¶7 (Dkt. No. 104-15). At the March 7,

2017     hearing,        however,      Sucharow    stated    that       the       rates

characterized       as    Labaton's     "regular   rates    charged     for       [the]

services" of the attorneys who worked on this case had never been


                                          55
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 56 of 159



charged to paying clients because his firm always worked on a

contingent-fee basis and had no "billable clients." Mar. 7, 2017

Tr. at 79:1-22 (Dkt. No. 176).

     Similarly, Garrett Bradley acknowledged that Thornton had

never billed a paying client $425 an hour for a staff attorney

and, indeed, the staff attorneys that he had represented in his

declaration worked for Thornton actually worked at, and were paid

by, Labaton and Lieff. See id. at 88:6-18.

     Richard Heimann of Lieff explained at the March 7, 2017

hearing that Lieff was "almost entirely a contingent-fee firm,"

with only a "handful of paying clients." Id. at 93:11-21. His

partner Daniel Chiplock stated that the "staff attorneys" were

sometimes called "contract attorneys," and there had been "two or

three cases" in which clients had paid "close to" the rates

attributed to them in his declaration. Id. at 93:2-6.

     The court stated at the March 7, 2017 hearing that the

propriety of the hourly rates attributed to "staff" and "contract"

attorneys for the purpose of calculating lodestars for use in class

actions had become the subject of litigation recently in cases in

the Southern District of New York and mentioned several of them.

Id. at 93:22-94:13 (citing In re Weatherford Int'l Secs. Litig.,

No. 11 Civ. 1646(LAK), 2015 WL 127847, *1 (S.D.N.Y. Jan. 5,

2015); In re Citigroup Inc. Secs. Litig., 965 F. Supp. 2d 369

(S.D.N.Y. 2013); In re Citigroup Inc. Bond Litig., 988 F. Supp. 2d


                                   56
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 57 of 159



371 (S.D.N.Y. 2013); In re Beacon Assocs. Litig., Nos. 09 Civ

777(CM) et al., 2013 WL 2450960 (S.D.N.Y. May 9, 2013); City of

Pontiac Gen. Emps.' Ret. Sys. v. Lockheed Martin Corp., 954 F.

Supp. 2d 276 (S.D.N.Y. 2013)). In one of those cited cases, which

included a firm involved in the instant case as ERISA Counsel, the

judge wrote:

     There is little excuse in this day and age for delegating
     document review (particularly primary review or first
     pass review) to anyone other than extremely low-cost,
     low-overhead   temporary    employees   (read,   contract
     attorneys) -- and there is absolutely no excuse for
     paying those temporary, low-overhead employees $40 or
     $50 an hour and then marking up their pay ten times for
     billing purposes.

Beacon Assocs., 2013 WL 2450960 at *18. The lodestars and requested

fee awards were reduced in some of the cases in the Southern

District of New York. See, e.g., Weatherford, 2015 WL 127847 at

*2; Citigroup Secs. Litig., 965 F. Supp. 2d at 373-74.

     With the consent of Class and ERISA Counsel, the court

appointed Judge Rosen to serve as the Master in this matter. See

Mar. 8, 2017 Order (Dkt. No. 173). With regard to his duties, it

ordered that:

          The Master shall investigate and prepare a Report
          and Recommendation concerning all issues relating
          to the attorneys' fees, expenses, and service
          awards previously made in this case. The Report
          and Recommendation shall address, at least:
          (a) the   accuracy   and   reliability   of   the
          representations made by [Class Counsel] in their
          requests for awards of attorneys' fees and
          expenses, including but not limited to whether
          counsel employed the correct legal standards and


                                   57
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 58 of 159



          had a proper factual basis for what was
          represented to be the lodestar for each firm;
          (b) the   accuracy   and   reliability    of   the
          representations made in the November 10, 2016
          letter from David Goldsmith, Esq. of Labaton
          Sucharow, LLP to the court (Docket. No. 116);
          (c) the   accuracy   and   reliability    of   the
          representations made by [Class Counsel and each
          of the named plaintiffs in] requesting service
          awards; (d) the reasonableness of the amounts of
          attorneys' fees, expenses, and service awards
          previously ordered, and whether any or all of them
          should be reduced; (e) whether any misconduct
          occurred in connection with such awards; and, if
          so, (f) whether it should be sanctioned, see e.g.
          Fed. R. Civ. P. 11(b)(3) & (c); Massachusetts
          Supreme Judicial Court Rule of Professional
          Conduct 3.3(a)(1) & (3).

Id. ¶2. Class Counsel were ordered to pay $2,000,000 to the Clerk

of the District Court from the fee awards they received. See id.

¶13. The Master was authorized to retain counsel and others, who

would be reasonably compensated by the court from this fund. See

id. ¶14. The Master was directed to attempt to complete his

investigation and report by October 10, 2017, but the court

authorized him to seek an extension of time to do so if necessary.

See id. ¶3.

     In order to eliminate any possible doubt about the court's

authority to modify the fee award after receiving the Master's

report and resolving any objections to it, the court later vacated

the original fee award. See June 22, 2018 Order (Dkt. No. 331).




                                   58
       Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 59 of 159



             The Master's Investigation

       The Master promptly retained counsel and other assistants.

They worked hard to perform their duties. However, the Master's

investigation became more protracted than anticipated when he

discovered, as a result of documents produced by Thornton, but not

Labaton or Lieff, that Labaton had paid $4,100,000, about 5.5% of

the $75,000,000 fee award, to Chargois.

       Chargois is a Texas lawyer who had done no work on these

cases. However, in 2007, Labaton had asked Chargois to find

institutional investors in the Southwest that could hire Labaton

as monitoring counsel and to influence them to do so. Neither

Chargois, nor his partner in Arkansas, Herron, had a relationship

with any institutional investor. No institutional investor had

ever    asked   either   of   them   for   advice   generally   or   to    find

monitoring counsel particularly.

       However, Herron knew Steve Faris, an Arkansas State Senator

on the Joint Committee on Public Retirement and Social Securities,

which was responsible for oversight of ATRS. Chargois arranged for

Labaton's partners Eric Belfi and Chris Keller to meet Faris. In

an August 2007 email to Belfi, Chargois explained that Faris was

"prepared to hear you out and take necessary steps after you do




                                      59
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 60 of 159



your thing." Email from Chargois to Belfi (Aug. 9, 2007) (Dkt. No.

454-5). 11

     Faris subsequently introduced Belfi and Keller to Doane, the

Executive Director of ATRS. Belfi and Keller met with Doane in

Little Rock and New York City, and explained Labaton's desire to

become a monitoring counsel for ATRS.

     In September 2007, Chargois wrote to Belfi that "[t]he good

senator is finalizing with Paul Doan[e]," and "[e]verybody wants

something sometimes." Email from Chargois to Belfi (Sept. 26, 2007)

(Dkt. No. 454-8). 12 Chargois reported that "the Labaton firm will

represent the pension fund," and asked Belfi to "[p]lease be

discreet and act surprised when it happens." Id.

     To      formalize   Doane's   agreement   that   Labaton   would    be

retained, ATRS issued a Request for Qualification ("RFQ") to

Labaton to act as monitoring counsel. See Chargois Dep. Tr. at

37:19-24, R. & R. Ex. 125 (Dkt. No. 401-124). Labaton responded by

submitting a joint proposal on behalf of Labaton and Chargois &

Herron. See Joint Response (July 30, 2008), R. & R. Ex. 128 (Dkt.

No. 401-127). In October 2008, the Board formally selected Labaton

as monitoring counsel. See Email from Clark to Belfi (Oct. 13,




11   It is not clear what Chargois meant by "do your thing."
12   It is also not clear what Chargois meant in writing that
"[e]verybody wants something sometimes."



                                     60
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 61 of 159



2008), R. & R. Ex. 129 (Dkt. No. 401-128). ATRS stated that "the

state procurement process is not conducive to a joint proposal"

and, therefore, it could select only Labaton, and not also Chargois

& Herron, as monitoring counsel. See id. 13 The agreement did,

however, permit Labaton to affiliate with Chargois & Herron to

work on particular ATRS matters. See id.

     Labaton did not disclose to ATRS in its submission to become

monitoring counsel, or after being selected as monitoring counsel,

that Labaton already had an arrangement with Chargois. See Belfi

Dep. Tr. at 23:5-16; 115:17-21; 118:16-19, R. & R. Ex. 122 (Dkt.

No. 401-121); Keller Dep. Tr. at 297:14-16, R. & R. Ex. 83 (Dkt.

No. 401-82). More specifically, as Chargois wrote to Labaton:

          Our deal with Labaton is straightforward-- we got
          you ATRS as a client (after considerable favors,
          political activity, money spent and time dedicated
          in Arkansas) and Labaton would use ATRS to seek


13   The exclusion of Chargois & Herron from the ATRS contract
with Labaton had the effect, if not purpose, of concealing from
the public that Herron was involved. Public disclosure of Herron's
involvement could have led to an investigation of his role by the
media, the state legislature, or law enforcement.

     In 2008, the Arkansas State Treasurer, Martha Shoffner, was
a Trustee of ATRS. See Dkt. No. 420, at 18-21; Dkt. No. 420-1, Ex.
D. Faris had introduced Shoffner to Herron in 2006. See Dkt. No.
420-1, Ex. D. Herron then allowed her to live rent-free in a house
he owned until 2011. See Dkt. No. 420-1, Ex. D. Herron was
reportedly interviewed by the Federal Bureau of Investigation
about this arrangement in an investigation of Shoffner that led to
her conviction for accepting bribes that she used to pay rent to
Herron when he began, in about 2011, charging her about $800 a
month to live in another of his properties. See Dkt. No. 420 at
20; Dkt. No. 420-1, Ex. D.



                                    61
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 62 of 159



          lead counsel appointments in institutional investor
          fraud and misrepresentation cases. Where Labaton is
          successful in getting appointed lead counsel and
          obtains a settlement or judgment award, we split
          Labaton's attorney fee award 80/20. Period. 14

R. & R. at 125 n.111 (quoting Email from Chargois to Belfi (Oct.

18, 2014), R. & R. Ex. 177 (Dkt. No. 401-176)). As Chargois

explained and others confirmed, this meant that Labaton had agreed

that Chargois would receive 20% of its fee in any ATRS case in

which Labaton was Lead Counsel despite there being no expectation

that Chargois would do any work on the case.

     As   Chargois   credibly   and,     as   explained   below,   correctly

testified, the agreement that he would be paid 20% of Labaton's

fee in each ATRS case was not "a referral fee arrangement."

Chargois Dep. Tr. at 62, R. & R. Ex. 125 (Dkt. No. 401-124). Nor

was it a "local counsel arrangement." Id. Rather, it was "just an

arrangement." Id.

           The Report and Recommendations

     In his investigation, the Master interviewed 34 witnesses,

conducted 63 depositions, and reviewed over 200,000 pages of

documents. On May 14, 2018, he filed under seal his 377-page

Report, as well as an Executive Summary and exhibits. See Dkt. No.




14   The Special Master did not investigate further what Chargois
meant by his reference to "considerable political favors" and
"money spent." R. & R. at 125 n.111. Nor has this been clarified
in proceedings after the Master's Report.



                                    62
      Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 63 of 159



224 (under seal).        The court provided a framework for the parties

to propose redactions. See May 16, 2018 Mem. & Order (Dkt. No.

223); May 30, 2018 Tr. at 24-47 (Dkt. No. 243). The parties

proposed redactions and, on June 28, 2018, the Master filed for

the public record redacted versions of the Report and Executive

Summary. See Dkt. No. 357.

       The Master found the original $75,000,000 fee award to be

reasonable. However, he recommended that Labaton, Thornton, and

Lieff return approximately $10,000,000 to ERISA Counsel and the

class to remedy and sanction what he found to be misconduct. The

Report addresses two broad subjects: (1) the truthfulness and

accuracy of Labaton's, Thornton's, and Lieff's fee declarations;

and (2) the Chargois matter. In analyzing the fee declarations,

the    Report   focuses    on     the   double-counting       error,   Thornton's

declaration, and the hourly rates used to calculate the lodestar.

       With respect to the double-counting error, the Master found

that Class Counsel inadvertently double-counted 9,332.9 hours,

overstating the lodestar by $4,058,654.50. See R. & R. at 219-225.

He    attributed   the    error    to   a   cost-sharing      arrangement   among

Labaton,    Thornton,     and     Lieff.      Pursuant   to   the   cost-sharing

arrangement, Thornton paid for and included in its lodestar certain

staff attorneys who worked in Labaton's and Lieff's offices. See

id. at 221-23. The Master faulted Labaton, as Lead Counsel, for

failing to detect the error. See id. at 223-24. To remedy the


                                         63
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 64 of 159



error, the Master recommended that Labaton, Thornton, and Lieff

return to the class the double-counted lodestar in equal shares,

meaning $1,349,551.50 each. See id. at 363-64.

     With respect to Thornton, the Master concluded that Garrett

Bradley     "deliberately   and   intentionally"       filed     a    false   and

misleading fee declaration, in violation of Federal Rule of Civil

Procedure    11   and   Massachusetts    Rules    of   Professional      Conduct

3.3(a) and 8.4(c), all of which prohibit making false statements

to the court. Id. at 234, see generally id. at 229-45. More

specifically, the Master found that, contrary to Garrett Bradley's

representations in his declaration, Thornton did not employ any of

the staff attorneys included in its lodestar; Thornton did not

maintain    contemporaneous    daily     time    records   for       those   staff

attorneys; Thornton did not maintain any "regular" or "current

billing rates" for the staff attorneys; and Michael Bradley's

"regular" rate was not $500 an hour. See id. at 195, 225-35.

     The Master recommended that the court impose sanctions on

Thornton in the range of $400,000 to $1,000,000 and refer Garrett

Bradley to the Massachusetts Board of Bar Overseers for possible

disciplinary action. See id. at 364-65. In addition, the Master

recommended that Thornton return to the class the difference

between the total multiplied lodestar calculated with Michael

Bradley at $500 an hour, and a lodestar calculated at a rate for




                                    64
       Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 65 of 159



him of $250 per hour. See id. at 366-67. This would amount to

Thornton returning $182,880 to the class.

       With regard to the reported hourly rates, the Master found

the rates attributed by plaintiffs' counsel to partners, ranging

from $535 to $1000 an hour, to be reasonable. See id. at 173-76.

       The     November     10,    2016     Goldsmith      letter      to    the    court

characterized all 23 of the lawyers whose hours were double-counted

as "staff attorneys." See Dkt. No. 116. However, in the course of

the Master's investigation, a distinction emerged between "staff

attorneys" and "contract attorneys."

       In     the   Master's      lexicon,       staff   attorneys      were       lawyers

employed directly by Labaton or Lieff who were not on a track that

could result in their becoming partners. The Master found that

staff attorneys did much more than low-level document review, for

example by writing memoranda. See id. at 177. They each had years

of relevant experience, including knowledge gained in the earlier

foreign currency exchange class action case, BONY Mellon. See id.

Most    of    the   staff   attorneys       were    paid   $40   to    $60     an    hour.

Nevertheless, the Master found that it was generally reasonable to

attribute to them hourly rates of $335 to $515 an hour for the

purpose of calculating the lodestar. See id. at 176-81. This

conclusion was based in meaningful measure on the Master's finding

that    the    staff   attorneys      did    the    work   of    low    to    mid-level

associates. See id. at 180. The Master's finding is material to


                                            65
      Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 66 of 159



the lodestar calculation as the staff attorneys were responsible

for about 70% of the hours included in it. See id. at 180.

      In contrast to the staff attorneys, the "contract attorneys"

included in Lieff's lodestar were not employed directly by the

firm. Id. at 181. Rather, they were employed by a staffing agency,

which Lieff paid for their work. Id. at 181. The Report indicates

that Lieff engaged only four or seven contract attorneys. Id. at

181, 367. However, Heimann of Lieff stated in an affidavit that

there were nine. See Heimann Decl. at 10 n.4 of 11 (Dkt. No. 533-

1).

      In any event, the Master found that the rates of $415 to $515

per hour for contract attorneys claimed by Lieff and Thornton were

unreasonable. See id. at 181-89. The Master reasoned that because

firms generally pay a third-party to supply contract attorneys,

the firms do not have the same overhead or "long-term financial

obligations in securing contract attorneys" compared to staff or

associate    attorneys.    Id.   at   186-87.   Accordingly,   the   Master

recommended that the court treat contract attorneys as an expense

and, therefore, not include them in Class Counsel's lodestar. See

id. at 367-68. In addition, the Master recommended that Lieff and

Thornton disgorge the difference between the total amount of the

lodestar and multiplier attributable to the contract attorneys,

and $50 an hour per contract attorney. Believing there were only




                                      66
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 67 of 159



seven contract attorneys, the Master recommended disgorgement of

$2,386,058. See R. & R. at 367.

        The   Master   characterized     as      a    "more   serious   issue"   the

Chargois matter. Exec. Summ. at 25 (Dkt. No. 357-1). The Master

found    that   Labaton   had   agreed      to       pay   Chargois   approximately

$4,100,000 from the attorneys' fee award in this case, even though

Chargois "made no appearance, did no work, and did not participate

in the case in any way . . . ." Exec. Summ. at 25. Rather, the

payment was consideration for Chargois & Herron's efforts -- which

included "considerable favors, political activity, [and] money

spent" -- to obtain ATRS as a client for Labaton. See R. & R. at

92-96, 125 n.111 (quoting Ex. 177 (Dkt. No. 401-176)). The Master

also found that Labaton "engaged in consistent, conscious, and

calculated      efforts    to   conceal          Chargois      from     almost   all

participants" in this case. Exec. Summ. at 26.

        The Master concluded that the Chargois arrangement violated

Massachusetts Rule of Professional Conduct 1.5(e), which at the

inception of this case in 2011 required the client's informed

consent to any fee division between lawyers in different firms.

See id. at 249-63. In addition, the Master found that by violating

Rule 1.5(e), Labaton also violated Rule 7.2(c), which in 2011

prohibited a lawyer from "giv[ing] anything of value to a person

for recommending the lawyer's services" except for, among other

things, payment of a "referral fee" under Rule 1.5(e). See id. at


                                       67
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 68 of 159



263-73.    The   Master   also   found    that   Labaton's   concealment   of

Chargois    from    the    class    violated      Massachusetts    Rule    of

Professional Conduct 1.4, which in 2011 provided that "[a] lawyer

shall explain a matter to the extent reasonably necessary to permit

the client to make informed decisions . . . ." See id. at 281-86.

     With respect to Labaton's failure to disclose Chargois to

ERISA co-counsel and the court, the Master found that "general

principles of fairness and professional responsibility toward co-

counsel, and toward the [c]ourt, strongly suggest that Labaton was

required to disclose the Chargois agreement." Id. at 290. The

Master found that by not disclosing Chargois to the court, Labaton

violated both Massachusetts Rule of Professional Conduct 3.3(a),

which imposes a general duty of candor to the court, and Federal

Rule of Civil Procedure 23(e)(3), which requires that parties

seeking approval of a proposed class action settlement "file a

statement identifying any agreement made in connection with the

proposal." See id. at 318-326, 353-57.

     The Master did not recommend that the court impose Rule 11

sanctions on Labaton because "there is no First Circuit case,

either appellate or district, holding that a material omission

warrants the imposition of Rule 11 sanctions." Id. at 317-18.

However, he recommended disgorgement of the entire $4,100,000

payment to Chargois, with Labaton paying $3,400,000 to ERISA

Counsel and $700,000 to the class. See id. at 368-70.


                                     68
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 69 of 159



           Proceedings Following Submission of the Master's Report
           and Recommendations

     The submission under seal of the Master's Report on May 19,

2018, generated intense litigation.

     As indicated earlier, on May 16, 2018, the court issued an

order establishing a schedule for proposing redactions to the

Report so it could be at least substantially unsealed. See Dkt.

No. 223. It also provided a framework for redactions rooted in the

principle that the public has a right to "materials on which a

court relies in determining the litigants' substantive rights."

Id. at 3 (quoting F.T.C. v. Standard Fin. Mgmt. Corp., 830 F.2d

404, 408 (1st Cir. 1987)). It was, therefore, then foreseeable

that the court would not authorize redaction of the references to

Chargois, including to the payments he received from Labaton

relating to eight other ATRS cases.

     A court has a continuing duty to assess at all stages of class

action   litigation   whether   a   named   class   representative      has

interests which conflict with those of the class and, even if there

is no conflict, whether it will vigorously represent the interests

of the class through qualified counsel. See, e.g., Nat'l Ass'n of

Reg'l Med. Programs, Inc. v. Matthews, 551 F.2d 340, 345 (D.C.

Cir. 1976); see also 7A Wright & Miller, Fed. Prac. & Proc.,

§§1765, 1768 (3d ed. 2018). The Master's Report raised questions

concerning whether ATRS remained an adequate class representative



                                    69
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 70 of 159



because of its relationship with Labaton. See Ark. Teachers Ret.

Sys. v. State St. Bank & Tr. Co., 404 F. Supp. 3d 486, 507-10 (D.

Mass. 2018). These questions were magnified because despite the

Master's finding that Labaton violated its ethical duties by not

disclosing to ATRS the $4,100,000 paid to Chargois from its fee

award in this case, the Executive Director of ATRS, Hopkins, had

stated he did not expect to be told of it. See id. at 509-10.

Hopkins' position prompted the Master to write that, "[w]e cannot

see how, in light of this clear dereliction of his fiduciary duties

to the class, Hopkins can fairly and adequately protect the class'

interests moving forward." Id. at 509. (quoting R. & R. at 257

n.7).

        The court also anticipated that when the Master's Report was

unsealed, questions would be raised about the origins of the ATRS

relationship with Labaton, similar to the questions raised by the

Boston     Globe      about   Garrett    Bradley's    role    in   obtaining

Massachusetts pension funds as clients for Labaton. See id. 510-

11. The court was concerned that such foreseeable questions could

render    ATRS   an   atypical   and    inadequate   class   representative.

Therefore, on May 25, 2018, it ordered Hopkins to appear at a May

30, 2018 hearing to testify about these issues. See id. at 509.

        On Memorial Day, May 28, 2018, two days before the May 30,

2018 hearing, Hopkins met with former State Senator Faris, who

had, as a result of Herron's efforts, introduced Labaton to ATRS.


                                        70
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 71 of 159



See id. at 511. At the hearing, the court asked Hopkins a series

of   questions   concerning       whether    he   could    be   an   adequate

representative of the class, making only general references to the

questions   relevant   to   the    origins   of   ATRS    relationship   with

Labaton, the details of which were in the still sealed Report. See

id. at 511-12. The court did not on May 30, 2018 decide whether

ATRS was then an adequate representative of the class. Rather, the

court ordered Hopkins to take time to reflect and to report whether

he wanted ATRS to continue as class representative. See id.

     At a subsequent sidebar, counsel for Labaton asked if the

court was suggesting there was impropriety concerning possible

payments to Faris. See id. at 512-13 (quoting now-unsealed May 30,

2018 Tr. at 3-4 (Dkt. No. 244)). The court stated that it was

foreseeable that when the Report became public such questions could

be raised and might render ATRS an atypical and inadequate class

representative. See id. 15


15   As anticipated by the court, soon after the Report became
public, the Arkansas legislature began investigating the Chargois
matter. See July 31, 2018 Letter from Master's Counsel to the Court
(Dkt. No. 411). More specifically, on July 25, 2018, an email was
sent to the Master by Arkansas State Representative Mark Lowery,
stating:

     I am co-chair of the Arkansas Joint Performance Review
     Committee that has recently held a 3 hour hearing
     questioning Arkansas Teacher Retirement System director
     George Hopkins.

     We are extremely concerned about references to
     "political favors" in Arkansas that brought about the


                                     71
       Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 72 of 159



       Based on the colloquy at side bar, Labaton moved for the

court's disqualification. See Dkt. No. 315. Labaton did not contend

that     the   court   was   actually      biased,   which   would   require

disqualification under 18 U.S.C. §455(b). Rather, it argued that

a reasonable person could question the court's impartiality and,

therefore, recusal was required under §455(a). For the reasons

described in a 72-page Memorandum and Order, the court denied the



       relationship between ATRS, Labaton Sucharow and the
       Chargois/Herren [sic] law firm.

       We are especially interested in the following excerpt
       from a Forbes article: Rosen was more circumspect in his
       report, only noting the questions raised by Chargois'
       2014 e-mail discussing the "considerable favors" and
       "money spent" getting ATRS as a client.

       "The special master did not investigate further into the
       background facts alleged by Chargois in this email as to
       how   the    Chargois/Labaton/ATRS   relationship    was
       originated and developed," the special master said in a
       footnote. "This investigation is beyond the scope of the
       Special Master's assignment."

       Is it possible that Judge Rosen's work in the case has
       come to a point where he would be able to discuss with
       me findings about the Chargois/Herren [sic] relationship
       with Labaton that may not have been included in the
       Special Master report to the Court?

       If so please let me know how I could go about discussing
       with him or a representative any information that may
       assist us in our investigation going forward.

Id. The court did not authorize the Master to speak to
Representative Lowery because of the pendency of proceedings in
this case. See Dkt. No. 412.

     Hopkins resigned as Director of ATRS several months later.
See June 26, 2019 Tr. 15:19-21 (Dkt. No. 566).


                                      72
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 73 of 159



motion. See Ark. Teachers, 404 F. Supp. 3d 486. Labaton then

petitioned the First Circuit for a writ of mandamus ordering

recusal. The First Circuit promptly denied the petition. See In re

Labaton Sucharow LLP, No. 18-1651 (1st Cir. Jul. 25, 2018).

     While the motion for the court's recusal was pending, Labaton

moved to have redacted from the public version of the Report all

references to its agreement to pay Chargois 20% of its fee in every

ATRS class action in which it served as Lead Counsel, including

this case and eight others. See Dkt. No. 254. The court denied the

motion because of: the strong presumption of public access to

records on which judicial decisions are made; the Master's view

that the payments to Chargois in the eight other ATRS cases were

of "great significance" to his conclusion that the payment to

Chargois in this case was an impermissible fee for "solicitation"

rather   than   a   legitimate   "referral   fee";   and   the   fact   that

redaction   would    mask   information   concerning   possible    ethical

violations by Labaton that might, if disclosed, be investigated in

other jurisdictions. See June 28, 2018 Mem. & Order 6-13 (Dkt. No.

356). On June 28, 2019, the Report was unsealed with limited,

appropriate redactions. See Dkt. No. 357.

     In June 2018, Class Counsel moved for an order declaring that

the Master's appointment had ended. See Dkt. No. 302. If that

motion had been allowed, the Master and his counsel would have

been precluded from responding to objections to the Report, and


                                    73
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 74 of 159



the court would again have been deprived of information presented

and tested through the customary adversary process. The court

denied Class Counsel's request to end the Master's appointment.

Instead, pursuant to Federal Rules of Civil Procedure 23(h)(4) and

53(f)(1), the court resubmitted the Report to the Master to respond

to objections to it. See Dkt. No. 445.

        After the failure of the efforts to remove this court and the

Master from this case, and to conceal from the public information

concerning the origins of Labaton's relationship with ATRS and the

firm's obligation to make substantial payments to Chargois in all

ATRS class actions in which Labaton served as Lead Counsel, the

focus     of    the   litigation   moved   to   Class   Counsel's   numerous

objections to the Report.

        However, on September 18, 2018, the Master reported that

Labaton, ERISA Counsel, and he had "reached a tentative agreement

. . . for the Court's consideration resolving all of the disputed

issues as to those firms." See Dkt. No. 468. If approved, the

"Proposed Resolution" would result in the reinstatement of the

original $75,000,000 fee award and Labaton would "acknowledge[]

that its . . . payment to Damon Chargois did not constitute a case-

specific referral fee," pay the class $2,052,666.67, pay ERISA

Counsel        $2,750,000,   and   adopt    certain     organizational   and

compliance reforms. Id.




                                      74
      Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 75 of 159



      Labaton and the ERISA Counsel also agreed not to appeal if

the settlement was accepted by the court. Id. However, Labaton

retained the right to revive its objections if the court did not

accept the proposed settlement fully. Id. Lieff urged the court

not   to   act   on   the   proposed   settlement   until   it   decided   its

objections. See Lieff Resp. Proposed Resolution 1-4 (Dkt. No. 513).

Thornton deferred to the court as to whether to accept the Proposed

Resolution before ruling on Thornton's objections. See Thornton

Resp. Proposed Resolution 2 (Dkt. No. 514).

      The court conducted hearings on the Proposed Resolution and

other matters in October and November 2018. As authorized by

Federal Rule of Civil Procedure 53(f)(1), the hearings included

testimony by Labaton partners concerning the firm's relationship

with Chargois, among other things.

      The court then decided that it would not act on the Proposed

Resolution before deciding Lieff's and Thornton's objections to

the Report. See Nov. 7, 2018 Tr. at 73 (Dkt. No. 519). It reasoned

that the process of resolving those objections would provide

information relevant to evaluating the Proposed Resolution. Id. at

73. In addition, the court was concerned that deciding matters

piecemeal would result in unwarranted disparity in the treatment

of counsel despite the existence of common issues resulting from

the collaboration in this case between Labaton, Thornton, and

Lieff. Id. at 106.


                                       75
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 76 of 159



     In a May 31, 2019 Order, the court notified counsel of the

framework to address objections to the Report at hearings scheduled

for June 24, 25, and 26, 2019. See Dkt. No. 543. Among other

things,   the   court   expressed   its   intention   to   hear   argument

concerning: (1) whether the initial $75,000,000 fee award was

reasonable or whether another amount should be awarded; (2) whether

the Fitzpatrick Study had been misrepresented; (3) whether Class

Counsel's reported lodestar, not including the double-counting,

was accurate; (4) whether Garrett Bradley intentionally filed a

false fee declaration concerning certain identified matters, among

other things; and (5) issues relating to Chargois. Id. The court

also stated it might hear testimony from Thornton attorneys in

addition to Garrett Bradley, and additional testimony from Labaton

lawyers relating to Chargois. Id.

     On June 20, 2019, the court denied without prejudice Labaton's

request to present Fitzpatrick as a witness because it viewed the

issue of whether his study had been characterized in a false and

misleading manner to be a question of fact on which his testimony

was neither necessary nor appropriate. See Dkt. No. 554. In

addition, the court stated that it did not then intend to receive

expert testimony on the reasonableness of the original $75,000,000

fee award. Id.

     At the outset of the hearing on June 24, 2019, the court

further explained and amplified the agenda for addressing the


                                    76
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 77 of 159



objections to the Report, and the Proposed Settlement with Labaton

and ERISA Counsel. It then heard three days of argument and

testimony concerning the contested issues. Class Counsel, ERISA

Counsel, and the Master subsequently submitted memoranda further

addressing those issues.

   THE AWARD OF ATTORNEYS' FEES

     As explained earlier, the court vacated the original award of

attorneys' fees in the amount of $75,000,000. It is, therefore,

deciding de novo all of the objections to the Report, including

Labaton's, determining the most appropriate amount to award, and

exercising its authority to allocate that award between counsel.

In doing so, the court is deciding de novo all objections to the

Master's findings of fact and conclusions of law, including those

of Labaton. See Fed. R. Civ. P. 53(f)(3) & (4). It is also, in

effect, modifying his Report. See Fed. R. Civ. P. 53(f)(1).

          The Role of the Court

     As more fully explained earlier, in awarding attorneys' fees,

the court must act as a fiduciary or protector of the class. See

Fidelity/Micron, 167 F.3d at 736; Agent Orange, 818 F.2d at 222.

The goal is to make a reasonable award that is fair to both counsel

and the class. See Fidelity/Micron, 167 F.3d at 737. Courts

customarily consider certain factors and make certain presumptions

in fashioning a reasonable award. See, e.g., Goldberger, 209 F.3d

at 50; Neurontin, 58 F. Supp.3d at 170-71; Bezdek, 79 F. Supp. 3d


                                   77
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 78 of 159



at 349-50. However, as the First Circuit has written, "each common

fund case presents its own unique set of circumstances . . . [and]

when a court exercises [its] equitable power [to award attorneys'

fees],   individualization      is        the      name    of        the    game."

Fidelity/Micron, 167 F.3d at 737.

          Megafund Cases

     This case is properly characterized as a "megafund" case

because the common fund exceeds $100,000,000. See Neurontin, 58 F.

Supp. 3d at 170. As CCAF has noted, some courts find that lower

percentage awards should regularly be made in megafund cases. See

CCAF Mem. at 6 of 41 (Dkt. No. 522). This "sliding scale" approach

is intended to "to prevent a windfall for plaintiffs' attorneys at

the expense of the class" because "[i]t is generally not 150 times

more difficult to prepare, try and settle a $150 million case than

it is to try a $1 million case." In re NASDAQ Market-Makers

Antitrust Litig., 187 F.R.D. 465, 486 (S.D.N.Y. 1998).

     Empirical   studies   demonstrate          that   there    is    an   inverse

relationship between fee awards as a percentage of settlement and

the size of settlement. See, e.g., Fitzpatrick Study, supra, at

811, 837, 843; Theodore Eisenberg & Geoffrey P. Miller, "Attorney

Fees and Expenses in Class Action Settlements: 1993–2008," 7 J.

Empirical Legal Stud. 248, 265 tbl.7 (2010) (the "Eisenberg-Miller

Study"). However, this court does not find that it is appropriate

to apply special standards or presumptions categorically to reduce


                                     78
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 79 of 159



fee awards in all megafund cases, including this one. The customary

Goldberger factors capture considerations relevant to determining

the most reasonable award in a megafund case, such as the time

attorneys devoted to the case, their skill, and their efficiency.

See Goldberger, 209 F.3d at 50. A properly calculated lodestar

allows the court to assess whether the multiplier being requested

by counsel is justified by the complexity of the case, the risks

of the litigation, and the benefit they conferred on the class.

See id; Rite Aid, 396 F.3d at 303. Therefore, this court agrees

that "it would be inappropriate to reduce the percentage award

based on the size of the recovery alone." Tyco Int'l, 535 F. Supp.

2d at 270; see also Lupron, 2005 WL 2006833, at *6.

          The Applicable Standards

     Accordingly, this court, like others in the District of

Massachusetts and nationally, begins by presuming that an award of

20% to 30% of the common fund would be reasonable. See Bezdek, 79

F. Supp. 3d at 349-50; Lupron, 2005 WL 2006833, at *5. Twenty-five

percent, meaning $75,000,000 in this case, is the court's starting

benchmark. See Pac. Enters., 47 F.3d at 379; Bezdek, 79 F. Supp.

3d at 349-50. However, again, this benchmark should be adjusted if

the unique circumstances of this case demonstrate that a higher or

lower award would be most reasonable. See Fidelity/Micron, 167

F.3d at 737; Pac. Enters., 47 F.3d at 379.




                                   79
      Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 80 of 159



       As explained earlier, courts in the District of Massachusetts

and    nationally        generally        consider        the   following       factors    in

tentatively fashioning an award of attorneys' fees and then subject

that tentative award to a lodestar cross-check to evaluate whether

such an award would indeed be reasonable:

       (1) the size of the fund and the number of persons
       benefitted; (2) the skill, experience, and efficiency of
       the attorneys involved; (3) the complexity and duration
       of the litigation; (4) the risks of the litigation;
       (5) the amount of time devoted to the case by counsel;
       (6) awards in similar cases; and (7) public policy
       considerations.

Neurontin, 58 F. Supp. 3d at 170 (quoting Lupron, 2005 WL 2006833,

at *3); see generally Goldberger, 209 F.3d at 50; Third Circuit

Task Force, Court Awarded Attorney Fees, 108 F.R.D. at 255-56.

              Analysis of Certain Relevant Factors

       In these consolidated cases, the size of the common fund

produced      by   the      work    of   Class      Counsel     and    ERISA    Counsel    is

unusually      large        --   $300,000,000.       The    settlement       will   benefit

thousands of participants in the pension funds and retirement plans

represented        by       ERISA     Counsel.       It    will       also     benefit    the

approximately 1,300 custody clients of State Street. See Mem. Supp.

Attys.' Fees at 18 of 36 (Dkt. No. 103-1).

       This case was complex. At the outset the case was also risky.

It    began   with      a    theory      of   liability     for   alleged       unfair    and

deceptive practices in violation of M.G.L. c. 93A that was then

untested. The risk that these consolidated cases would not be


                                               80
      Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 81 of 159



settled was reduced when the court denied State Street's motion to

dismiss the ATRS case.      Since being appointed in 1985, this court

has never been required to try a class action.         Rather, every case

that has survived a motion to dismiss has subsequently been

settled. There is no reason to believe that this court's experience

is unique or unusual. Rather, the court expects that when cases

are   thoughtfully    chosen   and   claims   are   carefully   alleged   by

competent counsel to defeat a motion to dismiss, almost all class

actions settle and experienced counsel know that. Following the

denial of a motion to dismiss, the practical issues are usually

when and for how much the case will settle. A delay in settling

may benefit class counsel, as they do more work on the case and

their increased lodestar supports an award of a larger percentage

of the common fund than might otherwise be justified. The risk

that this case would not be settled was further diminished when

settlement was reached in March 2015, in the first foreign currency

exchange class action alleging deceptive practices against a bank,

BONY Mellon.

      Lieff, Thornton, and McTigue brought the special knowledge

and experience that they gained as plaintiffs' counsel in BONY

Mellon to this case. Generally, all plaintiffs' counsel in this

case were skilled and experienced in class action litigation. They

had to contend with a well-endowed defendant that was represented

by able counsel. They did so well.


                                     81
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 82 of 159



        Following the denial of State Street's motion to dismiss the

ATRS case, there were no additional motions or other litigation.

However,     plaintiffs'    counsel    received     substantial     discovery

voluntarily, participated in review of millions of documents,

analyzed many issues, and participated in about 15 mediation

sessions. See Mem. Supp. Attys.' Fees at 27 of 36 (Dkt. No. 103-

1); Marks Decl. ¶16 (Dkt. No. 104-5). The Master closely examined

the work done by all of plaintiffs' counsel and did not find the

number of hours included in the lodestar to be unreasonable. The

court    accepts   his   finding   that    the   hours   reported   were   not

inaccurate or unreasonable.

        With regard to similar cases, as Lead Counsel, Labaton argued

that BONY Mellon is the most relevant comparator. See Dkt. No.

537, at 12 of 27. There, the court awarded 25% of the $325,000,000

common fund -- $83,750,000 -– in attorneys' fees. However, CCAF

argued, without contradiction in this case, that "the plaintiffs

in [BONY Mellon] took and defended 110 depositions (0 here),

exchanged 11 expert reports (0 here), and defeated four motions to

dismiss in two venues (1 here)." CCAF Mem. Re Fee Award at 31 of

41 (Dkt. No. 522). Therefore, the court finds that BONY Mellon

involved much more work by plaintiffs' counsel than the instant

case.

        Labaton also argued that an award of 25% of the $300,000,000

common fund would be reasonable in comparison with awards in the


                                      82
       Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 83 of 159



eight other First Circuit cases involving more than $100,000,000.

See Dkt. No. 103-1, at 13-17 of 36. In those cases the awards

reportedly ranged from about 9% to 31% of the common fund, with

six in the 20 to 31% range. Id. at 14. There is no evidence calling

into question these reported facts.

       In addition, an award of 25% is arguably within the range of

reason based on the findings in two often cited empirical studies,

the    Fitzpatrick       Study    and   another    by   Theodore   Eisenberg   and

Geoffrey Miller, because 25% is within one standard deviation of

the median and mean awards in megafund cases. As accurately

described by Lieff as "Co-Lead Customer Counsel" in the request

for attorneys' fees in BONY Mellon:

       One recent study surveying all class settlements during
       2006-2007 found that the mean and median percentages
       awarded for settlements between $250 million and $500
       million were 17.8% and 19.5%, respectively, with a
       standard deviation of 7.9%. See Brian T. Fitzpatrick, An
       Empirical Study of Class Action Settlements and Their
       Fee Award, 7 J.Empirical Legal Studies 811, 839 (2010).
       Other well-known commentators have opined that "fee
       requests falling within one standard deviation above or
       below the mean should be viewed as generally reasonable
       and approved by the court unless reasons are shown to
       question the fee." Theodore Eisenberg and Geoffrey P.
       Miller, Attorney Fees in Class Action Settlements: An
       Empirical Study, 1 J. Empirical Legal Studies 27, 74
       (2004). The 25% fee requested here [in BONY Mellon] is
       within one standard deviation of the mean shown in the
       Fitzpatrick study.

Dkt.    No.   619   at    35     of   44,   BONY   Mellon,   12-md-02335-LAK-JLC

(S.D.N.Y. Aug. 17, 2015) (footnote omitted). Similarly, an award

of 25% of the common fund in this case would be far above the 17.8%


                                            83
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 84 of 159



mean and 19.5% median for settlements between $250,000,000 and

$500,000,000, but within one standard deviation of them.

     Therefore, there is support for the argument that an award of

$75,000,000 would be reasonable. However, as explained below,

important    public    policy         considerations,          among     other    things,

persuade the court that a lower award is reasonable and most

appropriate.

             Public Policy Considerations

                  The Duty of Candor

     As explained earlier, in fulfilling its duty to serve as a

protector of the class, the court should, among other things, "look

to the various codes of ethics as guidelines for judging the

conduct of counsel." Agent Orange, 818 F.2d at 222. As the First

Circuit has written, "'[e]very lawyer is an officer of the court

[and] has a duty of candor to the tribunal.'" Pearson, 200 F.3d at

38 (quoting Burns, 31 F.3d at 1095).

     In    view   of   the   fact       that     the    adversary      process     is    not

operating to inform the court when attorneys representing a class

seek a fee award, it is especially important that they satisfy

their duty of candor to the court. As indicated earlier, this

particular     importance        of     attorneys'       providing       accurate        and

complete    information      to       the   court      when    seeking    an     award    of

attorneys'     fees    in    a    class        action     is    emphasized        in     the




                                            84
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 85 of 159



Massachusetts Rules of Professional Conduct.        Comment 14A to Rule

3.3 states that:

          When adversaries present a joint petition to
          a tribunal, such as a joint petition to
          approve the settlement of a class action suit
          or the settlement of a suit involving a minor,
          the proceeding loses its adversarial character
          and in some respects takes on the form of an
          ex parte proceeding. The lawyers presenting
          such a joint petition thus have the same
          duties of candor to the tribunal as lawyers in
          ex parte proceedings and should be guided by
          Rule 3.3(d).

(emphasis added). Rule 3.3(d) provides that:

          In an ex parte proceeding, a lawyer shall
          inform the tribunal of all material facts
          known to the lawyer that will enable the
          tribunal to make an informed decision, whether
          or not the facts are adverse.

     As explained earlier, a petition for an award of attorneys'

fees in a class action is appropriately treated as an ex parte

submission because at that point the attorneys' interests in

maximizing their compensation is adverse to the interest of the

class in maximizing its recovery. See Rite Aid, 396 F.3d at 307-

08. Except in the rare case in which a well-endowed class member

invests in opposing a request for attorneys' fees, the adversary

process does not operate to advocate for the interest of the class.

     "[I]n light of the divergence of interests that can . . .

develop between counsel and the class in [] class actions, it is

essential that courts not doubt the forthrightness of counsel."

IMAX, 2012 WL 3133476 at *11. When counsel fail in their duty to


                                   85
      Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 86 of 159



be candid and complete in their presentations to the court, "the

grant of fees and expenses must reflect this." Id. Indeed, "'[i]t

is well settled . . . that the district court has the duty and

responsibility to supervise the conduct of attorneys who appear

before it and that . . . [d]enial of attorneys' fees may be a

proper sanction' for attorney misconduct." Travers, 808 F.3d at

542 (quoting Culebras Enters., 846 F.2d at 67). More specifically,

in a class action case, "under long-standing equitable principles,

a district court has broad discretion to deny fees to an attorney

who commits an ethical violation." Rodriguez, 688 F.3d at 655.

      In this case, the court is neither imposing sanctions nor

denying a fee award to any attorney or firm because of misconduct.

It is, however, considering such misconduct in deciding where

within the reasonable range to make a total fee award and how to

allocate the total award among counsel.

                   Thornton, Labaton, and Lieff

      As explained below, the court now finds that Class Counsel,

particularly Labaton and Thornton, made submissions in support of

their request for $75,000,000 in attorneys' fees that were replete

with false and misleading statements. Labaton and Thornton each

violated their obligations, under Federal Rule of Civil Procedure

11,    to   make    reasonable    inquiries      to   assure      that    their

representations     were   reliable   and   to   correct   them    when   they




                                      86
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 87 of 159



realized    that   they     were     not.     Their   conduct    violated   the

Massachusetts Rules of Professional Conduct as well.

                       Thornton

     The declaration of Garrett Bradley in support of the request

for an award of $75,000,000 in attorneys' fees was false in several

respects. This contributed to the double-counting and, therefore,

undermined the value of the lodestar check on the reasonableness

of the request.

     As explained earlier, courts, including this court, regularly

use a properly calculated lodestar, and the multiplier that a

requested   larger    fee    award       would   involve,   to   evaluate   the

reasonableness of that request. The lodestar is calculated by

multiplying the number of hours reasonably worked on the case by

a reasonable hourly rate. See Thirteen Appeals, 56 F.3d at 305.

Again,   reasonable   rates        are   those   charged    in   the   relevant

community. Blum, 465 U.S. at 895. "[T]he rate that private counsel

actually charges for her services, while not conclusive, is a

reliable indicium of market value." One Star Class Sloop Sailboat,

546 F.3d at 40 (emphasis added).

     The court foreseeably understood that Garrett Bradley was

employing these familiar standards when he made the following

statements in his declaration and the court relied on them:

            3. The schedule attached hereto as Exhibit A
            is a summary indicating the amount of time
            spent by each attorney and professional


                                         87
       Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 88 of 159



             support staff-member of my firm who was
             involved in the prosecution of the Class
             Actions, and the lodestar calculation based on
             my firm's current billing rates. For personnel
             who are no longer employed by my firm, the
             lodestar calculation is based upon the billing
             rates for such personnel in his or her final
             year of employment by my firm. The schedule
             was prepared from contemporaneous daily time
             records regularly prepared and maintained by
             my firm, which are available at the request of
             the Court. Time expended in preparing this
             application for fees and payment of expenses
             has not been included in this request.

             4. The hourly rates for the attorneys and
             professional support staff in my firm included
             in Exhibit A are the same as my firm's regular
             rates charged for their services, which have
             been accepted in other complex class actions.

Dkt. No. 104-16, R. & R. Ex. 66 (Dkt. No. 401-65) (emphasis added).

       Exhibit A to Bradley's declaration included the names of 23

staff attorneys with reported regular rates of $425 an hour. It

also    characterized    Michael    Bradley    as   a   staff   attorney   and

represented that he had a regular rate of $500 an hour.

       As the Master succinctly and accurately summarized in his

Report,     Garrett   Bradley's    quoted     statements   were   untrue   in

virtually every respect. 16 See R. & R. at 227-28. More specifically,

the staff attorneys listed on Exhibit A were not employed by

Thornton. Rather, except for Michael Bradley, they were employed




16   The Report on pages 227-228 provides citations to the record
that support some of the relevant findings of the Master and the
court.



                                      88
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 89 of 159



by   Lieff    or    Labaton,      at    their     offices.      Thornton       had     no

contemporaneous       time     records     for     them.      The    billing     rates

attributed to each staff attorney were not Thornton's current

billing    rates     for     them.     Thornton    worked      exclusively       on    a

contingent-fee basis. It did not charge any clients for any

partner,     associate,      or   staff    attorney      on    an    hourly     basis.

Therefore, the purported hourly rates were not "the same as

[Thornton's]       regular    rates     charged    for     their     services."       Id.

Moreover, with the exception of four lawyers, the $425 rate

attributed to the staff attorneys had never been accepted by a

court in a complex class action.

     In    addition,       Garrett     Bradley    directed     his    colleagues       to

include his brother Michael as having a regular hourly rate of

$500 an hour. However, as Garrett Bradley knew, neither Thornton

nor Michael Bradley as a sole practitioner regularly charged for

his services at the rate of $500 an hour. Michael Bradley had once

charged $500 an hour for three hours work in a case, and $450 an

hour for his work in one other. See R. & R. at 195. His regular

rate was much less. Often he worked for $53 an hour representing

indigent defendants in state court. Id.

     Michael Bradley worked on this case in his own office, not

Thornton's, in his spare time. His work involved only document

review. He found a few possibly relevant documents. However, he

produced no memoranda or made any other contribution to this case.


                                          89
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 90 of 159



It was untrue to claim that the regular rate for his service was

$500 an hour or that the market would have valued his services at

$500 an hour.

     Several factors contributed to Garrett Bradley making many

misrepresentations in his declaration. First, Thornton, Labaton,

and Lieff had entered into an unusual arrangement that allowed

Thornton to pay for Staff and contract attorneys employed by

Labaton and Lieff, and to claim them on its lodestar for the

purpose of allocating among themselves attorneys' fees awarded by

the court. Class Counsel claim that this arrangement was motivated

by a desire to share costs and reduce the risk to Labaton and Lieff

that the class and its counsel might recover nothing in this case.

However, the court finds that Thornton demanded this arrangement

because, as Garrett Bradley wrote to his partners, it was "the

best way to jack up the loadstar," [sic] and thus give Thornton a

claim to a larger percentage of the foreseeable future fee award

to be shared with Lieff and Labaton. Email from Bradley to Thornton

& Lesser (Feb. 6, 2015), R. & R. Ex. 64 (Dkt. No. 401-63); G.

Bradley Dep. Tr. at 67, R. & R. Ex. 43 (Dkt. No. 401-42). Labaton

acquiesced   in   this   arrangement    to   maintain   the    goodwill   of

Thornton, particularly of Garrett Bradley, who was so adept at

exploiting      his   political   connections      to    get     lucrative

institutional clients for Labaton that Labaton made Bradley Of

Counsel to the firm in January 2015. See R. & R. at 105 n.86.


                                   90
      Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 91 of 159



      Similarly, Thornton had brought Lieff into this case. Garrett

Bradley reminded Lieff of this in negotiating the arrangement that

allowed Thornton to pay for staff and contract attorneys that Lieff

employed. See R. & R. Ex. 87 (Dkt. No. 401-86). Lieff too wanted

to maintain a good relationship with Garrett Bradley and Thornton

to enhance the likelihood that they would bring Lieff into future

lucrative cases as counsel for institutional investors, including

those recruited by Garrett Bradley.

      The Master found that more than $4,500,000, constituting more

than 60% of Thornton's purported lodestar, was attributable to the

Lieff and Labaton Staff and contract attorneys for whom Thornton

paid. See R. & R. at 227. Daniel Chiplock of Lieff wrote to Garrett

Bradley that he was "happy" to allow this "as a courtesy" because

Thornton had brought Lieff into this case. Email from Chiplock to

Bradley (Aug. 30, 2015), R. & R. Ex. 87 (Dkt. No. 401-86).

      The   manner   in     which    Garrett      Bradley's    declaration      was

prepared     also        contributed      to      the   inclusion     of      many

misrepresentations.        Labaton      partner    Nicole    Zeiss   prepared    a

template for the fee declarations that was provided to each firm.

Zeiss had no prior involvement in this case. Among other things,

she   did   not   know    about   the    cost-sharing       arrangement    between

Labaton, Lieff, and Thornton, which had not been memorialized in

a written contract. The court infers that she knew that Labaton

worked almost exclusively on a contingent-fee basis. There is no


                                         91
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 92 of 159



evidence that she inquired or knew whether or not the other firms

had any clients that paid regular hourly rates for their services.

Nevertheless, she provided plaintiffs' firms, including Thornton,

a template that stated:

     3. The schedule attached hereto as Exhibit A is a summary
     indicating the amount of time spent by each attorney and
     professional support staff-member of my firm who was
     involved in the prosecution of the Class Actions, and
     the lodestar calculation based on my firm's current
     billing rates. For personnel who are no longer employed
     by my firm, the lodestar calculation is based upon the
     billing rates for such personnel in his or her final
     year of employment by my firm. The schedule was prepared
     from contemporaneous daily time records regularly
     prepared and maintained by my firm, which are available
     at the request of the Court. Time expended in preparing
     this application for fees and payment of expenses has
     not been included in this request.

     4. The hourly rates for the attorneys and professional
     support staff in my firm included in Exhibit A are the
     same as my firm's regular rates charged for their
     services, which have been accepted in other complex
     class actions.

R. & R. Ex. 201 (Dkt. No. 401-200) (emphasis added). The template

also included several blanks to be filled in with information

specific to the firm submitting the declaration, and a blank

Exhibit A concerning the hours and regular rates for each of the

firm's attorneys and employees.

     Two Thornton attorneys added information to the template

before the declaration was given to Garrett Bradley to sign. Evan

Hoffman filled in the blanks concerning the total hours worked and

expenses, and added to Exhibit A the hours and the rates that



                                   92
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 93 of 159



Thornton purportedly regularly charged for the staff and contract

attorneys, among others, who were represented to be employees of

Thornton. See June 25, 2019 Tr. at 146 (Dkt. No. 565). Michael

Lesser added the narrative concerning Thornton's contribution to

the case. See June 26, 2019 Tr. at 185 (Dkt. No. 566). Hoffman

brought the declaration to Garrett Bradley or left it for him. See

G. Bradley Dep. Tr. at 84-85, R. & R. Ex. 43 (Dkt. No. 401-42).

Neither     Hoffman   nor   Lesser   told   Garrett   Bradley   that    the

declaration included statements that were not true.

        Garrett Bradley credibly testified that on September 14,

2016, he signed his declaration, under oath, without reading it.

See June 25, 2019 Tr. at 66 (Dkt. No. 565). This constituted a

violation of Federal Rule of Civil Procedure 11(b).

        As described earlier, Rule 11(b) provides, in pertinent part

that:

        By presenting to the court a pleading, written motion,
        or other paper -- whether by signing, filing,
        submitting, or later advocating it -- an attorney or
        unrepresented party certifies that to the best of the
        person's knowledge, information, and belief, formed
        after an inquiry reasonable under the circumstances:

             . . .

             (3) the factual contentions have evidentiary
             support or, if specifically so identified, will
             likely have evidentiary support after a reasonable
             opportunity    for   further    investigation   or
             discovery . . . .

(emphasis added).



                                     93
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 94 of 159



     "Fed.    R.   Civ.    P.   11    requires        that   an    attorney    make    a

reasonable inquiry to assure that all pleadings, motions, and

papers filed with the court are factually well-grounded, legally

tenable, and not interposed for any improper purpose. Counsel is

held to standards of due diligence and objective reasonableness."

Mariani v. Drs. Assocs., Inc., 983 F.2d 5, 7 (1st Cir. 1993)

(internal citations omitted). "Whether a litigant breaches his or

her duty [under Rule 11] to conduct a reasonable inquiry into the

facts and the law depends on the objective reasonableness of the

litigant's conduct under the totality of the circumstances." CQ

Int'l Co., Inc. v. Rochem Int'l USA, 659 F.3d 53, 62 (1st Cir.

2011) (alteration in original) (internal quotation marks omitted).

To   determine     whether      an    inquiry    was        reasonable    under     the

circumstances, courts consider "the complexity of the subject

matter, the party's familiarity with it, the time available for

inquiry, and the ease (or difficulty) of access to the requisite

information." Navarro-Ayala v. Nunez, 968 F.2d 1421, 1425 (1st

Cir. 1992).

     Garrett     Bradley     not     only    failed    in    his   duty   to   make    a

reasonable inquiry concerning whether the representations he was

making were reliable, he made no inquiry at all.                     There     is     no

excuse for his failure to read his declaration before he signed it

under oath or for the many misrepresentations included in it.

Bradley had ample time to read his declaration before signing it.


                                            94
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 95 of 159



The declaration had only two pages of text and Exhibit A was only

another two pages. See Dkt. No. 104-16. Bradley was the Managing

Partner of Thornton. He was fully familiar with its operations. If

Bradley had read his declaration before signing it on September

14, 2016, he would have realized that the representations in

paragraphs 3 and 4, and on Exhibit A were incorrect. He then could

and should have corrected them.

        Especially egregious was Garrett Bradley's claim that "[t]he

hourly rates for the attorneys and professional support staff in

my firm . . . are the same as my firm's regular rates charged for

their services, which have been accepted in other complex class

actions." G. Bradley Decl. ¶4 (Dkt. No. 104-16).                Bradley was

experienced in class action litigation. He knew this information

was relevant to the important lodestar cross-check the court would

use to determine whether the request for $75,000,000 in attorneys'

fees was reasonable. See June 25, 2019 Tr. at 73 (Dkt. No. 565).

He also knew that Thornton did not charge any clients on an hourly

basis    and   had   not   employed   any   process   to   develop   reliable

hypothetical market rates for its attorneys. Garrett Bradley now

acknowledges that the representations about Thornton's regular

hourly rates were not correct. See id. at 86. If he had read his

declaration before signing it, he would have recognized that it

was false and misleading in many respects.




                                      95
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 96 of 159



        The template language could have easily been revised to be

true and not misleading. Three of ERISA Counsel's firms -– McTigue,

Zuckerman, and Beins Axelrod -– made changes to the template

language in their declarations. See Kravitz Decl. ¶4 (Dkt. No.

104-20); McTigue Decl. ¶20 (Dkt. No. 104-19); Axelrod Decl. ¶8

(Dkt. No. 104-22). For example, Beins' declaration stated:

        The hourly rates charged by the Timekeepers are the
        Firm's regular rates for contingent cases and those
        generally charged to clients for their services in non-
        contingent/hourly matters. Based on my knowledge and
        experience, these rates are also within the range of
        rates normally and customarily charged in Washington,
        D.C. by attorneys of similar qualifications and
        experience in cases similar to this litigation, and have
        been approved in connection with other class action
        settlements.

Axelrod Decl. ¶8 (Dkt. No. 104-22).

        Thornton's failure to make reliable representations to this

court appears to be part of a pattern. In BONY Mellon, using

language evidently drafted by Lieff, Thornton and Lieff stated in

their    declarations    that   "[t]he     hourly   rates   charged   by   the

Timekeepers are the Firm's regular rates for contingent cases and

those generally charged to clients for their services in non-

contingent/hourly matters." Chiplock Decl. ¶5, Dkt. No. 622-1,

BONY Mellon, 12-md-02335-LAK-JLC (S.D.N.Y. Aug. 17, 2015); Lesser

Decl.     ¶9,   Dkt.   No.   622-8,   BONY   Mellon,   12-md-02335-LAK-JLC

(S.D.N.Y. Aug. 17, 2015). This statement would have been true and,

therefore, not misleading if made by Lieff in this case. It was




                                      96
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 97 of 159



evidently not true when made on behalf of Thornton in BONY Mellon

because the firm charged no clients by the hour and had not

developed hypothetical market rates for its attorneys. See June

25, 2019 Tr. at 91, 110 (Dkt. No. 565).

      Garrett Bradley violated Rule 11(b) again in November 2016,

when, the court finds, he did read his declaration. As explained

earlier, soon after the court awarded $75,000,000 in attorneys'

fees on November 2, 2016, the Boston Globe alerted Class Counsel

to   errors     in   their    fee   submissions,     including     but    not   only

concerning the double-counting of staff and contract attorneys.

Lesser,    Hoffman,          and    Garrett    Bradley     reviewed       Bradley's

declaration. 17 They did so again after the first Boston Globe

article was published on December 17, 2016.

      The Advisory Committee Note to the 1993 amendment to Rule 11

states    that   "a   litigant's      obligations . . .      are   not     measured

solely as of the time [papers] are filed with or submitted to the

court,    but    include      reaffirming     to   the   court   and     advocating




17   Garrett Bradley testified that in November and December 2016,
he only read Exhibit A and did not read paragraphs 2 and 3 of his
declaration. See June 25, 2019 Tr. at 87 (Dkt. No. 565). This
contention is not credible. The Boston Globe was raising a major
issue that threatened the award of $75,000,000 as attorneys' fees.
Bradley learned of it from counsel for Thornton. See id. As
indicated earlier, the declaration was only two-pages long and
referenced Exhibit A. Bradley was discussing the declaration with
his partners. Therefore, the court concludes he read his
declaration in November 2016.



                                         97
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 98 of 159



positions contained in those pleadings and motions after learning

that they cease to have any merit." Therefore, "[t]he duty under

Rule 11 to inquire into the facts is a continuing duty and counsel

cannot ignore the realities of life once facts come to their

attention   which    indicate    that    their   earlier   reliance      was

misplaced." Meadow Ltd. P'ship v. Heritage Sav. & Loan Ass'n, 118

F.R.D. 432, 434 (E.D. Va. 1987), aff'd sub nom. Fahrenz v. Meadow

Farm P'Ship, 850 F.2d 207 (4th Cir. 1988).

     Here, Garrett Bradley did not inform the court that his

declaration contained false statements, even as Goldsmith argued

on behalf of all plaintiffs' counsel in his November 10, 2016

letter to the court that the original $75,000,000 fee award was

reasonable despite the double-counting error. Therefore, the court

finds that Garrett Bradley intentionally violated Rule 11 after

reading his declaration in November 2016. 18

     Garrett Bradley's failure to correct his declaration after he

read it also violated Massachusetts Rule of Professional Conduct

3.3(a). Rule 3.3(a) provides in relevant part, that "[a] lawyer



18   In any event, Bradley testified that he read his declaration
after the court issued its February 6, 2017 Order raising questions
concerning his representations regarding the regular hourly rates
reportedly charged by Thornton. See June 25, 2019 Tr. at 86 (Dkt.
No. 565). He did not, however, inform the court that his
declaration was incorrect until the court questioned him at the
March 7, 2017 hearing. See Mar. 7, 2017 Tr. at 88 (Dkt. No. 176).
Therefore, Bradley violated Rule 11 again no later than shortly
after February 6, 2017.



                                    98
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 99 of 159



shall not knowingly: (1) make a false statement of fact or law to

a tribunal or fail to correct a false statement of material fact

or law previously made to the tribunal by the lawyer" (emphasis

added). "Knowingly" means with "actual knowledge of the fact in

question." Mass. R. Prof. C. 1.0(g) "A person's knowledge may be

inferred from the circumstances." Id. A fact is "material" if,

"viewed   objectively,   it   directly   or     circumstantially   had   a

reasonable   and   natural    tendency     to    influence   a     judge's

determination." In re Angwafo, 899 N.E.2d 778, 784 (Mass. 2009).

"It is not necessary . . . that the statement of material fact did

in fact influence a determination by the judge." Id. at 785.

     The conduct of Garrett Bradley that violated Rule 3.3(a)(1)

also violated Massachusetts Rule of Professional Conduct 8.4(c).

Rule 8.4(c) provides that "[i]t is professional misconduct for a

lawyer to engage in conduct involving dishonesty, fraud, deceit or

misrepresentation."

     In this case the court finds that Garrett Bradley knew that

his declaration included false statements of fact after he read it

in November 2016. He did not, however, correct it. The matter of

whether the hourly rates attributed to attorneys Thornton claimed

to employ were regularly charged to clients was material. As

explained earlier, the lodestar check to determine the multiplier

of a requested fee award has the potential to influence the court

to award a lesser amount. The reasonable hourly rate, measured in


                                   99
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 100 of 159



part by what clients actually pay for each lawyer's services, is

essential to calculating the lodestar correctly. It is, therefore,

important   that   a   lawyer's    representations   concerning   regular

hourly rates and the resulting lodestar be reliable. In this case

Garrett Bradley repeatedly violated his duty to be candid with the

court and to correct the misrepresentations he had made.

                        Labaton

     Labaton also violated Federal Rule of Civil Procedure 11(b)

and Massachusetts Rules of Professional Conduct 3.3(a) and 8.4(c).

In support of the request for $75,000,000 in attorneys' fees,

Sucharow    submitted     two     declarations.   The   first     Sucharow

declaration, Dkt. No. 104, presented the facts on which plaintiffs'

counsel relied to justify the $75,000,000 fee request and addressed

the attached declarations by a member of each firm that had

appeared on behalf of plaintiffs. Among other things, Sucharow

stated, under oath, that:

     Included with these declarations are schedules that
     summarize the lodestar of each respective firm, as well
     as the expenses incurred by category (the "Fee and
     Expense Schedules"). The individual firm declarations
     and the Fee and Expense Schedules indicate the amount of
     time spent by each attorney and professional support
     staff on the case, and the lodestar calculations based
     on their current billing rates. As stated in each of
     these    declarations,   they    were   prepared    from
     contemporaneous daily time records regularly prepared
     and maintained by the respective firms, which are
     available at the request of the Court. See also Master
     Chart of Lodestars, Litigation Expenses, and Plaintiffs'
     Service Awards, Exhibit 24 hereto.



                                     100
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 101 of 159



Dkt. No. 104, ¶176 (emphasis added).

     As     explained   earlier,   with   regard    to    Thornton,   these

representations were false. Among other things, Thornton did not

have "current billing rates" for the attorneys it employed because

it never billed clients at an hourly rate or even used a process

to develop hypothetical rates for its attorneys. There is no

evidence that Sucharow, or anyone at Labaton, made any effort to

determine    if   Thornton's   representations     were   true.   This   was

unreasonable and, therefore, in violation of Rule 11.

     In addition, Sucharow knew that Thornton was paying for staff

and contract attorneys employed by or working at Labaton and Lieff.

See Mar. 7, 2017 Tr. at 81:14-23 (Dkt. No. 176). Therefore, if he

had read it, Sucharow would have known that the lawyers listed as

staff attorneys on Thornton's Exhibit A were not, as Bradley

claimed, members of that firm. However, neither Sucharow nor Zeiss

compared the Exhibits of Labaton, Lieff, and Thornton to assure

that none of the staff and contract attorneys were double-counted.

See R. & R. at 56, n.39.       In view of the cost-sharing agreement,

this too was unreasonable. As Thornton and Lieff were not given

the declarations of other firms, Labaton's negligence was the major

cause of the submission by Sucharow of a declaration that falsely

claimed that an additional 9,322 double-counted hours had been

worked, improperly inflating the purported lodestar by more than




                                   101
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 102 of 159



$4,000,000,    and   rendering   it    unreliable   as   a   check    of   the

reasonableness of the requested $75,000,000 fee award.

      Sucharow's     declaration      concerning    Labaton's        lodestar

calculation was also false and misleading. Like Garrett Bradley,

Sucharow represented that "[t]he hourly rates for the attorneys

and professional support staff in my firm included in Exhibit A

are the same as my firm's regular rates charged for their services,

which have been accepted in other complex class actions." Dkt. No.

104-15, ¶7. However, when he made this statement under oath,

Sucharow believed that Labaton did not have any clients who were

charged or paid hourly rates. See Mar. 7, 2017 Tr. at 79 (Dkt. No.

176). More specifically, he testified, "we don't have paying

clients, your Honor . . . . Most firms in our field do not have

billable clients . . . [w]e don't have billable clients." Id.

      Labaton now claims that it had a few paying clients. See

Master's Suppl. Resp. 3 (Dkt. No. 523); Labaton's Resp. to Master's

1st Set of Interrogs. 34 (Dkt. No. 526-1). 19 To the extent, if any,

that it would have been accurate, Sucharow could have easily used

language similar to that used by Lieff in the fee declaration it




19   Labaton later identified several clients who had been charged
an hourly rate. See Wolosz Decl. Ex. A (Dkt. No. 510-2). However,
Sucharow did not know or believe Labaton billed any clients by the
hour when he signed and submitted his declaration. Moreover, even
if Sucharow's reference to Labaton's "regular rates charged" was
not completely false, it was misleading.



                                      102
   Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 103 of 159



submitted in BONY Mellon quoted earlier: "The hourly rates charged

by the Timekeepers are the Firm's regular rates for contingent

cases and those generally charged to clients for their services in

non-contingent/hourly matters." Chiplock Decl. ¶5, Dkt. No. 622-

1, BONY Mellon, 12-md-02335-LAK-JLC (S.D.N.Y. Aug. 17, 2015).

Labaton's counsel acknowledged that "it would be silly for me to

argue that language is not preferable." June 24, 2019 Tr. at 125

(Dkt. No. 560). Using language in sworn declaration that is not

false or misleading, however, is not merely preferable. It is

required. See Fed. R. Civ. P. 11(b)(3); Mass. R. Prof. C. 3.3(a),

8.4(c).

        Like Garrett Bradley, Sucharow did not correct his false

representation regarding regular rates charged by Labaton before

the court questioned him on March 7, 2017, despite the fact that

the court raised this issue in its February 6, 2017 Memorandum and

Order. See Dkt. No. 117 at 4.

        Nor   did   Sucharow's    partner   Goldsmith     correct    Sucharow's

misrepresentation concerning Labaton's rates when he reported the

double-counting to the court. As explained earlier, prompted by

"an inquiry from the media," on November 10, 2016, Goldsmith filed

a letter informing the court of the double-counting that resulted

in the court using an inflated purported lodestar in deciding to

award    $75,000,000    in     attorneys'   fees.   The   detailed       four-page

letter    indicates     that    Goldsmith   scrutinized     all     of    the   fee


                                      103
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 104 of 159



declarations. See Dkt. No. 116. The court infers Goldsmith knew

that Labaton had few, if any, clients who were charged and paid an

hourly rate, and that few, if any, of the attorneys who worked on

this case had ever been charged to a client at an hourly rate.

However, Goldsmith continued to rely on what Sucharow falsely

stated were Labaton's "regular rates charged" in claiming a revised

lodestar of $37,265,241. Id. As the 1993 Advisory Committee note

quoted earlier indicates, this too constituted a violation of Rule

11. See also Meadow Ltd. P'ship, 118 F.R.D. at 434.

     In addition, in the Memorandum in Support of the Motion for

Attorneys' Fees submitted by Sucharow as Lead Counsel on behalf of

Labaton, and represented to have been also signed by counsel for

Thornton and Lieff, Labaton provided a misleading characterization

of the Fitzpatrick Study. See Dkt. No. 103-1, at 17-18 of 36. More

specifically, Labaton argued:

     Empirical studies also support the requested fee. An
     in-depth review of all 688 class action settlements in
     federal courts during 2006 and 2007 found that the mean
     and median fees awarded in the 444 settlements where
     the [percentage of fund] method was used (either with
     or without a lodestar cross-check) were 25.7% and
     25.0%, that the mean and median fees awarded in
     securities cases (233 of 444) were 24.7% and 25.0%, and
     that the mean and median fees awarded in consumer cases
     (39 of 444) were 23.5% and 24.6%. Brian T. Fitzpatrick,
     "An Empirical Study of Class Action Settlements and
     Their Fee Awards," 7 J. Empirical Legal Stud. 811, 835
     (2010) (Ex. 31); see also Neurontin, 58 F. Supp. 3d at
     172 (favorably citing this study). The 24.85% fee
     requested is right in line with Professor Fitzpatrick's
     findings.



                                   104
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 105 of 159



Id. at 17-18 (emphasis added) (footnote omitted). Labaton added in

a footnote that Fitzpatrick "found . . . that the mean and median

fees awarded in settlements in the First Circuit . . . were 27.0%

and 25.0%." Id. at 18 n.18.

       Labaton accurately reported the figures in the Fitzpatrick

Study that supported the request for an award of 25% of the

$300,000,000 common fund. However, Labaton omitted other findings

from the Fitzpatrick Study that undermined the argument that an

award of 25% of the common fund was appropriate. In particular, as

indicated earlier, Fitzpatrick had concluded that "fee percentage

is strongly and inversely associated with settlement size among

all cases, among securities cases, and among all nonsecurities

cases." Fitzpatrick Study, supra, at 837. Fitzpatrick explained

that "fee percentages tended to drift lower at a fairly slow pace

until a settlement size of $100 million was reached, at which point

the fee percentages plunged well below 20 percent . . . ." Id. at

838.    In   settlements   between    $250,000,000   and   $500,000,000,

Fitzpatrick found a mean of 17.8% and a median of 19.5%. See id.

at 839. Labaton did not mention these important findings. The court

now recognizes that a table in the Fitzpatrick Study indicated

there was for settlements between $250,000,000 and $500,000,000 a

standard deviation in awards of 7.9%. Id. at 839. However, Labaton

did not mention this fact either.




                                     105
      Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 106 of 159



       As intended, Labaton's memorandum communicated to the court

that Fitzpatrick had found that the mean and median awards for

comparable, megafund cases were in the range of 25% of the common

fund, and that a $75,000,000 award in this case would be "right in

line with Professor Fitzpatrick's findings." Dkt. No. 103-1, at 18

of 36. This statement was false and misleading.

       Labaton   filed   the   Fitzpatrick    Study   with      its   voluminous

submission in support of the request for attorneys' fees. It was

Exhibit 31 of 32 exhibits to Sucharow's declaration. See Dkt. No.

104-31. The court could have read the 36-page study at the time it

made the original fee award. However, there were 778 pages of

exhibits, in addition to the lengthy declarations and memoranda.

In contrast to Neurontin, counsel did not in this case file an

affidavit from Fitzpatrick, which would have focused the court on

his    study.    See   Neurontin,   58   F.   Supp.   3d   at    171. 20   It   is

unreasonable to expect that the court would scrutinize hundreds of

pages of exhibits to determine the veracity of every representation

made by counsel. Rather, as the court stated at the final approval

hearing on November 2, 2016, it relied "heavily" on counsel's




20   In Neurontin the court noted that Fitzpatrick had found that
"for settlements between $250 million and $500 million, the mean
percentage was just 17.8%." F. Supp. 3d at 172. However, while
Labaton repeatedly cited Neurontin in its Memorandum, it did not
include reference to this statistic. See Dkt. No. 103-1, at 15-18
of 36.



                                     106
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 107 of 159



submissions and statements at hearing, Nov. 2, 2016 Tr. at 35 (Dkt.

No. 114), on the assumption that counsel were satisfying their

duty of candor to the court. Once again, the court now finds that

trust was misplaced.

      As explained earlier, the description of the Fitzpatrick

Study made by Lieff and Thornton in requesting attorneys' fees in

the BONY Mellon case was not false or misleading. 21 Similar language

could and should have been used in this case as well.

      Labaton also violated the Massachusetts ethical rules, but

not the Federal Rules of Civil Procedure, in concealing its

agreement to pay Chargois 20% of its fees in all ATRS cases in

which Labaton was Lead Counsel.


21    In BONY Mellon, counsel wrote:

      One recent study surveying all class settlements during
      2006-2007 found that the mean and median percentages
      awarded for settlements between $250 million and $500
      million were 17.8% and 19.5%, respectively, with a
      standard deviation of 7.9%. See Brian T. Fitzpatrick, An
      Empirical Study of Class Action Settlements and Their
      Fee Award, 7 J. Empirical Legal Stud. 811, 839 (2010).
      Other well-known commentators have opined that 'fee
      requests falling within one standard deviation above or
      below the mean should be viewed as generally reasonable
      and approved by the court unless reasons are shown to
      question the fee.' Theodore Eisenberg and Geoffrey P.
      Miller, Attorney Fees in Class Action Settlements: An
      Empirical Study, 1 J. Empirical Legal Stud. 27, 74
      (2004). The 25% fee requested here [in BONY Mellon] is
      within one standard deviation of the mean shown in the
      Fitzpatrick study.

Dkt No. 619 at 35 of 44, BONY Mellon, 12-md-02335-LAK-JLC (S.D.N.Y.
Aug. 17, 2015).



                                    107
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 108 of 159



     ATRS entered into a Retention Agreement designating Labaton

to serve as its counsel in this case on February 8, 2011. See R.

& R. Ex. 138 (Dkt. No. 401-137). The Retention Agreement stated,

in part, that "Arkansas Teachers agrees that Labaton Sucharow may

allocate fees to other attorneys who serve as local or liaison

counsel, as referral fees, or for other services performed in

connection with the Litigation," meaning this case. Id. (emphasis

added).

     The Master and Labaton agree that the relevant Massachusetts

Rules of Professional Conduct then in effect should be used to

evaluate the propriety of Labaton's conduct, rather than the

revisions of those Rules that were effective as of March 15, 2011.

See R. & R. at 251; Dkt. No. 359 at 27-8. The relevant Massachusetts

Rules were then Rules 7.2(c) and 1.5(e).

     Rule 7.2(c) stated, in pertinent part, that "[a] lawyer shall

not give anything of value to a person for recommending the

lawyer's services, except that a lawyer may: . . . (4) pay referral

fees permitted by Rule 1.5(e) . . . ." Mass. R. Prof. C. 7.2(c)

(eff. Oct. 1, 1999), R. & R. Ex. 231 (Dkt. No. 401-233) (emphasis

added). Rule 1.5(e) then provided, in pertinent part, that "[a]

division of a fee between lawyers who are not in the same firm may

be made only if, after informing the client that a division of

fees will be made, the client consents to the joint participation




                                   108
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 109 of 159



and the total fee is reasonable." Mass. R. Prof. C. 1.5(e) (eff.

Jan. 2, 2001), R. & R. Ex. 225 (Dkt. No. 401-227).

      Prior to February 8, 2011, Labaton had agreed to pay Chargois

20% of its fee in all ATRS cases in which Labaton was Lead Counsel,

including this case. 22 Labaton agreed to make this payment because,

as Chargois wrote to Labaton, Chargois & Herron "got [Labaton]

ATRS as a client (after considerable favors, political activity,

money spent and time dedicated in Arkansas) . . . ." Email from

Chargois to Belfi (Oct. 18, 2014), R. & R. Ex. 177 (Dkt. No. 401-

176). Therefore, Chargois & Herron "recommended" Labaton to ATRS

and did much more to assist Labaton in getting ATRS as a client.

However, neither Chargois nor Herron performed any services in

connection with this case.

      Labaton argues that a lawyer is not a "person" for the purpose

of Rule 7.2(c) and, therefore, the Rule does not apply. This

contention is incorrect. "Where the statutory language is clear,

it must be given its plain and ordinary meaning." Nationwide Mut.



22   Labaton has represented ATRS in at least six other cases in
which it paid Chargois a percentage of the fee award even though
Chargois did no work on the case and did not file an appearance.
See Brado v. Vocera Commc'ns, Inc., No. 13-cv-3567 (N.D. Cal.); In
re Spectrum Pharm., Inc. Secs. Litig., No. 13-cv-0433 (D. Nev.);
In re Colonial BancGroup Inc. Secs. Litig., No. 09-cv-0104 (M.D.
Al.); Gammel v. Hewlett-Packard Co., No. 11-cv-1404 (C.D. Cal.);
Hoppaugh v. K12 Inc., No. 12-cv-0103 (E.D. Va.); In re Beckman
Coulter, Inc. Secs. Litig., No. 10-cv-1327 (C.D. Cal.); see also
Am. Brown Report at 12-13 of 16 (Dkt. No. 539-1) (listing the
foregoing cases); R. & R. at 124.



                                    109
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 110 of 159



Ins. Co. v. Comm'r of Ins., 491 N.E.2d 1061, 1064 (Mass. 1986). A

lawyer, like any other human being, is commonly and correctly

understood to be a "person." 23

      In addition, the payment to Chargois in connection with this

case was not a "referral fee" within the meaning of Rules 7.2(c)(4)

and 1.5(e). In 2005, in Saggese v. Kelley, 837 N.E.2d 699 (2005),

the Massachusetts Supreme Judicial Court described a referral fee

as follows:

            Jan Doe consulted Saggese about a matter.
            Sagesse told Doe he had little experience in
            the   field   for   which  Doe   sought    his
            representation, but that the Kelleys had such
            experience. Later that month, he introduced
            Doe to Kathleen Kelley. . . . Kathleen Kelley
            sent Doe a written fee agreement that
            specified an hourly rate and a retainer. A
            copy of the agreement was sent to Saggese.

Id. at 702 (footnote omitted). Subsequently, the Kelleys agreed to

Saggese's request for one-third of their fees in cases he referred,

including Doe's case. Id.




23   The relevant revised, current Massachusetts Rules of
Professional Conduct refer specifically to individuals who are not
lawyers in sections other than 7.2(b) (the successor to Rule
7.2(c)), including within 7.2. This indicates that the drafters of
the Massachusetts Rules know how to make a distinction between
individuals who are not lawyers and those who are. See, e.g., Mass.
R. Prof. C. 5.3, 7.2(b)(4). The fact that no distinction is now
made between lawyers and other individuals in Rule 7.2(b) indicates
that the prior version of the Rule applied to lawyers as well as
others, and the drafters did not in the revision narrow the Rule
to exclude lawyers.



                                    110
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 111 of 159



     The instant case does not resemble the paradigmatic referral

fee described in Saggese. As explained earlier, Labaton asked

Chargois to find institutional investors in the Southwest that

could engage Labaton as monitoring counsel and to influence them

to do so. Neither Chargois nor Herron had a relationship with any

institutional   investor.    No   institutional     investor    ever    asked

either of them for advice generally or to find monitoring counsel

particularly. However, Herron somehow persuaded Arkansas State

Senator Faris to use his influence as a member of the legislative

committee   that   oversaw   ATRS   to    assist   Labaton.    When    Faris'

intervention led to ATRS' selection of Labaton as a monitoring

counsel, Labaton agreed to pay Chargois 20% of its fees in every

ATRS case in which Labaton served as Lead Counsel, despite the

fact that Chargois did not refer that case to Labaton and was not

expected to file an appearance or do any work on it. Therefore,

the payment to Chargois concerning this case constituted what could

be called a "finders fee." It was, in any event, not a referral

fee within the meaning of Rules 7.2(c)(4) and 1.5(e).

     The conclusion that the payment to Chargois was a "finders

fee" is consistent with Vita v. Berman, DeValerio & Pease, LLP.,

967 N.E.2d 1142 (Mass. App. Ct. 2012). In Vita, the Massachusetts

Appeals Court used the term "referral fee" to describe an "ongoing

arrangement whereby Vita [a criminal defense attorney], who had

many contacts in the financial securities field, would refer


                                    111
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 112 of 159



potential class action plaintiffs to [Berman, DeValerio & Pease]."

Id. at 1145. Neither Chargois nor Herron were comparable to Vita.

      In 2005, in Saggese, the Supreme Judicial Court held that

with regard to agreements for what genuinely constitute referral

fees, Rule 1.5(e) would in the future be construed to require

disclosure of the fee-sharing agreement to the client before the

referral is made and securing the client's consent to it in

writing. See 837 N.E.2d at 706. Labaton did not satisfy those

requirements with regard to this case. 24

      The payment to Chargois is also not a "referral fee" within

the meaning of the Retention Agreement, which allowed Labaton to

divide fees with other attorneys for serving as "local or liaison

counsel, as referral fees, or for other services performed in

connection with" this case because Chargois did not serve as local

or liaison counsel, refer this case to Labaton, or perform any

other services in connection with it. Letter from Belfi to Hopkins

(Feb. 8, 2011), R. & R. Ex. 138 (Dkt. No. 401-137).




24   The revised Rule 1.5(e), which was promulgated in December
2010, before the February 8, 2011 Retention Agreement, and became
effective March 15, 2011, codified the ruling in Saggese by
requiring that "the client [be] notified before or at the time the
client enters into a fee agreement for the matter that a division
of fees will be made and consents to the joint participation in
writing and the total fee is reasonable." (Emphasis added). With
regard to Chargois, Labaton also did not satisfy the requirements
of the revised Rule of which it had notice when it entered into
the Retention Agreement.



                                    112
      Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 113 of 159



       Moreover, assuming, without finding, that the payment to

Chargois was a "referral fee" within the meaning of the Retention

Agreement, ATRS did not have the authority to relieve Labaton of

its    ethical     obligations       under     Massachusetts      Rules    7.2(c)    and

1.5(e). See R. & R. at 230. Labaton argues, however, that it did

not violate Rule 7.2(c) or 1.5(e) because after this issue emerged,

Hopkins,     the       Executive    Director     of    ATRS,    ratified    Labaton's

agreement to share its fees with Chargois. See Hopkins Decl. ¶116

(Mar. 15, 2018), R. & R. Ex. 130 (Dkt. No. 401-129); Dkt. No. 579

at     23.   In    Saggese,        the   Supreme       Judicial    Court    permitted

ratification to authorize belated disclosure of a referral fee

sharing agreement. See 837 N.E.2d at 705. The Court reasoned that

"[a]lthough Doe's consent came toward the end of the attorney-

client relationship, the beneficiary in a fiduciary relationship

may ratify the conduct that otherwise would constitute a breach of

fiduciary     duties,      provided      the    requisite      disclosure   has     been

made." Id.

       Significantly, however, Saggese was not a class action. In

this    case,     no    later   than     when    the    class   was   certified     for

settlement purposes on August 8, 2016, Labaton had fiduciary duties

to all class members, not only to ATRS. In January 2012, the court

appointed Labaton as "interim lead counsel to act on behalf of all

plaintiffs and the proposed class." See Dkt. No. 4. In the Notice

of the proposed settlement drafted by Labaton, the class was


                                           113
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 114 of 159



defined as including "all custody and trust customers of [State

Street]," including the ERISA Plans. Revised Long-Form Notice 8

(Dkt. No. 95-3). In the August 10, 2016 Notice, Labaton described

itself as "Lead Counsel" for the single class. Id. at 17. This was

proper because "once a class has been certified, the default

presumption    is   that    there    is    an   attorney-client       relationship

between class counsel and the absent class members." 6 Rubenstein,

Newberg   on   Class      Actions    §19:2;     see    also   Fulco    v.    Cont'l

Cablevision, Inc., 789 F. Supp. 45, 47 (D. Mass. 1972) ("[O]nce

the court enters an order certifying a class, an attorney-client

relationship arises between all members of the class and class

counsel.") (citing cases).

     Lawyers generally have a fiduciary duty to their clients.

See, e.g., Saggese, 837 N.E.2d at 705. As counsel for the certified

class, Labaton had a fiduciary duty to all members of the class.

Indeed, it has been held that even prior to class certification,

attorneys   for     the   putative    class     have   fiduciary      and   ethical

obligations to all putative class members. See In re Gen. Motors

Corp. Pick-Up Truck Fuel Tank Prods. Liab. Litig., 55 F.3d 768,

801 (3d Cir. 1995) ("Beyond their ethical obligations to their

clients, class attorneys, purporting to represent a class, also

owe the entire class a fiduciary duty once the class complaint is

filed."); Piambino v. Bailey, 757 F.2d 1112, 1139 (11th Cir.

1985)("The lawyers who bring [class actions] have a heavy fiduciary


                                          114
   Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 115 of 159



responsibility to their clients . . . ."); Singer v. AT&T Corp.,

185 F.R.D. 681, 690 (S.D. Fla. 1998) ("The class attorney has a

fiduciary duty to the court as well as to each member of the

class.").

     In this matter, the ERISA Plans brought their own cases and

had their own counsel, while permitting Labaton to serve as "Lead

Counsel" in the consolidated cases. ATRS did not represent the

ERISA Plans or have the authority to ratify the Labaton payment to

Chargois    on   their   behalf.   Labaton    did   not    consult      the

representatives of the ERISA Plans concerning the payment to

Chargois or ask them to ratify the fee sharing agreement. If ERISA

Counsel had been informed of the proposed payment to Chargois,

they would have advised the ERISA Plans not to ratify it and the

Plans would have followed that advice. In these circumstances,

ATRS' purported ratification does not qualify the conclusion that

Labaton violated Rule 7.2(c) because the payment to Chargois did

not constitute a permissible "referral fee" within the meaning of

Rule 1.5(e).

     The failure to inform the ERISA Plans of the fee sharing

arrangement and to seek their ratification of it also violated

Massachusetts Rules of Professional Conduct 1.4(a)(1) and (b).

Rule 1.4(b) states that "[a] lawyer shall explain a matter to the

extent reasonably necessary to permit the client to make informed

decisions regarding the representation." Rule 1.4(a)(1) requires


                                   115
      Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 116 of 159



that a lawyer "promptly inform the client of any decision or

circumstance with respect to which the client's informed consent"

is required. Rule 1.0(f), in turn, defines "[i]nformed consent" as

"the agreement by a person to a proposed course of conduct after

the lawyer has communicated adequate information and explanation

about the material risks of and reasonably available alternatives

to the proposed course of conduct."

       As ERISA Counsel have stated, information concerning the

Labaton payment to Chargois was important to their clients, to the

viability of the settlement, and to the allocation of attorneys'

fees. If it had been disclosed to them, ERISA Counsel may have

felt compelled to disclose the Chargois payment to the Department

of Labor. The Department of Labor then might not have approved the

proposed settlement, which was a prerequisite for presenting it

for    court   approval.   At    a   minimum,   ERISA   Counsel    would    have

discussed the issue of disclosure to the Department of Labor with

the Plans representing the putative ERISA classes. In addition,

ERISA Counsel would not have agreed to Labaton's demand that they

accept only $7,500,000 in attorneys' fees if they had known

Chargois was going to receive $4,100,000 without having done

anything concerning this case. See Sarko Dep. Tr. at 75, R. & R.

Ex. 37 (Dkt. No. 401-36).

       Labaton's   conduct      in   assiduously   trying   to    conceal    its

obligation to pay Chargois indicates that it knew the arrangement


                                       116
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 117 of 159



was highly questionable, if not improper. Labaton did not at the

outset of this case disclose to ATRS its obligation to pay Chargois

as was required by Rule 7.2(c). Labaton attorneys consistently

sent Chargois blind copies of relevant emails to Hopkins and

forwarded Hopkins' responses to Chargois, rather than copying

Chargois, in order to keep Hopkins from discovering Chargois'

financial interest in this case. In addition, Labaton ardently,

but unsuccessfully, argued to this court that all references to

Chargois in the Master's Report should be redacted from the version

of it filed for the public record. See June 28, 2018 Mem. & Order

(Dkt. No. 356).

     Labaton did discuss the $4,100,000 payment to Chargois with

Thornton and Lieff. Thornton shares responsibility for Labaton's

misconduct in failing to disclose the Chargois arrangement and

payment to ATRS, the ERISA Plans, and ERISA Counsel. Garrett

Bradley was fully familiar with the Chargois arrangement. He knew

Chargois and understood that Chargois' role, like his own, was to

use political connections to generate clients for Labaton. Labaton

had Bradley speak to Chargois in a successful effort to get

Chargois to agree to reduce his demand for 20% of Labaton's fee in

this case. As part of the effort to conceal the reasons for the

payment to Chargois from Lieff, Bradley referred to Chargois as

"the local attorney in this matter who played an important role,"

in an email to his partner Michael Thornton, Sucharow and others


                                   117
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 118 of 159



at Labaton, Chiplock of Lieff, and Chargois. See R. & R. Ex. 157

(Dkt. No. 401-156). However, Bradley knew Chargois had not served

as local counsel or done any other work concerning this case.

       Bradley's email was part of a successful effort to persuade

Lieff to reduce its share of the fee award by about $1,000,000 in

order to compensate Labaton for part of its payment to Chargois.

See Email from Lieff to Chiplock (Aug. 28, 2015), R. & R. Ex. 153

(Dkt. No. 401-152). Chiplock and Robert Lieff had been told that

Chargois was a local counsel assisting ATRS in Arkansas. See R. &

R. at 109-110, Lieff Dep. Tr. at 58-80, R. & R. Ex. 139 (Dkt. No.

401-138), Chiplock Dep. Tr. at 101-116, R. & R. Ex. 41 (Dkt. No.

401-40).      However, they should have been suspicious about the

reasons for a payment of more than $4,000,000 to an attorney who

did not file an appearance in the case and did no work on it that

they    had   seen.   Nevertheless,   evidently    to   sustain   Lieff's

harmonious, lucrative relationship with Labaton and Thornton,

Chiplock did not object to the reduction of Lieff's fee.

       While the court finds that Labaton violated its duty to

disclose its obligation to pay Chargois to the ERISA Plans through

their counsel, in contrast to the Master, see R. & R. at 309, 357,

the court does not find that Labaton violated Federal Rule of Civil

Procedure 23(e)(3) by not disclosing to the court its agreement to

pay Chargois. Rule 23(e)(3) states that "[t]he parties seeking

approval must file a statement identifying any agreement made in


                                   118
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 119 of 159



connection with the proposal." Read in isolation, the Rule would

appear   to   have    required   Labaton    to   inform   the   court   of   its

agreement to share with Chargois the fee award it received. As one

of Labaton's experts, Professor Rubenstein, has written, Rule

23(e) "generally references the settlement agreement itself, but

given the broader language covering agreements 'made in connection

with the [settlement] proposal,' agreements beyond the settlement

agreement itself – such as any agreement about fees – may also

fall within the purview of Rule 23(e)." 5 Rubenstein, Newberg on

Class Actions §15.12.

     Disclosure to the court would have prompted it to ask many

questions. Disclosure might have resulted in the removal of Labaton

as Lead Counsel, and/or a decision by the court to exercise its

discretion to allocate fees among counsel and award less to Labaton

than it otherwise would have.

     However, Rule 23(h) directly addresses awards of attorneys'

fees. It provides, in part, that a request for attorneys' fees

must be made pursuant to Rule 54(d)(2). Rule 54(d)(2)(B)(iv) states

that a motion for attorneys' fees must "disclose, if the court so

orders, the terms of any agreement about fees for the services for

which the claim is made." (emphasis added). The court did not issue

such an order in this case. In view of the fact that Rule 23(h)

expressly     addresses    the    obligations     of   counsel    in    seeking

attorneys'     fees     and      incorporates     Rule     54(d)(2)(B)(iv)'s


                                      119
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 120 of 159



requirement    that   agreements   concerning      fees   be   disclosed    if

ordered,   the   court   finds   that     Rule   23(e)(3)   should    not   be

interpreted as requiring disclosure of the Chargois arrangement to

the court in this case.

      However, based on its experience in this case, the court

agrees with Rubenstein that "there is little obvious downside to

transparency so not only should courts order disclosure of fee

agreements    under   Rule   54(d)(2),    but    settling   parties   should

readily provide them under Rule 23(e) in any case." 5 Rubenstein,

Newberg on Class Actions §15.12. 25

      The Master also found that the failure to disclose Chargois

to the court violated the Massachusetts Rules of Professional

Conduct. See id. at 318-27. In reaching this conclusion, the Master

relied substantially on the thorough and thoughtful analysis of

Professor Stephen Gillers concerning Rule 3.3, which as explained

earlier defines counsel's duty of candor to the courts. See id.;



25   This court intends to order, pursuant to Rule 54(d)(2),
disclosure of agreements concerning fees in all future class
actions. It also intends to recommend that the District of
Massachusetts adopt a Local Rule requiring such disclosure that is
similar to the Local Rule for the Southern and Eastern Districts
of New York.

     Rule 23.1 of the Local Rules for the Southern and Eastern
Districts of New York provides that "[t]he notice [of a class
action settlement] shall include a statement of the names and
addresses of the applicants for such fees and the amounts requested
respectively and shall disclose any fee sharing agreements with
anyone" (emphasis added).



                                    120
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 121 of 159



see also Gillers Suppl. Ethical Report for the Master 87-93, R. &

R. Ex. 233 (Dkt. No. 401-232). As the Master and Gillers note, and

as explained earlier, for the purposes of Rule 3.3, applications

for fee awards in class actions are treated as ex parte submissions

and, therefore, plaintiffs' counsel have a duty to inform the court

of all facts that are material concerning the requested award. See

Mass. R. Prof. C. 3.3(d), cmt. 14A. As also indicated earlier, the

court agrees that the Chargois matter was material. Again, if the

court had been informed of the matter in 2016, it might have

removed Labaton as Lead Counsel, and/or reduced the total fee award

or the amount of it allocated to Labaton.

        However, it would be anomalous to find that conduct permitted

in   the    circumstances   of   this    case   by    Federal   Rule   of   Civil

Procedure 23 violates the Massachusetts Rules of Professional

Conduct. Comment 14 to Rule 3.3(d) concerning ex parte proceedings

provides guidance in resolving the tension between the Federal

Rules      of   Civil   Procedure   and       the    Massachusetts     Rules   of

Professional Conduct. It states, in part, that "Rule 3.3(d) does

not change the rules applicable in situations covered by specific

substantive law, such as presentation of evidence to grand juries,

applications for search or other investigative warrants and the

like." Federal Rule of Civil Procedure 23 is comparable to the

examples cited in Comment 14. Therefore, the court does not find




                                        121
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 122 of 159



that Labaton violated Rule 3.3(d) in concealing Chargois from the

court.

        However, an attorney must "explain a matter to the extent

reasonably       necessary   to    permit       the   client    to   make    informed

decisions regarding the representation." Mass. R. Prof. C. 1.4(b).

As explained earlier, Labaton did violate Rules 1.4(a)(1) and (b)

in failing to inform the ERISA Plans, through their counsel, that

Chargois would be paid $4,100,000 if, as requested, the court

awarded $75,000,000 as attorneys' fees. If Labaton had made that

required disclosure concerning Chargois to ERISA Counsel, the

court    finds    that   they     would   have    informed     the   court    of   it.

Concealing the Chargois matter from ERISA Counsel and their clients

was part of a consistent effort by Labaton to assure that the

court, among others, would not have an opportunity to explore the

origins and propriety of Labaton's obligation to pay Chargois, and

to consider those matters in deciding the most reasonable amount

to award as attorneys' fees. While the court does not find that

Labaton violated a Federal or Massachusetts Rule in concealing

Chargois from the court alone, the concealment of its obligation

to pay Chargois from the ERISA Plans and their counsel constituted

misconduct.

        As explained earlier, Thornton acted in concert with Labaton

in improperly concealing the Chargois matter from the ERISA Plans,

their    counsel,     and    the    class   members      they    represent.        This


                                          122
   Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 123 of 159



contributed to the Chargois matter being concealed from the court

and from the public as well.

                     Lieff

     As also explained earlier, in contrast to Garrett Bradley

and, therefore, Thornton, Lieff was not accurately or completely

informed of the reasons Labaton was paying Chargois. Robert Lieff

testified that he was told that Chargois was local counsel and

assumed that Chargois was dealing with ATRS. See R. & R. at 110,

288, Ex. 139, at 97 (Dkt. No. 401-138). He also stated that if he

had been fully informed, he would not have agreed to contribute to

the payment to Chargois and would have encouraged Labaton to

disclose the agreement to pay Chargois to the court. Id. These

contentions are credible. However, as indicated earlier, the fact

that Chargois was being paid $4,100,000 -– which the court infers

was a very large amount to pay to a local counsel who had done no

work that was visible to Robert Lieff or his colleagues -– should

have prompted questions to Labaton that, if honestly answered,

would have provided Lieff material information. Therefore, while

the court finds that Lieff is much less responsible than Labaton

and Thornton, it did by its inaction and acquiescence contribute

to the occurrence of their misconduct concerning Chargois.

     Lieff's performance was also deficient in other ways. Like

Thornton, it used the template provided by Labaton to claim that

the rates attributed to the attorneys it employed and those it


                                  123
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 124 of 159



engaged as contract attorneys were regularly charged for their

services. Lieff had what it characterized as a "handful of paying

clients over the years." Mar. 7, 2017 Tr. at 93 (Dkt. No. 176). It

also had a process to develop hypothetical, reliable market rates

for its attorneys. See R. & R. at 173; Fineman Dep. Tr. at 58-60,

R. & R. Ex. 18 (Dkt. No. 401-17). However, as noted earlier, in

its BONY Mellon declaration Lieff stated that "[t]he hourly rates

charged by the Timekeepers are the Firm's regular rates for

contingent cases and those generally charged to clients for their

services in non-contingent/hourly matters." Chiplock Decl. ¶5,

Dkt. No. 622-1, BONY Mellon, 12-md-02335-LAK-JLC (S.D.N.Y. Aug.

17, 2015). To the extent that was true, Lieff should in this case

have revised the template to use the same language accurately

describing the rates attributed to its lawyers.

     Lieff, in contrast to Thornton, did employ the staff and

contract attorneys it listed on its Exhibit A, and attributed to

them rates that had been developed through a process intended to

determine their market value. However, Lieff knew that Thornton

was paying for some of those attorneys. Nevertheless, it did not

receive, request, or review Thornton's fee declaration. Lieff also

did not communicate with Labaton or Thornton to assure that

Thornton was not claiming those attorneys in its lodestar. Nor did

Lieff review the submission to the court made by Labaton on Lieff's




                                   124
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 125 of 159



behalf to assure the hours of the attorneys paid for by Thornton

were not double-counted. This was unreasonable.

     In addition, Lieff authorized Labaton to represent on the

signature page that the misleading memorandum in support of the

request for attorneys' fees was signed by Lieff attorneys as

"Additional   Counsel   for   Plaintiff    [ATRS]   and    the   Settlement

Class," as well as by Labaton as "Lead Counsel for Plaintiff [ATRS]

and the Settlement Class," and by Thornton, as "Liaison Counsel

for Plaintiff [ATRS] and the Settlement Class." Dkt. No. 103-1, at

36 of 36. Lieff reviewed that memorandum. See Lieff's Objs. to

Master's Report 33 (Dkt. No. 367). However, Lieff did not attempt

to correct the misleading characterization of the Fitzpatrick

Study in the memorandum. As explained earlier, Lieff submitted an

accurate description of the Fitzpatrick Study in the memorandum in

support of the request for attorneys' fees in BONY Mellon. It

should have caused Labaton to do the same in this case. In any

event, Lieff violated Federal Rule of Civil Procedure 11(b) by

agreeing to be a signatory to a misleading submission to the court.

     Similarly,    Lieff   reviewed      and   suggested    revisions    to

Sucharow's declaration attesting to the accuracy of all of the fee

declarations. See id. Lieff did not, however, inform Labaton that

the template language characterizing the rates attributed to its

attorneys as "regularly charged" was inaccurate and misleading. It

should have done so.


                                   125
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 126 of 159



           An Award of $60,000,000 in Attorneys' Fees is Reasonable
           and Most Appropriate

     Having vacated the original award of attorneys' fees in the

amount of $75,000,000, the court is now deciding de novo the amount

to award that is reasonable and most appropriate in the unique

circumstances of this case. See Fidelity/Micron, 167 F.3d at 737.

The court presumes that an award of 20-30% would be reasonable and

begins by considering whether an award of 25% would be most

appropriate. See Pac. Enters., 47 F.3d at 379; Bezdek, 79 F. Supp.

3d at 349-50; Lupron, 2005 WL 2006833 at *5.

     Even absent the misconduct of Thornton, Labaton, and to a

lesser extent Lieff, that the court has found, the court would not

now award $75,000,000 in attorneys' fees. At the outset, whether

plaintiffs would recover anything in these cases was uncertain.

However, after the court denied the motion to dismiss the ATRS

case, the consolidated cases were stayed. What proved to be a

prolonged period of informal discovery and mediated negotiations

resulted in settlement. Plaintiffs' counsel were not required to

conduct any depositions, litigate any discovery disputes, oppose

a motion for summary judgment, or try the case. After the denial

of the motion to dismiss the ATRS case and the settlement in BONY

Mellon, the risk that the class and its attorneys would not receive

anything was greatly diminished. By then, at least, experienced

counsel would have realized that, as a practical matter, the key



                                   126
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 127 of 159



questions were not whether settlement would be reached, but rather

when and for how much. In these circumstances alone, the court

would now make an award of less than 25% of the common fund.

     Public policy considerations prompt the court to conclude

that it is most appropriate to award 20% of the common fund --

$60,000,000 -- in attorneys' fees. Again, as the Second Circuit

has written, "in fulfilling [its role as protector of the class],

courts should look to the various codes of ethics as guidelines

for judging the conduct of counsel." Agent Orange, 818 F.2d at

222. It is equally appropriate to consider whether counsel have

violated Federal Rule of Civil Procedure 11 in seeking attorneys'

fees. This is, in part, because "'the district court has the duty

and responsibility to supervise the conduct of attorneys who appear

before it, and . . . [d]enial of attorneys' fees may be a proper

sanction' for attorney misconduct." Travers, 808 F.3d at 542

(quoting Culebras Enters., 846 F.2d at 97). While the court is not

imposing sanctions or denying attorneys' fees, it is taking into

account the proven misconduct of certain counsel in deciding where

within the reasonable range to award such fees.

     In this case, Labaton and Thornton repeatedly demonstrated a

cavalier indifference to their duty to provide the court with the

accurate and complete information necessary to make a properly

informed decision concerning the most appropriate amount to award

in attorneys' fees. Rather than satisfy the elevated duty of candor


                                   127
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 128 of 159



that exists in what the Massachusetts Rules of Professional Conduct

treat as an ex parte proceeding, see Mass. R. Prof. C. 3.3 cmt.

14A, Labaton and Thornton disregarded even the most basic duties

of counsel in any case.

        For example only, as described earlier, Garrett Bradley: did

not read his declaration before signing it under oath; made false

representations    concerning    what     were   purportedly   the   regular

hourly rates charged for lawyers claimed to have been employed by

Thornton; did not correct his false statements after he read his

declaration; authorized the submission by Labaton of a memorandum

said to be signed by him, among others, that included a false and

misleading description of the Fitzpatrick Study; and collaborated

with Labaton to conceal its agreement to pay Chargois $4,100,000

from ATRS, the ERISA Plans and their counsel, and thus from the

court and the public.

        Similarly, again for example only, Sucharow: submitted a

sworn     declaration   that    falsely    represented    that   Bradley's

declaration, among others, was accurate; falsely represented that

certain hourly rates were regularly charged by Labaton for its

attorneys; failed to make a reasonable inquiry before providing

the court with a lodestar that was erroneously inflated by 9300

hours and more than $4,000,000; provided a false and misleading

description of the Fitzpatrick Study; and with others at Labaton

and Garrett Bradley, improperly concealed Labaton's obligation to


                                    128
   Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 129 of 159



pay Chargois more than $4,000,000 concerning this case. See R. &

R. at 311; Sucharow Dep. Tr. at 18-19, R. & R. Ex. 38 (Dkt. No.

401-37).

       Judges expect that representations made to them by lawyers

result from reasonable inquiries, are not false or misleading, and

do not violate Federal Rule of Civil Procedure 11 or related

ethical rules. As explained earlier, it is especially important

that   attorneys     meet    those   standards      in    their   requests     for

attorneys' fees in class actions when the adversary process does

not operate and have the potential to expose misrepresentations.

The repeated, egregious misconduct of counsel for Labaton and

Thornton in this case should not be ignored in the award of

attorneys' fees. See Agent Orange, 818 F.2d at 222; Travers, 808

F.3d at 542; Culebras Enters., 846 F.2d at 67. That misconduct

contributes to the court's conclusion that it is most appropriate

to award counsel 20% of the common fund, $60,000,000.

       There   are   several   facts     that   confirm    that   an   award    of

$60,000,000 is reasonable. An award of 20% of the common fund is

at the low end of the range generally presumed reasonable. See

Pac. Enters., 47 F.3d at 379; Bezdek, 79 F. Supp. 3d 324, 349–50;

Lupron, 2005 WL 2006833 at *5. It is above both the mean of 17.8%

and the median of 19.5% in settlements between $250,000,000 and

$500,000,000     according      to   the     Fitzpatrick     Study     on   which

plaintiffs'    counsel      originally     asked   the   court    to   rely.   See


                                       129
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 130 of 159



Fitzpatrick Study, supra, at 839. An award of 20% of the common

fund is also compatible with what Class Counsel reported to be the

awards in the eight cases in the First Circuit with common funds

exceeding $100,000,000 in which the fee awards ranged from 9% to

30.9%, with the majority (5) in the 20% to 25% range. See Dkt. No.

103-1, at 13-14 of 36.

      In addition, the reasonableness of an award of 20% of the

common fund is consistent with the views expressed by Labaton's

expert,     Professor    Rubenstein,      in   his    treatise.     Professor

Rubenstein wrote that "empirical data on class action fee awards

[] demonstrate that the percentage awarded to counsel decreases as

the size of the fund increases, though more along the lines of a

sliding     scale   (smooth   decrease)   than    a   megafund    (cliff-like

decrease)." Rubenstein, 5 Newberg on Class Actions §15:81 (citing

and discussing the Fitzpatrick (2010) and Eisenberg-Miller (2010)

Studies).    Professor   Rubenstein    added     that,   "the    author's    own

database, taken from a six-year sample shows the average . . . for

settlements over $44.625 million is 20.9%." Id. In a declaration

in   this   case,   Professor   Rubenstein     referenced   20    cases     with

settlements between $100,000,000 and $500,000,000, See Dkt. No.

446-2, Ex. E. The average award in those cases was 13.16% of the

common fund. See Dkt. Nos. 522 at 7; 522-1 at 8-9.

      In addition, a $60,000,000 award is reasonable when checked

against the properly calculated lodestar. As indicated earlier


                                    130
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 131 of 159



when, as here, the percentage of fund method is used to calculate

an award of attorneys' fees in a common fund case, a lodestar check

of the reasonableness of the amount requested is encouraged. See,

e.g., Goldberger; 209 F.3d at 50; In re Gen. Motors, 55 F.3d at

820. District Courts regularly do so. See, e.g., Bezdek, 79 F.

Supp. 3d at 349–50; Lupron, 2005 WL 2006833 at *5; Neurontin, 58

F. Supp. 3d at 170-71. When used merely as a cross-check, the

reasonableness of the hours and rates used to develop the lodestar

"need not be exhaustively scrutinized by the district court" in

part because it is assumed that "the strictures of Rule 11," which

requires attorneys to make representations that are not false or

misleading, have been observed. Goldberger, 209 F.3d at 50.

     Again,   as   explained    earlier,    a   lodestar    is   properly

calculated by multiplying the number of hours reasonably spent on

the litigation by a reasonable hourly rate. See Thirteen Appeals,

56 F.3d at 305      "Reasonable fees . . . are to be calculated

according to the prevailing rates in the relevant community." Blum,

465 U.S. at 895. "The rate that private counsel actually charges

for her services, while not conclusive, is a reliable indicium of

market value. One Star Sloop Sailboat, 546 F.3d at 40. Where the

award being considered is larger than the lodestar, the court must

decide if the resulting multiplier would be reasonable.

     Labaton originally reported that the lodestar for all of

plaintiffs' counsel was $41,323,895.75 and, if $75,000,000 was


                                   131
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 132 of 159



awarded, the multiplier of 1.8 would be reasonable. See, e.g.,

Letter from Goldsmith to the Court (Nov. 10, 2016), Dkt. No. 116.

When the double-counted hours were removed, Labaton represented

that the combined lodestar was $37,265,241.25, and the correct

multiplier was, therefore, 2.00. Labaton contended it would also

be reasonable.

     As indicated earlier, this case raises substantial doubts

about whether courts should assume that the representations made

by counsel to the court concerning their lodestar are reliable, as

required by Rule 11. See Goldberger, 209 F.3d at 50. As explained

earlier, Thornton, Labaton, and to a lesser extent Lieff made false

and misleading representations concerning the regular hourly rates

charged for their attorneys because Thornton works exclusively,

and Labaton and Lieff work almost exclusively, on a contingent-

fee basis. When questions were raised by the Boston Globe about

the reliability of their representations, and were magnified by

the court's questioning on March 7, 2017, it was necessary and

appropriate to appoint a Master to investigate the reliability of

the representations made concerning the reported lodestar, among

other things.

     In a detailed Memorandum, Thornton asserts that the language

used in this case characterizing the rates attributed to attorneys

as each firm's "regular rates charged for their services . . ." is

"very common and is somewhat of a standard practice," although


                                   132
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 133 of 159



often the representation is not true. Dkt. No. 530 at 40. Thornton

supports this assertion with two volumes of exhibits. See Dkt. No.

530-4 (attaching 73 exhibits). Thornton correctly cites another

ATRS class action before this court, Ark. Teachers Ret. Sys. v.

Insulet Corp., No. 15-cv-12345-MLW (D. Mass.), in which two of

plaintiff's firms used the same language used by Labaton, Thornton,

and Lieff in this case and, in response to questions from the

court, acknowledged that they had no paying clients because they

work   exclusively,   or   almost   exclusively,   on   a   contingent-fee

basis. See id. at 41. Thornton cites many other cases before this

court, before other judges in the District of Massachusetts, and

throughout the United States in which the same or substantially

similar statements, which are likely false or misleading, have

been made by other firms that specialize in representing plaintiffs

in class actions. See id. at 42-58. 26 Therefore, it appears the

lodestar check that district judges regularly employ in making

percentage of the common fund awards is often fundamentally flawed

and, at a minimum, that the representations of counsel should be

scrutinized, rather than accepted on the assumption that they

satisfy the requirements of Rule 11.



26   Thornton does not claim that the fact that misrepresentations
concerning regular rates charged are evidently common excuses its
conduct in this case. Rather, it argues that it should not have
been singled out by the Master for the imposition of sanctions.
See Dkt. No. 530 at 40-41.



                                    133
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 134 of 159



       In this case, the Master did substantial investigation and

research to attempt to calculate the lodestar properly. He found

that    each   of    the    plaintiffs'     firms    except      for    Thornton    had

contemporaneous time records as required by the jurisprudence. See

R. & R. at 202-09; Hensley v. Eckerhart, 461 U.S. 424, 438 n.13

(1983); Gay Officers Action League v. Puerto Rico, 247 F.3d 288,

297. The Master also found that the hours reportedly worked in

calculating the revised, lower lodestar were reliable. See R. & R.

at 209-18. The court accepts this conclusion.

       In addition, the Master found that the rates attributed to

the partners and associates who worked on this case, although not

as     represented     regularly      charged       to    paying       clients,    were

reasonable.     See    R.    &   R.   at   173-76.       The   court    accepts    this

conclusion too.

       Addressing a question raised initially in the December 17,

2016 Boston Globe article, the Master found that even though the

hourly rates attributed to the staff attorneys by Labaton and Lieff

also were not regularly charged to paying clients, they were

reasonable. See R. & R. at 176-81. In essence, the Master found

that the staff attorneys were experienced lawyers who did much

more than low-level document review. All had years of experience,

and some at Lieff had specialized knowledge acquired working on

the BONY Mellon case. The Master viewed the staff attorneys as

comparable to low to mid-level associates. See id. at 180. Although


                                           134
      Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 135 of 159



they were paid $40 to $60 an hour, plus benefits, he found that

attributing billing rates to them of $335 to $515 was reasonable.

This was material to the Master's calculation of the lodestar

because he found that staff attorneys were responsible for 70% of

the work that comprised it. Id. at 178.

       The court accepts the finding that the staff attorneys, who

were paid an average of $55 an hour, see Exec. Summ. at 23 (Dkt.

No. 357-1), were comparable to associates and that the rates

attributed to them were justified. However, those rates should not

have been misrepresented as regularly charged.

       In contrast to the staff attorneys, the Master found that the

lodestar should not include the hours and rates attributed to the

seven contract attorneys hired by Lieff through an agency at an

hourly rate of $45 to $50. See Exec. Summ. at 23, 50; R. & R. at

367-68. Rather, he recommended that the contract attorneys be

treated as an expense at the rate of $50 an hour. The seven contract

attorneys were represented by Lieff to have reasonable rates

between $415 and $515 an hour. According to the Master, their time,

after a 1.8 multiplier, contributed $2,386,058 to the lodestar.

The    Master   reasoned    that   the     contract   attorneys   were     not

permanently or continuously employed by Lieff and did not receive

benefits from the firm, even if they in some instances did work

comparable to the work performed by the staff attorneys.




                                     135
      Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 136 of 159



       When appointing the Master, the court noted that courts,

particularly in the Southern District of New York, have begun

questioning whether attorneys hired temporarily through an agency

should be included in the lodestar at greatly inflated rates or

treated as an expense. See Mar. 7, 2017 Tr. at 93-94 (Dkt. No.

176) (citing Weatherford, 2015 WL 127847; Citigroup Secs. Litig.,

965 F. Supp. 2d 369; Citigroup Bond Litig., 988 F. Supp. 2d

371; Beacon Assocs., 2013 WL 2450960; City of Pontiac, 954 F. Supp.

2d 276). For example, in City of Pontiac, 954 F. Supp. 2d at 280,

the   court   wrote   that   "a   sophisticated   client,   knowing   these

contract attorneys cost plaintiff's counsel considerably less than

what the firm's associate attorneys cost (in terms of both salaries

and benefits) would have negotiated a substantial discount in the

hourly rates charged the client for these services."

       The court hoped that the Master would find definitive evidence

of whether this commonsense observation was confirmed by the

operation of the actual marketplace. He was evidently unable to do

so as the Report does not include discussion of such evidence.

       However, in response to an inquiry from the court, counsel

for the defendant stated that State Street itself hired and paid

an agency for contract attorneys to do first level document review

for its law firm. See Mar. 7, 2017 Tr. at 83-84 (Dkt. No. 176).

State Street paid $35 an hour for those contract attorneys. Id. at

84. The contract attorneys were, therefore, an expense for State


                                     136
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 137 of 159



Street, providing support for the Master's conclusion that they

should not be included in plaintiffs' lodestar.

        In addition, in some cases, plaintiffs' firms have treated

contract attorneys as an expense in their fee petitions. See

Meredith Corp. v. SESAC, 87 F. Supp. 3d 650, 671 (S.D.N.Y. 2015);

Dial Corp. v. News Corp., 317 F.R.D. 436, 438 (S.D.N.Y. 2016). In

other cases, courts have allowed contract attorneys to be included

in the lodestar at rates higher than their actual cost. See, e.g.,

Tyco Int'l, 535 F. Supp 2d at 272; Carlison v. Xerox Corp., 596 F.

Supp. 2d 409, 410 (D. Conn. 2009); Citigroup Secs. Litig., 965 F.

Supp 2d at 394-95; In re WorldCom, Inc. Sec. Litig., 2004 WL

2591402, at *21 (S.D.N.Y. Nov. 12, 2004).

        However, courts have increasingly rejected the assertion that

contract attorneys who do document review should be valued at rates

comparable for those of an associate. For example, in Citigroup

Inc. Securities Litigation, the court wrote:

        "There is little excuse in this day and age for
        delegating document review (particularly primary review
        or first pass review) to anyone other than extremely
        low-cost, low-overhead temporary employees (read,
        contract attorneys) -– and there is absolutely no excuse
        for paying those temporary, low-overhead employees $40
        or $50 an hour and then marking up their pay ten times
        for billing purposes."

965 F. Supp 2d at 395 (quoting Beacon Assocs., 2013 WL 2450960 at

*18).    The   Citigroup   court   concluded   that,   "[c]onsidering    the

hypothetical client and the range of services at issue, . . . a



                                     137
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 138 of 159



reasonable blended hourly rate for the contract attorneys here is

$200." Id. at 399.

     Other courts have reached comparable conclusions. In City of

Pontiac, contract attorneys were valued at rates between $295 and

$435 an hour and the court found that "a sophisticated client could

have negotiated a total of, say, half that amount, or less." 954

F. Supp. 2d at 280. In Weatherford, the "staff attorneys" who

reviewed   documents   and   organized    them   for   depositions   were

represented to have hourly rates of $375 to $395. The court wrote

that, "[a]s [the firm] has conceded, the hourly rates for which

the firm seeks compensation for these staff attorneys are more

than 600 percent of their direct cost to the firm, and the Court

has been provided with nothing persuasive from which to conclude

that this sort of markup is reasonable." 2015 WL 127847 at *1.

     As the Second Circuit has written, "'the burden is on the fee

applicant to produce satisfactory evidence -– in addition to the

attorney's own affidavits -– that the requested rates are in line

with' prevailing market rates." Citigroup Secs. Litig., 965 F.

Supp. 2d at 396 (quoting Savoie v. Merchs. Bank, 166 F.3d 456, 463

(2d Cir. 1999)). In this case, plaintiffs' counsel have not

provided evidence that paying clients in complex cases pay many

multiples of cost for contract attorneys who do basic document

review and that law firms do not generally bill contracts attorneys

to such clients as an expense. As described earlier, there is


                                   138
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 139 of 159



evidence, including the direct payment for its contract attorneys

by State Street, that indicates that in some cases contract

attorneys are treated as an expense. Therefore, it would be

reasonable for the court to adopt the Master's recommendation and

to treat the cost of the contract attorneys as an expense, rather

than include them in the lodestar for cross-check purposes.

     However, the court did not at the outset of this case inform

counsel that contract attorneys doing basic document review should

not be included in their lodestars. Nor did the caselaw put them

on clear notice that such attorneys would not be counted in

calculating the lodestar. Therefore, the court finds that, in these

circumstances, it is also reasonable and most appropriate to

include the contract attorneys in the lodestar, which does not

have to be calculated with precision because it is only being used

to check the reasonableness of the $60,000,000 award the court is

considering. See Beacon Assocs., 2013 WL 2450960 at *19.

     However, the court finds that ascribing rates between $415

and $515 an hour for the contract attorneys is unjustified.

Therefore, as in Citigroup, 965 F.Supp. 2d at 399, for the purpose

of the lodestar check, the court is using a blended rate of $200

an hour for them.




                                   139
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 140 of 159



      The contract attorneys reportedly worked 4,779.1 hours. See

Heimann Decl. at 10 of 11 n.4 (Dkt. No. 533-1). 27              At a rate of

$200 an hour, they contribute $955,820 to the total lodestar. This

amount is $1,168,470 less than the $2,124,290 attributed to the

contract attorneys in the corrected purported lodestar presented

to the court after the media alerted counsel to the double-

counting. See Heimann Declaration (Dkt. No. 533-1) at 9-11 of 11.

      As explained earlier, like the Master, the court finds that

Michael Bradley should not be included in the lodestar at a rate

of $500 an hour. This rate was fabricated by Garrett Bradley.

Michael Bradley had in his career only charged $500 an hour one

time, for three hours work. He never charged more and clients

regularly paid him much less an hour.

      Nor was Michael Bradley's work in this case worth $500 an

hour. He only did the lowest level document review, which was

comparable    to   the   work   done   by    the   contract   attorneys.   His


27   The Master stated in the Report that the total number of
contract attorney hours was either 2,833.5 or 2,949.5. See R. & R.
at 367. At the request of the Master, Lieff prepared memoranda
calculating the lodestar applying various billing rates for
contract attorneys. Lieff notes that the Report fails to account
for 1,879.9 additional, non-duplicative contract attorney hours
listed on Thornton's lodestar, which bring the correct total
contract attorney hours to 4,779.1. See Heimann Decl. at 6-7 of 11
(Dkt No. 533-1). The Master does not appear to have addressed this
discrepancy. The court is using this higher figure for the purpose
of calculating a revised lodestar. However, the difference in the
revised lodestar resulting from inclusion of these additional
hours -- $375,980, or about 1% of the total –- is not material to
the court's analysis.


                                       140
   Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 141 of 159



experience as a state prosecutor and criminal defense lawyer did

not enhance his value in this case. He claims to have identified

and made comments on only a few relevant documents.

        In these circumstances, it would be reasonable to attribute

to Michael Bradley the $200 an hour rate the court has ascribed to

the contract attorneys. However, unlike the contract attorneys,

Michael Bradley was not paid hourly during the pendency of this

case and took some risk that he would not be paid at all if

plaintiffs did not recover anything. Therefore, the court accepts

the Master's recommendation that Michael Bradley be attributed a

rate of $250 an hour for the purpose of the lodestar check. See R.

& R. at 366.

        Michael Bradley reportedly worked 406.4 hours on this case.

At $250 an hour, his work contributes $101,600 to the lodestar,

which is $101,600 less than claimed by Thornton.

        After   removing   the   originally   double-counted   hours,   and

valuing the contract attorneys at $200 an hour and Michael Bradley

at $250 an hour, the total lodestar is $36,005,171.25. Therefore,

a fee award of $60,000,000 represents a lodestar multiplier of

1.67.

        A 1.67 multiplier is reasonable in this case. In arguing for

a $75,000,000 award, counsel asserted that a 1.8 multiplier would

be reasonable. See Mem. Supp. Attys.' Fees at 9 of 36 (Dkt. No.




                                     141
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 142 of 159



103-1); Nov. 2, 2016 Tr. at 30-31 (Dkt. No. 114). 1.67 is not

materially less than 1.8.

       In addition, a 1.67 multiplier is greater than that in some

other cases involving fee awards that counsel characterized as

"comparable"     to    their      request     in    this   case    for   an    award   of

$75,000,000. Dkt. No. 103-1, at 13-14 of 36. For example, in In re

Lupron,     in   which      there    was    a      $150,000,000     settlement,        the

multiplier was 1.41. Id. at 14. In In re Lernout & Hauspie Sec.

Litig., which involved a $120,520,000 settlement, the multiplier

was 1.4. Id. The court recognizes that in some other megafund cases

in the First Circuit awards have involved multipliers greater than

1.67, including in one case, New England Carpenters Health Benefits

Fund v. First Databank, a multiplier of 8.3. See 2009 WL 2408560,

at *2 (D. Mass. Aug. 3, 2009). However, the lodestar confirms the

court's tentative view that an award of $60,000,000 is within the

range of reason.

       As explained earlier, in deciding the most appropriate fee to

award, the court is now exercising its "equitable power [and]

individualization is the name of the game." Fidelity/Micron, 167

F.3d   at   737.      For   the     reasons      described    in    detail     in    this

Memorandum,      the    court     finds     that     an    award    of   20%    of     the

$300,000,000 is reasonable and most appropriate in the unique

circumstances of this case. Id.




                                           142
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 143 of 159



        In summary, in this case capable counsel performed well in

achieving a $300,000,000 settlement. In other circumstances, the

court might find an award greater than 20%, but less than 25%, to

be   most      appropriate.        However,     in    exercising        its    equitable

authority      to    award   fees,     the    court    can   and     should      consider

misconduct by counsel. See Agent Orange, 818 F.2d at 222; Travers,

808 F.3d at 542; Rodriguez, 688 F.3d at 655; IMAX, 2012 WL 3133476,

at *11. In view of the fact that the adversary process cannot be

relied    upon      to    reveal     misrepresentations        and      other    ethical

violations by counsel seeking fee awards in class actions, it is

especially important that, when discovered, such misconduct not be

ignored.

        The   evidently      unprecedented       appointment       of    a    Master     to

investigate the application for a prior award of attorneys' fees

in this case, and arduous effort, revealed the extensive misconduct

detailed in this Memorandum by Labaton and Thornton, particularly.

That misconduct contributes to the conclusion that an award at the

lower    end    of    the    presumptively       reasonable        20-30%       range    is

appropriate.

        As this is a megafund case, a lower award would also be

reasonable.      As      explained    earlier,       the   Fitzpatrick        Study     that

counsel mischaracterized to this court found that the percentage

of the common fund awarded in attorneys' fees "plunged well below

20%" for settlements of more than $100,000,000. Fitzpatrick Study,


                                          143
   Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 144 of 159



supra,    at    838.   In    settlements,         such    as    this   one,   between

$250,000,000 and $500,000,000, Fitzpatrick found the mean award

was 17.8% and the median award was 19.5%. See id. The award being

made in this case is above both the median and the mean. It is

also well-above the 13.16% average award in the 20 cases Professor

Rubenstein      referenced     with      common    funds       of   $100,000,000   to

$500,000,000. See Dkt. Nos. 446-2, Ex. E; 522 at 7; 522-1 at 8-9.

     In view of the foregoing, the court concludes that an award

of $60,000,000 is reasonable and most appropriate.

               Allocation of the Fee and Expense Award

     As explained earlier, "the court has the ultimate authority

to determine how the aggregate fee is to be allocated among

counsel." 5 Rubenstein, Newberg on Class Actions §15:23. The

parties have acknowledged this authority. See June 24, 2019 Tr. at

17:8-19   (Dkt.     No.     560).   In    view    of     the   varying   degrees   of

responsibility for the misconduct in this case, the court finds it

appropriate to exercise its authority to allocate the fee award

among counsel.

     By agreement, class counsel allocated the original, vacated

fee award as follows:




                                          144
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 145 of 159



 Firm                  Fees          Expenses      Total
 Labaton               31,530,948.75    258,666.85 31,789,615.60

 Thornton               19,455,266.25       295,315.50 19,750,581.75

 Lieff                  16,100,910.00       271,944.53 15,399,163.17

 Keller Rohrback        2,484,708.33        342,766.63    2,827,474.96

 McTigue                 2,484,708.34        50,176.39    2,534,884.73

 Zuckerman Spaeder      2,484,708.33         38,670.29    2,523,378.62

 TOTAL                  74,541,250.00     1,257,540.19 75,798,790.19

See Dkt. No. 562-1.

      In    total,   therefore,   ERISA   Counsel   originally    received

$7,454,125 in fees and $431,613 in expenses. 28 Using the lodestar

formula, the Master's investigation and related proceedings have

cost ERISA Counsel an additional $2,674,365 in fees and $156,422.84

in expenses. 29

      Other than the fact that three ERISA firms used the template

language concerning fees regularly charged prepared by Labaton,

which they should have revised, the conduct of ERISA Counsel was


28   The total amount awarded to ERISA Counsel included payments
they made to firms that assisted them in this case. The new award
to ERISA Counsel also includes amounts the court understands they
will make to these other firms.

29   More specifically, the Master's investigation and related
proceedings have cost: Keller Rohrback an additional $1,082,672.50
in lodestar and $68,004.72 in expenses; Zuckerman Spaeder an
additional $708,483.50 in fees and $66,736.43 in expenses; and
McTigue an additional $883,209.00 in fees and $21,681.69 in
expenses. See ERISA Counsel Resp. June 28, 2019 Order at 5-6 n.8
(Dkt. No. 580).



                                    145
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 146 of 159



not deficient. 30 Rather, they and their clients were victimized by

the misconduct of Labaton and Thornton. Therefore, it would be

inequitable for ERISA Counsel to receive less in fees or expenses

under a new award than under the original, vacated award.

      Accordingly, the court is awarding ERISA Counsel the fees and

expenses they received under the original, vacated fee award, plus

the fees and expenses ERISA Counsel incurred after that award.

This amounts to $10,128,490 in fees and $588,036.15 in expenses.

This total amount is comprised of $3,567,380.83 in fees and

$410,771.35 in expenses for a total of $3,439,777.42 to Keller

Rohrback; $3,367,917.34 in fees and $71,858.08 in expenses for a

total of $3,439,775.42 to McTigue; and $3,193,191.83 in fees and

$105,406.72 in expenses for a total of $3,298,598.55 to Zuckerman

Spaeder.

      At the inception of the Masters' investigation, ERISA Counsel

agreed with Labaton that if the court reduced the fee award, each

firm would "refund to [Labaton] . . . [its] pro rata share of any

Court Ordered reduction of fees, expenses, or service awards." R.

& R. Ex. 179 (Dkt. No. 401-178) (the "Claw Back Agreement").

However, prior to entering into the Claw Bank Agreement with ERISA

Counsel, Labaton did not disclose material information concerning


30   The three ERISA firms that did not revise the misleading
template language were Keller Rohrback LLP; Richardson, Patrick,
Westbrook & Brickman, LLC; and Feinberg, Campbell & Zack, P.C. See
R. & R. at 57.


                                    146
      Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 147 of 159



Labaton's misconduct, and misconduct by its ally Thornton, that

caused the Master's investigation to become more protracted and

expensive than ERISA Counsel could have reasonably anticipated,

and has contributed to the court's conclusion that a $60,000,000

fee    award    is   most    appropriate.      As    explained     earlier,     such

misconduct included, but was not limited to, the failure of

Labaton, Thornton, and Lieff to inform ERISA Counsel of Labaton's

obligation and intention to pay Chargois more than $4,000,000.

        ERISA Counsel were duped into entering into the Claw Back

Agreement.      In   these    circumstances,        it   would   be   inequitable,

contrary to public policy, and inconsistent with the court's

acknowledged     equitable         authority   to   allocate      fees,   to   allow

Labaton to enforce the Claw Back Agreement. Therefore, the court

deems     the    Claw       Back     Agreement      to    be     inoperative     and

unenforceable. 31 Cf. Kenda Corp. v. Pot O'Gold Money Leagues, Inc.,

329 F.3d 216, 224 (1st Cir. 2003) (fraud in the inducement is

grounds for rescission of a contract, an equitable remedy, in

Massachusetts); Restatement (Second) of Contracts §164 (1981) ("If




31   Labaton recognized that the Claw Back Agreement might be
unenforceable if only some of counsel for the class were found to
have engaged in misconduct that resulted in a reduction of the
$75,000,000 fee award. More specifically, Goldsmith of Labaton
testified that: "if there is a determination that expressly applied
only to some firms, then I guess [that] letter would bring up some
questions about how [The Claw Back Agreement] would be handled."
Goldsmith Dep. Tr. at 159:10-15, R. & R. Ex. 58 (Dkt. No. 401-57).



                                         147
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 148 of 159



a party's manifestation of assent is induced by either a fraudulent

or a material misrepresentation by the other party upon which the

recipient is justified in relying, the contract is voidable by the

recipient."); id. §161 ("[A party's] assertion of only some of the

facts without the inclusion of such additional matters as he knows

or believes to be necessary to prevent it from being misleading is

itself a misrepresentation.").

     After the award of $10,128,490 to ERISA Counsel, there remains

$49,871,510 to be allocated among Labaton, Thornton, and Lieff. Of

the original $75,000,000 fee award, $67,913.051.88, was divided

between   them.   Labaton   received      47%,   $31,789.615.60.   Thornton

received 29%, $19,750,58175. Lieff received 24%, $16,372,854.53.

See Dkt. No. 562-1.

     The court now deems it most appropriate to award Lieff

$15,233,397.53, comprised of $14,961.453 as fees and $271,944.5 as

expenses. This is a reduction of about $1,140,000 and provides

Lieff 30% of the new award to Customer Class Counsel.

     Lieff was deficient in its performance as counsel in this

case. As explained earlier, Lieff was a signatory to the false and

misleading   memorandum     filed   in    support   of   the   request   for

attorneys' fees (Dkt. No. 103-1) that it had read and edited. Thus,

Lieff contributed to the misrepresenting of the number of hours

worked by more than 9,000 and to providing a misleading description

of the Fitzpatrick Study. In addition, by using the template


                                    148
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 149 of 159



provided     by    Labaton,        Lieff      made    false       and    misleading

representations concerning the regular hourly rates charged for

the attorneys who worked on this case. The failure of Lieff to

probe the reasons for what should have been viewed as a suspicious

payment of $4,100,000 by Labaton to Chargois before agreeing to

underwrite    $1,000,000      of     that   payment       facilitated     Labaton's

violation    of   the   Massachusetts       Rules    of    Professional       Conduct

7.2(c), 1.5(e), 1.4(a)(1) and (b) by failing to disclose the

Chargois    payment     to   ERISA    Counsel    and      their   clients.      These

deficiencies in Lieff's conduct justify reducing the original fee

award to Lieff by about $1,140,000.

     As Thornton engaged in repeated, serious misconduct, the

court finds it most appropriate to award Thornton $13,261,908.10,

comprised of $12,966,592.60 in fees and $295,315.50 in expenses.

This is a reduction of $6,488,673 from the original fee award, and

provides Thornton 25% of the new award to Customer Class Counsel.

Again, for example only, acting for Thornton, Garrett Bradley: did

not read his declaration before signing it under oath; made false

representations     concerning       what     were   purportedly        the   regular

hourly rates charged for lawyers claimed to have been employed by

Thornton; did not correct his false statements after he read his

declaration; authorized the submission by Labaton of a memorandum

represented to have been signed by him, among others, that included

a false and misleading description of the Fitzpatrick Study; and


                                        149
   Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 150 of 159



collaborated with Labaton to conceal its agreement to pay Chargois

$4,100,000 from the ERISA Plans and their counsel, and thus from

the court and the public. In addition, two of Bradley's partners

knew that the declaration drafted for his signature included false

and misleading statements and did not correct those statements or

inform Bradley of them. Therefore, reducing the fee award to

Thornton by almost $6,500,000 is reasonable and appropriate.

     The   court   finds   it   most   appropriate   to   award   Labaton

$22,202,131.25,    comprised     of    $21,943,464.40     in   fees     and

$258,666.85 in expenses. This is a reduction of about $9,587,484

from the original fee award and provides Labaton 44% of the new

award to Customer Class Counsel.

     Labaton bears ultimate responsibility for all of the false

and misleading representations made to the court in connection

with the petition for attorneys' fees, which in many respects

violated Federal Rule of Civil Procedure 11(b) and Massachusetts

Rules of Professional Conduct as well. Again, for example only,

Labaton: submitted a sworn declaration that falsely represented

that Bradley's declaration, among others, was accurate; falsely

represented that certain hourly rates were regularly charged by

Labaton for its attorneys; failed to make a reasonable inquiry

before providing the court with a lodestar that was erroneously

inflated by 9300 hours and more than $4,000,000; provided a false

and misleading description of the Fitzpatrick Study; and violated


                                   150
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 151 of 159



the Massachusetts Rules of Professional Conduct by concealing

Labaton's obligation to pay Chargois $4,100,000.

     Labaton caused or contributed to the deficiencies in the

performance of Thornton and Lieff as well. Evidently, no one at

Labaton informed Zeiss, the attorney who prepared the settlement

documents,   that   Thornton   was    paying   for   staff   and   contract

attorneys employed by Labaton and Lieff. If she had been fully

informed, she might have discharged her duty to compare the

declarations of Thornton and Lieff and recognized that each had

included the same attorneys in their lodestar calculations, in

some instances at different hourly rates. Similarly, Labaton did

not inform Zeiss of its obligation to pay Chargois $4,100,000,

thus causing her to draft documents that were false and misleading,

and that violated the Massachusetts Rules of Professional Conduct.

     In these circumstances, awarding Labaton $22,202,131.25 is

reasonable and most appropriate. As indicated earlier, attached as

Exhibit A is a chart which includes the fees each firm received

under the original %75,000,000 award, the fee each firm would have

received if the Master's recommendations had been adopted, the fee

each firm will receive under the new $60,000,000 award, and a

comparison of the three.

     With regard to payment for the cost of the Master, the 2003

Advisory Committee Notes to Federal Rule of Civil Procedure 53(h)

state, in part, that "[a] party whose unreasonable behavior has


                                     151
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 152 of 159



occasioned the need to appoint a master . . . may properly be

charged all or a major portion of the master's fees." In 2017, the

court ordered that the initial payment for expense of the Master

be made from the fees awarded to Labaton, Thornton, and Lieff. See

Mar. 8, 2017 Order (Dkt. No. 173) ¶13. The court understands that

the first and subsequent payments to compensate the Master have

been allocated between them by agreement. The court is not ordering

an   alteration   of   that   agreement    concerning    prior   payments.

However, Labaton and Thornton are being ordered to pay equally the

future costs of the Master from the awards made to them. It was

their conduct that prompted the appointment of the Master, and

caused his investigation to become prolonged and more expensive.

Lieff's conduct in this case was deficient in the ways previously

described, but is not comparable to the misconduct of Labaton and

Thornton. All ERISA Counsel should have modified the Labaton

template    concerning    hourly   rates   to   make    their    respective

declarations accurate, as several ERISA firms did. However, if

this had been the only issue the appointment of the Master may not

have been necessary. Therefore, the court is not requiring ERISA

Counsel to contribute to the cost of the Master or requiring Lieff

to contribute to the future cost of the Master.

      It would be inequitable to impose any of the cost of the

Master on the class –- the clients of Labaton, Thornton, and Lieff.

Class Counsel were appointed to represent the class properly.


                                    152
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 153 of 159



Instead, Labaton and Thornton violated their ethical duty to

disclose   to    the    class   Labaton's   obligation    to    pay   Chargois

$4,100,000. As explained earlier, at this point in the proceedings

the court is a fiduciary for the class and must protect its

legitimate interests. See Fidelity/Micron, 167 F.3d at 736. Those

interests include protecting the class from being required to

underwrite a reduction of the common fund caused by the misconduct

of Labaton and Thornton primarily.

      Labaton has, on behalf of all plaintiffs' counsel, returned

to the Court to date $4,850,000 to pay the reasonable cost of the

Master and those he has employed. The court is now ordering that

the Master do additional work to implement the new fee award.

Therefore, Labaton and Thornton are being ordered to, by March 11,

2020, pay to the Clerk of the Court an additional $250,000.00 each

to compensate the Master for future work. See Mar. 8, 2017 Order

(Dkt. No. 173), ¶13 n.4.

            Service Awards

      The court originally made service awards of $25,000 to ATRS

and $10,000 to each of the six ERISA class representatives. See

Dkt. No. 111 ¶4. There is no reason to decrease the service awards

to the ERISA class representatives. Therefore, they are being

reinstated.

      ATRS invested time in this case. It was, however, deficient

in   directing    and    supervising    Labaton   as     Lead   Counsel,    as


                                     153
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 154 of 159



exemplified by its indifference to the payment to Chargois and its

attempted ratification of it. Therefore, the service award to ATRS

is being reduced to $15,000.

     REFERRAL TO THE MASSACHUSETTS BOARD OF BAR OVERSEERS

      A federal judge has an ethical obligation to "take appropriate

action     upon   receipt     of    reliable    information    indicating        the

likelihood    . . .    that    a    lawyer    violated   applicable      rules   of

professional      conduct."    U.S.    Judicial    Conf.,    Code   of   Judicial

Conduct for U.S. Judges, Canon 3(B)(6) (Mar. 2019). The Local Rules

of   the    United    States       District    Court   for   the    District      of

Massachusetts      provide     that    referring   the   matter     to   a   state

disciplinary authority -– meaning the Massachusetts Board of Bar

Overseers -- is a permissible means of discharging this duty. See

L.R. 83.6.5(e)(1).

      Accordingly, the court is ordering that the Clerk transmit

this Memorandum and Order to the Massachusetts Board of Bar

Overseers for whatever action, if any, it deems appropriate and

for a report concerning the results of its consideration of this

matter. Id. In addition, the Clerk shall, upon request, provide to

the Board any documents in the public record of this case. Any

motion for sealed filings shall be decided by the court after the

affected parties have any opportunity to respond to it.




                                        154
     Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 155 of 159



     IMPLEMENTATION OF THIS MEMORANDUM AND ORDER

      This matter is being resubmitted to the Master for further

action. See Fed. R. Civ. P. 53(f)(1). In a March 31, 2017 Order

(Dkt. No. 192), the court stated that it would provide class

members notice of the Master's Report and Recommendation and

provide them an opportunity to file any objections or comments.

Id. at 5. The court has now, in effect, modified the Report. If

notice to the class is indeed necessary or appropriate, the court

has determined that it should have notice of this decision. The

Master is being directed to consult Class Counsel and ERISA

Counsel, with regard to whether notice to the class is now legally

required or appropriate. It shall also consult CCAF, which has

previously    asserted   that   the    proposed   settlement   concerning

Labaton, ERISA Counsel, and the Master would require notice to the

class under Rule 23(h). See Dkt. No. 451 at 7-8. 32

      In addition, the Master shall confer with Class Counsel and

ERISA Counsel regarding the logistics concerning the recovery and

reallocation of funds previously awarded that is required by this

Memorandum and Order.




32 As this decision provides more than an additional $14,000,000
to the class, if notice is given there may be no objection to it.
However, in view of the fact that the award of 20% of the common
fund is above the median and mean for settlements between
$100,000,000 and $500,000,000 reported in the Fitzpatrick Study,
it is possible that, in view of the court's findings, an objector
may assert that the award is too generous.


                                      155
      Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 156 of 159



       The Master is being ordered to, by March 23, 2020, report on

the foregoing issues and any others relating to implementation of

this memorandum and order.

       CONCLUSION

       As noted at the outset of this Memorandum, in 1913 Justice

Oliver Wendell Holmes said that "[j]udges are apt to be naif,

simple-minded men." Occasional Speeches of Justice Oliver Wendell

Holmes at 172. Justice Holmes then added that "they need something

of Mephistopheles." Id. Once again, this case is a reminder that

he was right.

       The United States has a proud history of attorneys for whom

the    law   is   an     honorable    calling.      As   Justice   Robert   Jackson

described those lawyers, each:

       loved his profession, he had a real sense of dedication
       to the administration of justice, he held his head high
       as a lawyer, he rendered and exacted courtesy, honor and
       straightforwardness at the Bar. He respected the
       judicial office deeply . . . .

Jackson, "The County Seat Lawyer," 36 A.B.A. J. 497 (June 1950).

Because      of   such    attorneys,       judges   have   historically     trusted

lawyers. Many attorneys still deserve such trust.

       However,     this    case     has   demonstrated     that   judges    should

recognize that in class actions not all lawyers are trustworthy.

Some may engage in unethical conduct to obtain clients who will

allow them to instigate and control class actions, and to be richly

rewarded. When such class actions settle and the adversary process


                                           156
      Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 157 of 159



is not operating, some attorneys may engage in misconduct to

maximize their income at the expense of their clients and co-

counsel.

       As explained earlier, when class actions settle, the judge

must    serve    as     a    fiduciary    or    protector        for   the     class.   See

Fidelity/Micron, 167 F.3d at 736. Judges are, therefore, "subject

[] to the high duty of care that the law requires of fiduciaries."

Reynolds v. Beneficial Nat'l Bank, 288 F.3d 277, 280 (7th Cir.

2002). This case has educated this court to understand that in

view of its foreseeable fiduciary duties, it is important that

judges scrutinize motions to appoint class representatives and

lead counsel, as well as motions for awards of attorneys' fees,

even -– indeed especially -– when such motions are not opposed.

Candid,       capable       counsel    will     easily     survive      such    scrutiny.

Unethical attorneys should not.

       If     judges    are    appropriately         skeptical     and    do    the     work

necessary to discharge their duties as fiduciaries for a class,

its    members     will       be   protected         and   the    integrity       of    the

administration         of    justice     will   be    promoted.        This    effort   may

sometimes be arduous. It will always be important.

      ORDER

       In view of the foregoing, it is hereby ORDERED that:

       1.      The Proposed Resolution of Labaton's Objections to the

Special Master's Report (Dkt. No. 485) is DENIED.


                                              157
    Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 158 of 159



       2.   After hearings and considering de novo all objections to

the Master's Findings of Fact and Conclusions of Law, including

Labaton's, the Master's Report and Recommendation (Dkt. No. 357)

is ADOPTED in part, REJECTED in part, and MODIFIED in the manner

described in this Memorandum and Order. See Fed. R. Civ. P. 53(f).

More    specifically,   $60,000,000      is   awarded   to   counsel     for

plaintiffs as reasonable fees and expenses. From the $60,000,000

a total of $22,202,131.25 shall be paid to Labaton; a total of

$13,261,908.10 shall be paid to Thornton; a total of $15,233,397.53

shall be paid to Lieff; a total of $3,978,152.18 shall be paid to

Keller Rohrback; a total of $3,439,775.42 shall be paid to McTigue;

and a total of $3,298,598.55 shall be paid to Zuckerman Spaeder.

       3.   Service Awards shall be paid as follows: $15,000 to ATRS,

and $10,000 to each of the six ERISA Plaintiffs, Arnold Henriquez,

Michael T. Cohn, William R. Taylor, Richard A. Sutherland, The

Andover Companies Employee Savings and Profit Sharing Plan, and

James Pehoushek-Stangeland.

       .   This matter is RESUBMITTED to the Master. The Master

shall, by March 23, 2020:

             (a) Consult Class Counsel, ERISA Counsel, and CCAF, and

report concerning whether notice to the class of new awards that

have been ordered is legally required or appropriate. If the Master

or anyone consulted is of the view that notice to the class should

be given, the Master shall submit a proposed form of notice.


                                   158
Case 1:11-cv-10230-MLW Document 590 Filed 02/27/20 Page 159 of 159
